Exhibit 10.2

 

EXECUTION VERSION

 

 

 

Prepared by and Upon

Recording Return to:

 

Chapman and Cutler LLP

111 W. Monroe, 17th Floor

Chicago, IL  60603

Attn:  Phillip Edison

 

LEASE AND REMEDIES AGREEMENT

 

Dated as of March 3, 2017

 

between

 

OLD SAW MILL HOLDINGS LLC,
as Lessee

 

and

 

BA LEASING BSC, LLC,
as Lessor

 

--------------------------------------------------------------------------------

 

Regeneron 2017 Lease Financing

 

This Lease and Remedies Agreement is encumbered by a lien in favor of Bank of
America, N.A., as Administrative Agent for the Participants.  This Lease and
Remedies Agreement has been executed in several counterparts.  To the extent, if
any, that this Lease and Remedies Agreement constitutes chattel paper (as such
term is defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction), no lien on this Lease and Remedies Agreement may be created
through the transfer or possession of any counterpart other than the original
counterpart containing the receipt therefor executed by the Administrative Agent
on or following the signature page hereof.

 

THE NAMES OF LESSEE, AS THE DEBTOR, AND LESSOR, AS THE SECURED PARTY, THE
MAILING ADDRESS OF THE SECURED PARTY FROM WHICH INFORMATION CONCERNING THE
SECURITY INTEREST MAY BE OBTAINED, THE MAILING ADDRESS OF THE DEBTOR AND A
STATEMENT INDICATING THE TYPES, OR DESCRIBING THE ITEMS OF COLLATERAL ARE AS
DESCRIBED HEREIN, IN COMPLIANCE WITH THE REQUIREMENTS OF ARTICLE 9,
SECTION 9-502 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK.

 

This counterpart is [not] the original counterpart.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

ARTICLE I

DEFINITIONS; EFFECTIVENESS

1

 

 

 

Section 1.1.

Definitions; Interpretation

1

 

 

 

ARTICLE II

LEASE OF LEASED PROPERTY; TERM

2

 

 

 

Section 2.1.

Acceptance and Lease of the Leased Property

2

Section 2.2.

Acceptance Procedure

2

Section 2.3.

Term

2

Section 2.4.

Title

2

 

 

 

ARTICLE III

PAYMENT OF RENT

2

 

 

 

Section 3.1.

Rent

2

Section 3.2.

Payment of Basic Rent

3

Section 3.3.

Supplemental Rent

3

Section 3.4.

Method of Payment

3

 

 

 

ARTICLE IV

NON-INTERFERENCE; RIGHT TO INSPECT

4

 

 

 

Section 4.1.

Non-Interference

4

Section 4.2.

Inspection and Reports

4

 

 

 

ARTICLE V

NET LEASE, ETC.

5

 

 

 

Section 5.1.

Net Lease

5

Section 5.2.

No Termination or Abatement

6

 

 

 

ARTICLE VI

ASSIGNMENTS; SUBLEASES AND DELEGATIONS

6

 

 

 

ARTICLE VII

LESSEE ACKNOWLEDGMENTS

8

 

 

 

Section 7.1.

Condition of the Leased Property

8

Section 7.2.

Risk of Loss

9

Section 7.3.

Certain Duties and Responsibilities of Lessor

9

 

 

 

ARTICLE VIII

POSSESSION AND USE OF THE PROPERTY, ETC.

9

 

 

 

Section 8.1.

Possession and Use of the Leased Property

9

Section 8.2.

Compliance with Requirements of Law and Insurance Requirements

10

Section 8.3.

Tax Abatement Documents

10

Section 8.3.

Power of Attorney

11

 

 

 

ARTICLE IX

MAINTENANCE AND REPAIR; REPORTS

11

 

i

--------------------------------------------------------------------------------


 

Section 9.1.

Maintenance and Repair

11

Section 9.2.

Maintenance and Repair Records

12

 

 

 

ARTICLE X

MODIFICATIONS, ETC.

12

 

 

 

Section 10.1.

Improvements and Modifications

12

Section 10.2.

Title to Modifications

14

Section 10.3.

Permitted Developments

15

 

 

 

ARTICLE XI

COVENANTS WITH RESPECT TO LIENS AND EASEMENTS

16

 

 

 

Section 11.1.

Covenants with Respect to Liens

16

Section 11.2.

Lessee’s Grants and Releases of Easements; Lessor’s Waivers

17

 

 

 

ARTICLE XII

PERMITTED CONTESTS

18

 

 

 

Section 12.1.

Permitted Contests in Respect of Applicable Laws

18

 

 

 

ARTICLE XIII

INSURANCE

19

 

 

 

Section 13.1.

Required Coverages

19

Section 13.2.

Insurance Coverage

19

Section 13.3.

Delivery of Insurance Certificates

20

Section 13.4.

Insurance by Lessor, Administrative Agent or any Participant

20

 

 

 

ARTICLE XIV

CASUALTY AND CONDEMNATION

21

 

 

 

Section 14.1.

Casualty and Condemnation

21

Section 14.2.

Environmental Matters

22

Section 14.3.

Notice of Environmental Matters

22

 

 

 

ARTICLE XV

TERMINATION OF LEASE

24

 

 

 

Section 15.1.

Termination upon Certain Events

24

Section 15.2.

Termination Procedures

24

 

 

 

ARTICLE XVI

EVENTS OF DEFAULT

25

 

 

 

Section 16.1.

Events of Default

25

Section 16.2.

Remedies

28

Section 16.3.

Waiver of Certain Rights

32

 

 

 

ARTICLE XVII

LESSOR’S RIGHT TO CURE

32

 

 

 

Section 17.1.

The Lessor’s Right to Cure the Lessee’s Defaults

32

 

 

 

ARTICLE XVIII

PURCHASE PROVISIONS

32

 

 

 

Section 18.1.

Early and End of Term Purchase Options

32

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XIX

END OF TERM OPTIONS

33

 

 

 

Section 19.1.

End of Term Options

33

Section 19.2.

Election of Options

34

Section 19.3.

Renewal Options

35

 

 

 

ARTICLE XX

SALE OPTION

35

 

 

 

Section 20.1.

Sale Option Procedures

35

Section 20.2.

Certain Obligations Continue

38

 

 

 

ARTICLE XXI

PROCEDURES RELATING TO PURCHASE OR SALE OPTION

39

 

 

 

Section 21.1.

Provisions Relating to Conveyance of the Leased Property Upon Purchase by the
Lessee, Sales or Certain Other Events

39

 

 

 

ARTICLE XXII

ACCEPTANCE OF SURRENDER

40

 

 

 

Section 22.1.

Acceptance of Surrender

40

 

 

 

ARTICLE XXIII

NO MERGER OF TITLE

40

 

 

 

Section 23.1.

No Merger of Title

40

 

 

 

ARTICLE XXIV

INTENT OF THE PARTIES

41

 

 

 

Section 24.1.

Nature of Transaction

41

Section 24.4.

Security Agreement

48

Section 24.5.

Mortgage Remedies

49

 

 

 

ARTICLE XXV

MISCELLANEOUS

49

 

 

 

Section 25.1.

Survival; Severability; Etc.

49

Section 25.2.

Amendments and Modifications

49

Section 25.3.

No Waiver

50

Section 25.4.

Notices

50

Section 25.5.

Successors and Assigns

50

Section 25.6.

Headings and Table of Contents

50

Section 25.7.

Counterparts

50

SECTION 25.8.

GOVERNING LAW

50

Section 25.9.

Original Lease

51

Section 25.10.

Limitations on Recourse

51

Section 25.11.

Transfer of Leased Property

51

Section 25.13.

Memorandum of Lease

52

Section 25.14.

Further Assurances

52

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

 

—

 

Description of Leased Property

 

 

 

 

 

EXHIBIT B

 

—

 

Form of Memorandum of Lease

 

 

 

 

 

EXHIBIT C

 

—

 

Form of SNDA

 

 

 

 

 

SCHEDULE A

 

—

 

Permitted Development Plans

 

 

 

 

 

SCHEDULE B

 

—

 

Permitted Development Areas

 

 

 

 

 

SCHEDULE C

 

—

 

Permitted 767 Improvements

 

iv

--------------------------------------------------------------------------------


 

LEASE AND REMEDIES AGREEMENT

 

This Lease and Remedies Agreement dated as of March 3, 2017 (as amended,
supplemented, or otherwise modified from time to time, this “Lease” or
“Mortgage”), between BA LEASING BSC, LLC, a Delaware limited liability company,
having its principal office at 11333 McCormick Road, Mailcode: MD5-032-07-05,
Hunt Valley, Maryland  21031, as Lessor (“Lessor”), and OLD SAW MILL HOLDINGS
LLC, a New York limited liability company, having its principal office at 777
Old Saw Mill River Road, Tarrytown, New York 10591, as Lessee (“Lessee”).

 

W I T N E S S E T H:

 

A.                                   The parties are entering into the Operative
Documents pursuant to which the Participants agree to provide financing for the
Leased Property.

 

B.                                   On the Document Closing Date, the Lessor
will, through the proceeds of the Advance, purchase the Site and the Facility
from Seller free and clear of all Liens other than Permitted Liens.

 

C.                                   Pursuant to this Lease, Lessor will lease
the Leased Property, inclusive of Lessor’s leasehold interest in the Site, to
Lessee and Lessee will lease the Leased Property from Lessor.

 

D.                                   This Mortgage is given to Lessor to secure
obligations from Lessee under the Operative Documents in the amount of Seven
Hundred Twenty Million Dollars ($720,000,000) plus interest and all other
amounts owing under the Operative Documents.

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS; EFFECTIVENESS

 

Section 1.1.                   Definitions; Interpretation.  For all purposes
hereof, the capitalized terms used herein and not otherwise defined shall have
the meanings assigned thereto in Appendix 1 to that certain Participation
Agreement dated as of even date herewith, among OLD SAW MILL HOLDINGS LLC, as
Lessee, BA LEASING BSC, LLC, as Lessor and BANK OF AMERICA, N.A., not in its
individual capacity except and as expressly stated therein, but solely as
Administrative Agent and the Participants from time to time party thereto (as
amended, supplemented or otherwise modified from time to time pursuant thereto,
the “Participation Agreement”); and the rules of interpretation set forth in
Appendix 1 to the Participation Agreement shall apply to this Lease.  All
obligations imposed on the “Lessee” in this Lease shall be full recourse
liabilities of Lessee.

 

--------------------------------------------------------------------------------


 

ARTICLE II
LEASE OF LEASED PROPERTY; TERM

 

Section 2.1.                   Acceptance and Lease of the Leased Property. 
(a) Lessor, pursuant to the terms of the Operative Documents, has purchased the
Site and the Facility from Sellers.

 

(b)                     Lessor hereby leases all of Lessor’s interest in the
Leased Property to Lessee hereunder, and Lessee hereby leases pursuant to the
terms hereof the Leased Property from Lessor for the Term.

 

Section 2.2.                   Acceptance Procedure.  Lessor hereby authorizes
Lessee, as the authorized representative of Lessor, to accept delivery of the
Leased Property.  Lessee hereby agrees that Sellers’ delivery of the Site and
the Facility and payment from the Advance of the Purchase Price shall, without
further act, constitute the irrevocable acceptance by Lessee of the Leased
Property for all purposes of this Lease and the other Operative Documents on the
terms set forth herein and therein and shall constitute Lessee’s agreement to
lease the Leased Property pursuant to the terms hereof during the Term.

 

Section 2.3.                   Term.  Unless earlier terminated, the term of
this Lease shall consist of (i) a base term (the “Base Term”) commencing on and
including the Base Term Commencement Date and ending on but not including the
fifth (5th) anniversary of the Base Term Commencement Date, and, (ii) if
exercised and approved pursuant to each of the terms and conditions of
Section 4.7 of the Participation Agreement and exercised pursuant to the terms
of this Lease, including Article XIX hereof, the Lease Renewal Term (the Base
Term and the Lease Renewal Term, if any, being collectively referred to as, the
“Term”).

 

Section 2.4.                   Title.  The Leased Property is leased to the
Lessee without any representation or warranty, express or implied, by Lessor and
subject to the rights of parties in possession, the existing state of title with
respect thereto (including, without limitation, all Liens other than Lessor
Liens) and all Applicable Laws and any violations thereof.  The Lessee shall in
no event have any recourse against Lessor for any defect in or exception to
title to the Leased Property other than resulting from Lessor Liens created by
Lessor or a breach by Lessor of its obligations under Article XXI.

 

ARTICLE III
PAYMENT OF RENT

 

Section 3.1.                   Rent.  (a) During the Term, the Lessee shall pay
Basic Rent (i) on each Payment Date, (ii) on the date required under
Section 20.1(j) if the Lessee exercises the Sale Option and (iii) on any date on
which this Lease shall terminate or expire with respect to the Leased Property.

 

(b)                     The Lessee’s inability or failure to take possession of
all or any portion of the Leased Property when accepted or deemed accepted
hereunder, whether or not attributable to any act or omission of the Lessee or
any act or omission of Lessor, shall not delay or otherwise affect the Lessee’s
obligation to pay Rent in accordance with the terms of this Lease.

 

2

--------------------------------------------------------------------------------


 

(c)                     Lessee shall make a payment of Supplemental Rent to
Administrative Agent for the account of Lessor in an aggregate amount equal to
ten percent (10%) of the Lessor Amount (the “Accelerated Lessor Rent Amount”),
which shall be payable in equal monthly amounts on the first three (3) Payment
Dates occurring after the Base Term Commencement Date.  Payment of the
Accelerated Lessor Rent Amount shall be applied as a Dollar for Dollar reduction
of the Lessor Amount.  Beginning with the fourth Payment Date after the Base
Term Commencement Date, the parties to this Agreement agree that Lessee shall
reduce each of its payments of Basic Rent by the amount of Yield which has
accrued on the Lessor Amount due and payable on such Payment Date (each such
individual reduction of Basic Rent for a given Payment Date may be referred to
herein as a “Basic Rent Adjustment”) until such time that the Cumulative Basic
Rent Adjustment equals the Accelerated Lessor Rent Amount.  During such time,
the positive difference between the Accelerated Lessor Rent Amount and the
Cumulative Basic Rent Adjustment (such amount, the “Lessor Shortfall Amount”)
shall be credited against each subsequent payment of Basic Rent, and Lessee
shall not pay any additional Basic Rent which is comprised of Yield which has
accrued on the Lessor Amount until the Lessor Shortfall Amount is reduced to
zero.  Each such Basic Rent Adjustment shall be capitalized and shall increase
the Lessor Amount on a Dollar for Dollar basis.

 

Section 3.2.                   Payment of Basic Rent.  Basic Rent shall be paid
absolutely net to Lessor, so that this Lease shall yield to Lessor the full
amount thereof, without setoff, deduction or reduction.

 

Section 3.3.                   Supplemental Rent.  The Lessee shall pay to
Lessor or the Person entitled thereto any and all Supplemental Rent promptly as
the same shall become due and payable, and if the Lessee fails to pay any
Supplemental Rent, Lessor shall have all rights, powers and remedies provided
for herein or by law or equity or otherwise in the case of nonpayment of Basic
Rent; provided that Supplemental Rent (other than Supplemental Rent consisting
of any of the Lease Balance, the Sale Option Recourse Amount, the Purchase
Amount, Break Costs and any amounts payable at the Overdue Rate and any amounts
payable under Article XIII of the Participation Agreement) shall not be deemed
due and payable by Lessee to the Person entitled thereto unless such amount is
not paid within thirty (30) days after Lessee has received written notice of
such Supplemental Rent from the Person entitled thereto.  Lessee shall pay to
Lessor, as Supplemental Rent, among other things, on demand, to the extent
permitted by Applicable Laws, interest at the applicable Overdue Rate (i) on any
installment of Basic Rent not paid when due for the period for which the same
shall be overdue and (ii) on any payment of Supplemental Rent payable to Lessor
or any Indemnitee not paid when due and payable as provided above for the period
from the due date until the same shall be paid.  The expiration or other
termination of the Lessee’s obligations to pay Basic Rent hereunder shall not
limit or modify the obligations of the Lessee with respect to Supplemental
Rent.  Unless expressly provided otherwise in this Lease, in the event of any
failure on the part of the Lessee to pay and discharge any Supplemental Rent as
and when due, the Lessee shall also promptly pay and discharge any fine,
penalty, interest or cost which may be assessed or added under any agreement
with a third party for nonpayment or late payment of such Supplemental Rent, all
of which shall also constitute Supplemental Rent.

 

Section 3.4.                   Method of Payment.  Each payment of Rent shall be
made by the Lessee to the Administrative Agent prior to 12:00 noon, New York
City time, to the account at the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent designated on Schedule III to the Participation Agreement
in funds consisting of lawful currency of the United States of America which
shall be immediately available on the scheduled date when such payment shall be
due, unless such scheduled date shall not be a Business Day, in which case such
payment shall be made on the next succeeding Business Day unless the result of
such extension would be to carry into another calendar month, in which case such
payment shall be made on the immediately preceding Business Day.  Payments
received after 12:00 noon, New York City time, on the date due shall for the
purpose of Section 16.1 hereof be deemed received on such day; provided,
however, that for the purposes of the second sentence of Section 3.3 hereof,
such payments shall be deemed received on the next succeeding Business Day and
subject to interest at the Overdue Rate as provided in such Section 3.3.

 

ARTICLE IV
NON-INTERFERENCE; RIGHT TO INSPECT

 

Section 4.1.                   Non-Interference.  Subject to Section 2.4 and
Section 4.2 herein and subject to Lessor’s cure rights, as provided for in
Section 17.1, Lessor covenants that it will not interfere in Lessee’s use or
possession of the Leased Property during the Term, so long as no Event of
Default has occurred and is continuing, it being agreed that Lessee shall not
have a right of setoff against Rent payable hereunder and Lessee’s remedies for
breach of the foregoing covenant shall be limited to a claim for damages or the
commencement of proceedings to enjoin such breach or seek specific performance
of the covenant, as applicable.  Such right is independent of and shall not
affect Lessee’s obligations hereunder and under the other Operative Documents or
Lessor’s rights otherwise to initiate legal action to enforce the obligations of
Lessee under this Lease.  The foregoing covenant shall not require Lessor to
take any action contrary to, or which would permit Lessee to use the Leased
Property for a use not permitted under the provisions of this Lease.

 

Section 4.2.                   Inspection and Reports.  (a) Upon three
(3) Business Days prior notice (or one (1) Business Day prior notice during the
existence of an Event of Default) to Lessee and subject to the provisions of
Section 15.14 of the Participation Agreement, Lessor, the Administrative Agent
or their respective authorized representatives (collectively, the “Inspecting
Parties”) at any time during the Term may inspect (i) the Leased Property and
(ii) the Leased Property Records and make copies and abstracts therefrom and may
discuss the affairs, finances and accounts with respect to the Leased Property
with Lessee’s authorized representatives and Lessee’s independent public
accountants (provided that the Lessee is afforded the opportunity to participate
in such discussion).  All such inspections shall (w) be subject to the rights of
all tenants and other occupants at the Leased Property, (x) be performed during
Lessee’s normal business hours, (y) be subject to Lessee’s customary safety and
security provisions and any reasonable rules of inspection conduct Lessee may
establish from time to time, and (z) be at the expense and risk of the
Inspecting Parties, except that if an Event of Default has occurred and is
continuing, Lessee shall reimburse on demand the Inspecting Parties for the
reasonable and documented out-of-pocket costs of such inspections.  Lessee shall
have the right, at its option, to cause a representative or agent of Lessee to
be present at any and all time during each such inspection.  No inspection shall
unreasonably interfere with Lessee’s or any tenant’s or occupant’s business or
operations or otherwise unreasonably disturb the use or occupancy of the Leased
Property by the Lessee or any tenants or other occupants of the Leased
Property.  None

 

4

--------------------------------------------------------------------------------


 

of the Inspecting Parties shall have any duty to make any such inspection or
inquiry.  None of the Inspecting Parties shall incur any liability or obligation
by reason of making any such inspection or inquiry unless and to the extent such
Inspecting Party causes damage to the Leased Property or any property of Lessee
or any other Person during the course of such inspection.  Notwithstanding
anything to the contrary in this Section 4.2, Lessee will not be required to
disclose, permit the inspection, examination or making of extracts, or
discussion of, any documents, information or other matter that (1) constitutes
non-financial trade secrets or non-financial proprietary information, (2) in
respect of which disclosure to the applicable Inspecting Party (or any
designated representative) is then prohibited by law, rule or regulation or any
agreement binding on the Parent Guarantor, Lessee or any of their respective
Subsidiaries or (3) is subject to attorney client or similar privilege or
constitutes attorney work product.

 

(b)                                 To the extent permissible under Applicable
Laws, during the Term, Lessee shall prepare and file, or cause to be prepared
and filed, in a timely fashion, or, where Lessor shall be required to file,
Lessee shall prepare, or cause to be prepared, and make available to Lessor
within a reasonable time prior to the date for filing and Lessor shall file, any
reports with respect to the condition or operation of the Leased Property that
shall be required to be filed with any Governmental Authority pursuant to any
Applicable Laws, in each case, such preparation and filing at Lessee’s cost and
expense.

 

ARTICLE V
NET LEASE, ETC.

 

Section 5.1.                   Net Lease.  This Lease shall constitute a net
lease and Lessee’s obligations hereunder, including the obligation to pay Rent,
shall be absolute and unconditional under any and all circumstances, subject to
Lessee’s rights to contest amounts (other than Basic Rent, the Lease Balance,
the Sale Option Recourse Amount or the Purchase Price) owed.  Any present or
future law to the contrary notwithstanding, this Lease shall not terminate, nor
shall the Lessee be entitled to any abatement, suspension, deferment, reduction,
setoff, counterclaim, or defense with respect to the Rent, nor shall the
obligations of the Lessee hereunder be affected (except as expressly herein
permitted and by performance of the obligations in connection herewith) by
reason of: (i) any defect in the condition, merchantability, design,
construction, quality or fitness for use of the Leased Property or any part
thereof, or the failure of the Leased Property or any part thereof to comply
with all Applicable Laws, including any inability to use the Leased Property or
any part thereof by reason of such non-compliance; (ii) any damage to, removal,
abandonment, salvage, loss, contamination of, Release from, or other
environmental condition with respect to, scrapping or destruction of or any
requisition or taking of the Leased Property or any part thereof; (iii) any
restriction, prevention or curtailment of or interference with any use of the
Leased Property or any part thereof; (iv) any defect in title to or rights to
the Leased Property or any part thereof or any Lien on such title or rights or
on the Leased Property or any part thereof (provided, that the foregoing shall
not relieve any Person from its responsibility to remove Lessor Liens
attributable to it); (v) any change, waiver, extension, indulgence or other
action or omission or breach in respect of any obligation or liability of or by
Lessor, Administrative Agent or any Participant; (vi) to the fullest extent
permitted by Applicable Laws, any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceedings
relating to Lessee, Lessor, the Administrative Agent, any Participant or any
other Person, or

 

5

--------------------------------------------------------------------------------


 

any action taken with respect to this Lease by any trustee or receiver of the
Lessee, Lessor, the Administrative Agent, any Participant or any other Person,
or by any court, in any such proceeding; (vii) any claim that the Lessee has or
might have against any Person, including without limitation any Participant,
vendor, manufacturer, contractor of or for the Leased Property or any part
thereof; (viii) any failure on the part of Lessor, the Administrative Agent or
any Participant to perform or comply with any of the terms of this Lease or any
other Operative Document or of any other agreement; (ix) any invalidity or
unenforceability or illegality or disaffirmance of this Lease against or by the
Lessee or any provision hereof or any of the other Operative Documents or any
provision of any thereof; (x) the impossibility or illegality of performance by
Lessee, Lessor or both; (xi) any action by any court, administrative agency or
other Governmental Authority; (xii) any restriction, prevention or curtailment
of or interference with the use of the Leased Property or any part thereof;
(xiii) the failure of Lessee or any of its Subsidiaries to achieve any
accounting or tax benefits; or (xiv) any other cause or circumstances whether
similar or dissimilar to the foregoing and whether or not the Lessee shall have
notice or knowledge of any of the foregoing.  The Lessee’s agreement in the
preceding sentence shall not affect any claim, action or right the Lessee may
have against any Person.  The parties intend that the obligations of the Lessee
hereunder shall be covenants and agreements that are separate and independent
from any obligations of Lessor hereunder or under any other Operative Documents
and the obligations of the Lessee shall continue unaffected unless such
obligations shall have been modified or terminated in accordance with an express
provision of this Lease.

 

Section 5.2.                   No Termination or Abatement.  The Lessee shall
remain obligated under this Lease in accordance with its terms and the terms of
the other Operative Documents to which Lessee or an Affiliate of Lessee is a
party and shall not take any action to terminate, rescind or avoid this Lease
(except as provided herein or in the other Operative Documents) to the fullest
extent permitted by Applicable Laws, notwithstanding any action for bankruptcy,
insolvency, reorganization, liquidation, dissolution, or other proceeding
affecting Lessor, the Administrative Agent or any Participant, or any action
with respect to this Lease which may be taken by any trustee, receiver or
liquidator of Lessor, the Administrative Agent or any Participant or by any
court with respect to Lessor, the Administrative Agent or any Participant.  The
Lessee hereby waives all right to terminate or surrender this Lease (except as
provided herein or in the other Operative Documents) or to avail itself of any
abatement, suspension, deferment, reduction, setoff, counterclaim or defense
with respect to any Rent payable to any Participant or the Administrative
Agent.  The Lessee shall remain obligated under this Lease in accordance with
its terms and the terms of the other Operative Documents to which Lessee or an
Affiliate of Lessee is a party and the Lessee hereby waives any and all rights
now or hereafter conferred by statute or otherwise to modify or to avoid strict
compliance with its obligations under this Lease.  Notwithstanding any such
statute or otherwise, the Lessee shall be bound by all of the terms and
conditions contained in this Lease.

 

ARTICLE VI
ASSIGNMENTS; SUBLEASES AND DELEGATIONS

 

Except for assignments and subleases permitted by this Article VI and Permitted
Liens, Lessee may not sublease, assign, mortgage, pledge or otherwise transfer
to any Person, including

 

6

--------------------------------------------------------------------------------


 

a Subsidiary of Lessee, at any time, in whole or in part, any of its right,
title or interest in, to or under this Lease, any other Operative Document or
any portion of the Leased Property (except a purchase or sale of the Leased
Property as permitted in Articles XVIII and XIX herein), in any case without the
prior written consent of Lessor and the Participants and any such sublease,
assignment, mortgage, pledge or transfer made without such consent shall be
void.  Notwithstanding the foregoing, Lessee may, without the consent of Lessor,
the Administrative Agent or any of the Participants, (A) assign all of its
rights in the Operative Documents to Parent Guarantor or any Domestic Subsidiary
of Parent Guarantor (an “Affiliate Transferee”) (subject to applicable know your
customer rules) so long as (i) no Event of Default has occurred and is then
continuing or shall occur immediately after giving effect thereto, (ii) the
current Lessee provides a joinder to the Guaranty (in the form attached thereto)
of the obligations of such Affiliate Transferee (if other than the Parent
Guarantor) under the Operative Documents, and the Guaranty otherwise remains in
full force and effect (including the representations, warranties and covenants
of the Parent Guarantor), and (iii) such Affiliate Transferee is not subject to
any bankruptcy or insolvency proceedings at the time of such assignment, and
(B) the Lessee may, so long as no Event of Default exists and is continuing,
enter into subleases with any Person; provided (i) such Person shall not then be
subject to any proceedings for relief under any bankruptcy or insolvency law or
laws relating to the relief of debtors; (ii) no Event of Default shall then
exist; (iii) the Guaranty shall remain in full force and effect; (iv) such
sublease shall not discharge or diminish any of Lessee’s obligations to Lessor
hereunder or to any other Person under any other Operative Document, it being
understood that Lessee shall remain directly and primarily liable under this
Lease with respect to all of the Leased Property; (v) solely with respect to
subleases to any Subsidiary or Affiliate of Lessee, such sublease shall not
extend beyond the last day of the Term; (vi) such sublease entered into after
the Document Closing Date shall be made and shall expressly provide that it is
subject and subordinate to this Lease and the rights of Lessor hereunder,
provided that, in connection with any such sublease to a Person other than an
Affiliate or Subsidiary of Lessee, and as a condition to the foregoing
subordination, the sublessee shall benefit from customary non-disturbance
protections, including that such sublessee not be disturbed in its occupancy of
the subleased premises, and Lessor shall, at Lessee’s sole cost and expense,
enter into a subordination, non-disturbance and attornment agreement in form and
substance as set forth in Exhibit C attached hereto or that is otherwise
reasonably satisfactory to Lessor and Lessee to confirm the foregoing;
(vii) such sublease contains market terms and conditions and permits a use that
is consistent with existing use of the Leased Property; and (viii) any such
sublease to any Person who is not either an Affiliate or Subsidiary of Lessee,
when aggregated with all other subleases to Persons who are not either
Affiliates or Subsidiaries of Lessee, shall not exceed thirty percent (30%) of
the square footage of the gross leaseable area of the Leased Property; provided,
however, that for purposes of the foregoing threshold, the Home Depot Ground
Lease shall not be taken into account.

 

Lessee shall give Lessor prompt written notice of any assignment or sublease
permitted under this Article VI, and Lessee shall, within fifteen (15) days
after execution of any such assignment or sublease, deliver to the
Administrative Agent a fully executed copy of such assignment or sublease and a
certificate regarding compliance with the foregoing conditions.  Lessee shall
perform, at its sole cost and expense, any and all obligations with respect to
each lease or sublease, as the case may be, for any portion of the Leased
Property, whether such lease

 

7

--------------------------------------------------------------------------------


 

or sublease is in effect as of the Document Closing Date or entered into after
the Document Closing Date.

 

Notwithstanding any provision of this Lease or any of the other Operative
Documents to the contrary, Lessee may, without the consent to Lessor, the
Administrative Agent or any of the Participants, amend, restate, modify,
supplement, extend, terminate or waive the terms of any sublease subject to the
requirements of this Article VI.

 

Unless an Event of Default has occurred and is continuing and Lessee receives
written notice from Lessor or the Administrative Agent directing Lessee to pay
to Administrative Agent any rents, issues, revenues, profits or other income
(including all deposits of money as advanced rent or for security) received by
Lessee under any sublease, Lessee shall have the right to retain, use and enjoy
such income, and upon the cure of any such Event of Default, Lessee shall resume
the right to receive, retain, use and enjoy such income.

 

ARTICLE VII
LESSEE ACKNOWLEDGMENTS

 

SECTION 7.1. CONDITION OF THE LEASED PROPERTY.  THE LESSEE ACKNOWLEDGES AND
AGREES THAT ALTHOUGH LESSOR WILL OWN AND HOLD RECORD TITLE TO THE LEASED
PROPERTY, THE LESSEE, ACTING AS AGENT PURSUANT TO THE POWER OF ATTORNEY GRANTED
TO THE LESSEE BY LESSOR HEREUNDER, IS SOLELY RESPONSIBLE FOR ANY ALTERATIONS OR
MODIFICATIONS AND ALL ACTIVITIES CONDUCTED IN CONNECTION THEREWITH INCLUDING THE
OBTAINING OF ALL PERMITS REQUIRED IN ACCORDANCE WITH APPLICABLE LAW.  THE LESSEE
FURTHER ACKNOWLEDGES AND AGREES THAT IT IS LEASING THE LEASED PROPERTY “AS IS”
WITHOUT REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED) BY LESSOR, THE
ADMINISTRATIVE AGENT OR THE PARTICIPANTS AND IN EACH CASE SUBJECT TO (A) THE
EXISTING STATE OF TITLE (EXCLUDING LESSOR LIENS), (B) THE RIGHTS OF ANY PARTIES
IN POSSESSION THEREOF, (C) ANY STATE OF FACTS WHICH AN ACCURATE SURVEY OR A
PHYSICAL INSPECTION MIGHT SHOW AND (D) VIOLATIONS OF REQUIREMENTS OF APPLICABLE
LAW WITH RESPECT TO THE LEASED PROPERTY, LESSEE OR ITS OPERATIONS ON OR WITH
RESPECT TO THE LEASED PROPERTY WHICH MAY EXIST ON THE DATE HEREOF OR HEREAFTER. 
NONE OF LESSOR, THE ADMINISTRATIVE AGENT OR THE PARTICIPANTS HAS MADE OR SHALL
BE DEEMED TO HAVE MADE ANY REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR
IMPLIED EXCEPT AS EXPRESSLY PROVIDED IN THE OPERATIVE DOCUMENTS) OR SHALL BE
DEEMED TO HAVE ANY LIABILITY WHATSOEVER AS TO THE TITLE (OTHER THAN FOR LESSOR
LIENS), VALUE, HABITABILITY, USE, CONDITION (INCLUDING ENVIRONMENTAL CONDITION),
DESIGN, OPERATION, OR FITNESS FOR USE OF THE LEASED PROPERTY (OR ANY
PART THEREOF), OR ANY OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PROPERTY (OR ANY PART THEREOF)
AND NONE OF LESSOR, THE ADMINISTRATIVE AGENT OR ANY OF THE PARTICIPANTS SHALL BE
LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN (OTHER THAN FOR LESSOR
LIENS) OR THE FAILURE OF THE LEASED PROPERTY, OR ANY PART THEREOF, TO COMPLY
WITH ANY APPLICABLE LAWS.  All risks incident to the matters discussed in the
preceding sentence, as between Lessor, the Administrative Agent and the
Participants, on the one hand, and Lessee, on the other, are to be borne by
Lessee.  The provisions of this Section 7.1 have been negotiated, and, except to
the extent otherwise expressly stated, the foregoing

 

8

--------------------------------------------------------------------------------


 

provisions are intended to be a complete exclusion and negation of any
representations or warranties by any of Lessor, the Administrative Agent or the
Participants, express or implied, with respect to the Leased Property (or any
interest therein), other than the obligation to remove Lessor Liens attributable
to it, that may arise pursuant to any law now or hereafter in effect or
otherwise.

 

Section 7.2.                   Risk of Loss.  During the Term, as between Lessee
and Lessor, the risk of loss of or decrease in the enjoyment and beneficial use
of the Leased Property as a result of the damage or destruction thereof by fire,
the elements, casualties, thefts, riots, wars, Significant Condemnation or
otherwise is assumed by the Lessee, and Lessor shall in no event be answerable
or accountable therefor.

 

Section 7.3.                   Certain Duties and Responsibilities of Lessor. 
Lessor undertakes to perform such duties and only such duties as are
specifically set forth herein and in the other Operative Documents, and no
implied covenants or obligations shall be read into this Lease against Lessor,
and Lessor agrees that it shall not, nor shall it have a duty to, manage,
control, use, sell, maintain, insure, register, lease, operate, modify, dispose
of, alter, improve, investigate, remediate or otherwise deal with the Leased
Property or any other part of the Collateral or its interest in the Operative
Documents in any manner whatsoever, except as required by the terms of the
Operative Documents and as otherwise provided herein.

 

ARTICLE VIII
POSSESSION AND USE OF THE PROPERTY, ETC.

 

Section 8.1.                   Possession and Use of the Leased Property. 
Lessee agrees that the Leased Property will be used (i) as an office, laboratory
and research and development (including wet labs, dry labs and specialty labs)
campus solely in the conduct of its business at the Site and the business of the
tenants, sublessees and other occupants at the Site, as well as uses appurtenant
thereto, including, without limitation, amenities relating thereto (including
cafeteria, restaurant, child care, fitness centers and warehouse and storage
facilities and parking), and for any other lawful purpose and (ii) in a manner
consistent with this Lease and the other Operative Documents and applying
standards of use no lower than the standards applied by the Lessee for other
substantially similar properties owned or leased by the Lessee.  At all times
during the Term, the Leased Property shall remain in the possession and control
of Lessee or its permitted assignees or sublessees.  Lessee covenants and agrees
that the Leased Property will at all times be used and operated under and in
compliance in all material respects with (1) the terms of any contracts or
agreements applicable to the use or operation of the Leased Property or any
portion thereof to which Lessee is a party or by which Lessee is bound, or to
the extent contemplated by the Operative Documents or, as a result of any action
or omission of Lessee, to which Lessor is a party or by which Lessor is bound,
(2) Applicable Laws and (3) all Insurance Requirements.  The Lessee shall not
commit or permit any waste of the Leased Property or any part thereof.  Lessee
assumes and agrees to pay all fees, real property taxes and/or other
Impositions, charges, costs, assessments, impositions, utilities and other
amounts which relate to or arise during the Term in connection with the
foregoing and the purchase, disposition, ownership, lease or use of any real or
personal property, Governmental Actions and other rights, privileges or
entitlements required to be paid in connection with the Leased Property.  All
such charges imposed with respect to the

 

9

--------------------------------------------------------------------------------


 

Leased Property for a billing period during which this Lease expires or
terminates (except when Lessee purchases the Leased Property in accordance with
the terms of this Lease, in which case Lessee shall be solely responsible for
all such charges) shall be adjusted and prorated on a daily basis between Lessee
and Lessor or any purchaser of the Leased Property, and each party shall pay or
reimburse the other for each party’s pro rata share thereof; provided, that in
no event shall Lessor have any liability therefor.   Lessee shall perform all
obligations required to be performed by Lessor under the Tax Abatement
Documents.  Lessee hereby agrees to perform all obligations of Lessor, including
without limitation, the payment of any pro-rations under the Purchase Agreement
from and after the Closing Date (excluding, the payment of the Purchase Price). 
Lessee shall be entitled to receive any credit or refund received by the Lessor
on account of any utility charges paid by Lessee, net of the costs and expenses
reasonably incurred by the Lessor in obtaining such credit or refund, and the
amount of such credit or refund shall be promptly paid over to Lessee.

 

Section 8.2.                   Compliance with Requirements of Law and Insurance
Requirements.

 

(a)  Subject to the terms of Article XII relating to permitted contests, the
Lessee, at its sole cost and expense, shall (i) comply in all material respects
with all Applicable Laws (including all Environmental Laws) relating to the
Leased Property and Insurance Requirements, and (ii) procure, maintain and
comply with in all material respects all licenses, permits, orders, approvals,
consents and other authorizations required for the use, operation, maintenance,
repair and restoration of the Leased Property and for the use, operation,
maintenance, repair and restoration of the Facility.

 

(b)  Lessee shall not, and shall not suffer or permit a tenant under any
sublease to, violate any Applicable Laws affecting the Leased Property,
including the Controlled Substances Act, if such violation would result in the
occurrence of an Event of Default under Section 16.1(p) below, including the
commencement of any proceedings under the Civil Asset Forfeiture Reform Act to
the extent the same would constitute an Event of Default.  Upon obtaining actual
knowledge of any conduct contrary to this Section 8.2, Lessee shall promptly
take all actions reasonably expected under the circumstances to terminate any
such use of the Leased Property, including: (i) to give timely notice to an
appropriate law enforcement agency of information that led the Lessee to know
such conduct had occurred, and (ii) in a timely fashion to revoke or make a good
faith attempt to revoke permission for those engaging in such conduct to use the
Leased Property or to take reasonable actions in consultation with a law
enforcement agency to discourage or prevent the illegal use of the Leased
Property.

 

Section 8.3.                   Specified Tax Abatement Documents.  The Lessee
shall not enter into any Specified Tax Abatement Document without the prior
written consent of the Required Participants if such Specified Tax Abatement
Document: (i) impose any obligations or covenants upon the Participants
(including, without limitation, any payment or indemnity obligations),
(ii) impair in any material respect Lessor’s or Administrative Agent’s rights to
the Leased Property or access to the Leased Property or (iii) result in any
transfer of title or any interest in the Leased Property or risk of forfeiture
of the Leased Property.

 

10

--------------------------------------------------------------------------------


 

Section 8.4.                   Power of Attorney.  During the Term and provided
that no Event of Default shall have occurred and be continuing, and subject to
the provisions of Articles VII, IX and X and Section 8.2, and without the
requirement of any further instrument or action of Lessor, Lessor hereby
appoints the Lessee as the agent and attorney-in-fact of Lessor for the purpose
of exercising and enforcing, and with full right, power and authority to perform
the obligations of Lessor and to exercise and to enforce, all of the right,
title, interest and remedies of the Lessor in, under and to any agreements and
arrangements concerning the use, operation, and repair of the Leased Property,
which shall include the power and authority to execute documents relating
thereto on behalf of Lessor, so long as such enforcement does not create, or
such instruments do not contain, any liability on the part of the Lessor or
require any indemnification from Lessor.  Lessor agrees, to reasonably cooperate
with Lessee and, upon Lessee’s request and at the Lessee’s expense, to execute
and deliver and/or to join in the execution of such further instruments as may
be necessary to enable the Lessee to perform Lessor’s obligations under such
agreements and arrangements during the Term and to exercise and enforce the
rights, remedies and obligations conferred to or delegated to the Lessee
pursuant to this Section.  Upon the expiration or termination of this Lease
pursuant to the terms hereof or the express revocation after the occurrence and
during the continuance of an Event of Default, the power of attorney granted to
the Lessee under this Section shall automatically terminate.  So long as no
Event of Default has occurred and is continuing, any proceeds obtained by the
Lessee from the enforcement of the warranties and obligations of any supplier of
goods or services in respect of the Leased Property shall be held by the Lessee
and applied from time to time to the repair and maintenance of the Leased
Property, and any balance thereof remaining at the expiration of the Term shall
be paid over to the Lessor or as it may direct, subject to Section 5.2 of the
Participation Agreement.

 

ARTICLE IX
MAINTENANCE AND REPAIR; REPORTS

 

Section 9.1.                   Maintenance and Repair.  Lessee, at its own cost
and expense, shall at all times during the Term (a) keep, repair and maintain
the Leased Property in good working order, subject to ordinary wear and tear,
and in any event at least as good as the condition of substantially similar
property owned or leased by Lessee (it being acknowledged that certain portions
of the Facility do not meet such standards and the Lessee shall have no
obligation to perform any alterations to such areas of the Leased Property in
order to meet such standard); (b) make such repairs to the Leased Property as
are necessary (i) to comply in all material respects with all Applicable Laws,
(ii) to comply in all material respects with Insurance Requirements and (iii) to
meet the maintenance and repair standard for similarly sized and situated
“Class A” office, laboratory and research and development campuses (it being
acknowledged that certain portions of the Facility do not meet such “Class A”
standards and the Lessee shall have no obligation to perform any alterations to
such areas of the Leased Property in order to meet such standard); (c) use the
Leased Property only in accordance with Article VIII; (d) make all necessary or
appropriate repairs, replacements, restorations, renewals and take all other
actions with respect to the Leased Property or any part thereof which may be
required to keep the Leased Property in the condition required by the preceding
clauses (a) through (c), structural or nonstructural, ordinary or extraordinary,
foreseen or unforeseen; and (e) procure, maintain and comply with all material
licenses, permits, orders, approvals, consents and other authorizations

 

11

--------------------------------------------------------------------------------


 

required for the installation, construction and maintenance, use and operation,
of the Leased Property.

 

Section 9.2.                   Maintenance and Repair Records.  Lessee shall
keep maintenance and repair records in sufficient detail, at least on the same
basis as records are kept for similar properties owned or leased by Lessee or
any of its Subsidiaries to indicate the nature and date of major work done at or
to the Leased Property.  Such reports shall be kept on file by Lessee at the
Site, and shall be made available to Lessor upon reasonable request.  Lessee
shall give written notice to Lessor of any Event of Loss promptly after Lessee
has knowledge thereof.

 

Section 9.3.                   Lessor Not Obligated to Maintain or Repair. 
Lessor shall not under any circumstances be required to build any improvements
on the Leased Property, make any repairs, replacements, Modifications or
renewals of any nature or description to the Leased Property, make any
expenditure whatsoever in connection with this Lease (other than with respect to
obligations to make the Advance as required by the Participation Agreement) or
maintain the Leased Property in any way.  The Lessee waives any right it may now
have or hereafter acquire to (i) require Lessor to maintain, repair, replace,
restore, alter, remove or rebuild all or part of the Leased Property or
(ii) make repairs at the expense of Lessor pursuant to, or to bring the Leased
Property in compliance with, any Applicable Laws (including Environmental Laws),
contract, agreement, or covenant, condition or restriction in effect at any time
during the Term.

 

ARTICLE X
MODIFICATIONS, ETC.

 

Section 10.1.                   Improvements and Modifications.  (a) (i) Lessee,
at Lessee’s own cost and expense, shall make alterations, renovations,
improvements, additions and upgrades to the Leased Property or any part thereof
and substitutions and replacements therefor, and/or make changes the use of the
Leased Property or any part thereof (collectively, “Modifications”) which are
(A) necessary to repair or maintain the Leased Property in the condition
required by Section 9.1; (B) necessary in order for the Leased Property to be in
compliance with Applicable Laws (including Environmental Laws) in all material
respects; or (C) necessary or advisable to restore the Leased Property to
substantially the same condition existing prior to a Casualty or Condemnation to
the extent required pursuant to Article XIV (collectively, “Required
Modifications”); and (ii) so long as no Event of Default has occurred and is
continuing, Lessee or its subtenants, at Lessee’s or its subtenant’s, as
applicable, sole discretion and cost and expense, may undertake other
Modifications to the Leased Property so long as such Modifications comply with
Applicable Laws in all material respects and with Section 9.1 and
Section 10.1(b) (collectively, “Permitted Modifications”).

 

(b)                     The making of any Modifications must be in compliance
with the following requirements:

 

(i)                          No Modifications shall be undertaken without the
prior written consent of the Required Participants, except for the following,
each of which shall be permitted without the consent of the Required
Participants: (A) any Required Modifications, (B) any Modification or series of
Modifications with a cost that does not exceed $30,000,000

 

12

--------------------------------------------------------------------------------


 

individually or, when added to the cost of all other Modifications (other than
Required Modifications and Permitted Development Projects) during such calendar
year, does not exceed $100,000,000 in the aggregate for such calendar year (the
“Annual Modification Cap”); provided, however, that any Modification that is in
excess of the Annual Modification Cap shall only require the consent of the
Required Participants if such Modification has a cost in excess of $10,000,000,
(C) any Permitted Development Projects and (D) the Permitted 767 Improvements. 
Notwithstanding the forgoing, in no event shall any Modification to a structural
element be made or undertaken without the prior written consent of the Lessor. 
Lessor shall respond to any consent request under this Section within fifteen
(15) days of receipt of such request.  The failure of the Lessor to respond
shall be deemed a rejection of such consent.

 

(ii)                          No Modifications shall be undertaken (x) in
violation in any material respect of the terms of any restriction (including any
environmental deed restriction), easement, condition, covenant, no further
action letter or other similar matter affecting title to or binding on the
Leased Property or (y) until Lessee shall have procured and paid for, so far as
the same may be required from time to time, all material permits and
authorizations to such Modifications of all third Persons or Governmental
Authorities having jurisdiction.  If requested by Lessee, Lessor, at Lessee’s
expense, shall join in the application for any such permit or authorization and
execute and deliver any document in connection therewith, whenever such joinder
is requested by Lessee and is necessary or advisable as reasonably determined by
Lessee.  For the avoidance of doubt, nothing in this Section 10(b)(ii) shall
serve to limit or restrict the rights granted to Lessee pursuant to Section 11.2
hereof.

 

(iii)                           All Modifications shall be prosecuted in a
diligent manner, be completed in a good and workmanlike manner and in compliance
in all material respects with all Applicable Laws and Insurance Requirements
then in effect.

 

(iv)                          All Modifications shall, when completed, be of
such a character as to not give rise to any material Environmental Claim or
materially adversely affect the utility of the Facility.  To the extent the
consent of the Required Participants is required for a Modification pursuant to
the terms of Section 10.1(b)(i) above, and if requested by the Required
Participants, Lessor may obtain a report from a construction consultant or, at
the option of the Required Participants, Lessor may engage an appraiser of
nationally recognized standing, at Lessee’s sole cost and expense, to determine
(by appraisal or other methods satisfactory to the Required Participants) the
projected Fair Market Value of such item of the Leased Property as of the
completion of the Modifications relating thereto.

 

(v)                             Lessee shall have made adequate arrangements for
payment of the cost of all Modifications when due so that the Leased Property
shall at all times be free of Liens for labor and materials supplied or claimed
to have been supplied to the Leased Property, other than Permitted Liens.

 

13

--------------------------------------------------------------------------------


 

(vi)                          Notwithstanding anything to the contrary herein,
Lessee shall be permitted to remove and/or demolish portions of the Leased
Property which are readily removable and are not required by Applicable Law for
Lessee’s operation of the Facility in an aggregate amount not to exceed
$20,000,000 over the Term.

 

Section 10.2. Title to Modifications.  (a) Title to the following described
Modifications shall, without further act, vest in Lessor and shall be deemed to
constitute a part of the Leased Property and be subject to this Lease:

 

(i)                          Modifications which are in replacement of or in
substitution for a portion of any item of Leased Property;

 

(ii)                       Required Modifications; or

 

(iii)                    Modifications that are Nonseverable.

 

If requested by Lessor in writing, Lessee shall execute and deliver any deeds,
bills of sale, assignments or other documents of conveyance reasonably necessary
to evidence the vesting of title in and to such Modifications to Lessor.

 

(b)                     If such Modifications are not within any of the
categories set forth in clauses (i) through (iii) of Section 10.2(a) (each an
“Improvement”), then title to such Improvements shall vest in Lessee and such
Improvements shall not be deemed to be Modifications which are part of the
Leased Property.

 

(c)                     Each Improvement to which Lessee shall have title may be
removed so long as (i) removal thereof shall not (A) result in the violation of
any Applicable Laws (including Environmental Laws) or (B) adversely affect the
Lessee’s ability to comply with its obligations under this Lease or any other
Operative Document, and (ii) no Event of Default is continuing.  Other than with
respect to any Improvement being temporarily removed for the purpose of
upgrading such Improvement and any Improvement being removed and replaced in the
ordinary course of Lessee’s business, Lessee agrees to notify Lessor in writing
at least ten (10) days before it removes any such Improvement which had an
original cost exceeding $30,000,000 individually or for which the consent of the
Required Participants was required, and Lessee shall at its expense repair any
damage to the Leased Property caused by the removal of such Improvement.  Lessor
(or the purchaser of the Leased Property) may purchase from Lessee any such
Improvement (if not already owned by Lessor) that Lessee intends to remove from
the Leased Property prior to the return of the Leased Property to Lessor or sale
of the Leased Property, which purchase shall be at the Fair Market Value of such
Improvement as determined by the Appraiser at the time of such purchase.  Title
to any such Improvement shall vest in Lessor (or the purchaser of the applicable
Leased Property) if not removed from the Leased Property by Lessee prior to the
return of the Leased Property to Lessor or sale of the Leased Property. 
Modifications, title to which are vested in Lessor, shall be made available to
the Lessee or its designee without cost during the Term and thereafter if the
use thereof is necessary or useful for the operation of the Leased Property.

 

14

--------------------------------------------------------------------------------


 

(d)                     Notwithstanding anything to the contrary herein, the
ownership of and title to all trade fixtures, Equipment, Improvements not
transferred by Sellers to the Lessor under the Purchase Agreement, signs and
other personal property owned by the Lessee and located on the Leased Property
(“Lessee Property”) shall remain in the Lessee, and the Lessee Property may be
removed by the Lessee from time to time and at the expiration or termination of
the Term, so long as removal thereof shall not (A) result in the violation of
any Applicable Laws in any material respect or (B) adversely affect the Lessee’s
ability to comply with its obligations under this Lease or any other Operative
Document.  Furthermore, the Lessee shall have no obligation to remove the Lessee
Property at the expiration or termination of the Term.  In particular, the
Lessee may opt to (i) sell, dispose or otherwise remove of any or all of the
Lessee Property prior to or upon the expiration or termination of the Term or
(ii) dismantle and abandon any or all of the Lessee Property.  In addition, the
Lessee shall have no obligation under this Lease to maintain any of the Lessee
Property in its original condition.  If the Lessee shall opt not to remove any
or all of the Lessee Property at the expiration or termination of the Term, the
Lessee Property shall be deemed abandoned and shall become the property of
Lessor and Lessor agrees to accept such Lessee Property in AS-IS, WHERE-IS
condition on the date of expiration or termination of this Lease.  Except as
otherwise expressly provided herein, Lessor shall be deemed to have waived any
interest, lien or claim of any nature that Lessor, or its successors, assigns,
lenders or agents may now have or hereafter obtain in the Lessee Property
whether by operation of law, contract or otherwise.

 

Section 10.3.                                      Permitted Developments.
 (a) Lessor hereby acknowledges receipt of the existing development plans
described on Schedule A attached hereto with respect to certain undeveloped
portions of the Site (such portions of the Site, the “Undeveloped Areas”). 
Notwithstanding Section 10.1(b), Lessee shall be permitted to develop, the
Undeveloped Areas for uses that are consistent with the use of the Facility
permitted hereunder (including, without limitation, wet labs, dry labs and
specialty labs, as well as uses appurtenant thereto, including, without
limitation, amenities relating thereto such as cafeteria, restaurant, child
care, fitness centers and warehouse and storage facilities and parking) and
otherwise in a manner in compliance in all material respects with Applicable
Laws, and without the consent of Lessor, the Administrative Agent or any of the
Participants, so long as the development is permitted under applicable zoning
requirements and no Event of Default is continuing or will occur due to such
development.  At Lessee’s request, Lessor shall enter into a fully financeable
ground lease (with nondisturbance and recognition and other customary lender
protections) in form and substance reasonably satisfactory to Lessee and Lessor
for the Undeveloped Area and, upon execution thereof, such Undeveloped Area
subject thereto shall no longer be subject to this Lease.  The ground lease
shall be triple net and have fair market rent payable thereunder and shall be
for a 99-year term.

 

(b)                     Lessor hereby acknowledges receipt of the existing
development plans described on Schedule A attached hereto with respect to
certain developed portions of the Site described on Schedule B attached hereto
(such portions of the Site, the “Permitted Developed Areas”).  Notwithstanding
section 10.1(b), Lessee shall be permitted to develop Permitted Developed Areas
for uses that are consistent with the uses of the Leased Property permitted
hereunder (including, without limitation, wet labs, dry labs and specialty labs,
as well as uses appurtenant thereto, including, without limitation, amenities
relating thereto such as cafeteria, restaurant,

 

15

--------------------------------------------------------------------------------


 

child care, fitness centers and warehouse and storage facilities and parking)
and otherwise in a manner in compliance in all material respects with Applicable
Laws, and without the consent of Lessor, the Administrative Agent or any of the
Participants, so long as the development is permitted under applicable zoning
requirements, consistent with the existing use of the Facility and no Event of
Default is continuing or will occur due to such development.  So long as the
Lessee has paid the Permitted Developed Area Release Payment to the Participants
(or to the Administrative Agent for distribution to the Participants), at
Lessee’s request, Lessor shall enter into a fully financeable ground lease (with
nondisturbance and recognition and other customary lender protections) in form
and substance reasonably satisfactory to Lessee and Lessor for the Permitted
Developed Area and, upon execution thereof, such Permitted Developed Area
subject thereto shall no longer be subject to this Lease.  The ground lease
shall be triple net and have fair market rent payable thereunder and shall be
for a 99-year term.

 

(c)                     Lessor hereby conditionally assigns to Lessee or its
designee the right to receive ground lease rent under any ground lease executed
pursuant to Section 10.3(a) or 10.3(b) hereof.  The assignment hereunder shall
terminate upon the occurrence of (i) an Event of Default or (ii) the exercise by
the Lessee of the Sale Option.  If the assignment under this paragraph (c) is
terminated, Lessor is authorized to notify the party paying the ground lease
rent that all such ground lease rent shall be payable to the Lessor.  To the
extent permitted by law for applicable tax purposes, Lessor and Lessee
acknowledge and agree that Lessee or its designee, as applicable, intends to
disregard the amount of any ground lease rent received from Lessor pursuant to
such assignment for U.S. income tax purposes.

 

ARTICLE XI
COVENANTS WITH RESPECT TO LIENS AND EASEMENTS

 

Section 11.1.                   Covenants with Respect to Liens.  (a) During the
Term, Lessee will not directly or indirectly create, incur, assume or suffer to
exist any Lien (other than Permitted Liens) on or with respect to any portion of
the Leased Property, Lessor’s title thereto, or any interest therein.  Lessee,
at its own expense, will promptly pay, satisfy and otherwise take such actions
as may be necessary to keep the Leased Property free and clear of, and duly to
discharge, eliminate or bond in a manner reasonably satisfactory to Lessor and
the Administrative Agent, any such Lien (other than Permitted Liens) if the same
shall arise at any time.

 

(b)                     Nothing contained in this Lease shall be construed as
constituting the consent or request of Lessor, express or implied, to or for the
performance by any contractor, mechanic, laborer, materialman, supplier or
vendor of any labor or services or for the furnishing of any materials for any
construction, alteration, addition, repair, restoration or demolition of or to
the Leased Property or any part thereof.  NOTICE IS HEREBY GIVEN THAT NONE OF
LESSOR, THE ADMINISTRATIVE AGENT OR ANY OF THE PARTICIPANTS IS OR SHALL BE
LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO THE
LESSEE, OR TO ANYONE HOLDING THE LEASED PROPERTY OR ANY PART THEREOF THROUGH OR
UNDER THE LESSEE, AND THAT NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR,
SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR, THE
ADMINISTRATIVE AGENT OR ANY PARTICIPANT IN AND TO THE LEASED PROPERTY AND THE
OTHER COLLATERAL.

 

16

--------------------------------------------------------------------------------


 

Section 11.2.                   Lessee’s Grants and Releases of Easements;
Lessor’s Waivers.  Following the Base Term Commencement Date and provided that
no Event of Default shall have occurred and be continuing at the time of the
applicable action by the Lessee, and subject to the provisions of Articles
VII, IX and X and Section 8.2, and without the requirement of any further
instrument or action of Lessor, Lessor hereby consents in each instance to the
following actions by the Lessee in the name and stead of Lessor and as the true
and lawful attorney-in-fact of Lessor with full power and authority to execute
documents on behalf of Lessor for the following purposes, but at the Lessee’s
sole cost and expense: (a) the granting of, or entry into agreements in
connection with, easements, licenses, rights-of-way, building and use
restrictions and covenants and other rights and privileges in the nature of
easements or similar interests and burdens reasonably necessary or desirable for
the use, repair, maintenance or protection of the Leased Property as herein
provided; (b) the release of existing easements or other rights in the nature of
easements which are for the benefit of, or burden to, the Leased Property;
(c) the execution of amendments to, or waivers or releases of, any easements,
licenses or covenants and restrictions affecting the Site; (d) the exercise of
all rights under any redevelopment agreement or document contemplated thereby
affecting the Site and (e) the procurement, continuance, renewal and replacement
of all licenses, permits and other authorizations required under Applicable Law
to use, operate, maintain and develop the Leased Property; provided, however,
that in each case (i) such grant, release, dedication, transfer, amendment,
agreement or other action does not materially impair the Fair Market Value,
utility, residual value or remaining useful life of the Leased Property;
(ii) such grant, release, dedication, transfer, amendment, agreement or other
action in the Lessee’s judgment is reasonably necessary in connection with the
use, maintenance, alteration or improvement of the Leased Property; (iii) such
grant, release, dedication, transfer, amendment, agreement or other action will
not cause the Leased Property or any portion thereof to fail to comply with the
provisions of this Lease or any other Operative Documents or any Applicable Laws
(including, without limitation, all applicable Environmental Laws, zoning,
planning, building and subdivision ordinances, any applicable restrictive
covenants and any applicable architectural approval requirements); (iv) all
governmental consents or approvals required prior to such grant, release,
dedication, transfer, amendment, agreement or other action have been obtained,
and all filings with any Governmental Authorities required prior to such action
have been made; (v) the Lessee shall remain obligated under this Lease and under
any instrument executed by the Lessee consenting to the assignment of Lessor’s
interest in this Lease as security for indebtedness, in each such case in
accordance with their terms, as though such grant, release, dedication,
transfer, amendment, agreement or other action had not been effected;
(vi) during the Term, the Lessee shall timely pay and perform any obligations of
Lessor under such grant, release, dedication, transfer, amendment, agreement or
other action and (vii) with respect to any action described in
Section 11.2(a) through Section 11.2(d), inclusive, no such action described in
such sections could reasonably be expected to have a Material Adverse Effect. 
Without limiting the effectiveness of the foregoing; provided that no Event of
Default shall have occurred and be continuing, Lessor shall, upon the request of
the Lessee, and at the Lessee’s sole cost and expense, execute and deliver any
instruments necessary or appropriate to confirm any such grant, release,
dedication, transfer, amendment, agreement or other action to any Person
permitted under this Section. By undertaking any of the acts described in
clauses (a) through (e) above, Lessee shall be deemed to have represented and
warranted to each of the Participants that each such grant, release, dedication,
transfer, amendment, agreement or other

 

17

--------------------------------------------------------------------------------


 

action complies with and Lessee has satisfied each of the requirements listed in
clauses (i) through (vii) in the proviso above.

 

ARTICLE XII
PERMITTED CONTESTS

 

Section 12.1.                   Permitted Contests in Respect of Applicable
Laws.  Notwithstanding anything contained herein or in any Operative Document to
the contrary (but subject to the last sentence of this paragraph), if, to the
extent and for so long as (x) a test, challenge, contest, appeal or proceeding
for review of (a) any Applicable Laws relating to the Leased Property or any
part thereof or the obligation to comply therewith or (b) any Supplemental Rent
payable to any Person other than Lessor, Administrative Agent or any Lender,
shall be prosecuted diligently and in good faith in appropriate proceedings by
the Lessee or (y) compliance with such Applicable Laws shall have been excused
or exempted by a valid nonconforming use, variance, permit, waiver, extension or
forbearance, during the Term, Lessee shall not be required to comply with such
Applicable Laws or to make such payment but only if and so long as any such
test, challenge, contest, appeal, proceeding, waiver, extension, forbearance or
noncompliance shall not, in the reasonable opinion of Lessor and the
Administrative Agent, or, in the case of (A) (B)(2) or (B)(5) below, in the
reasonable opinion of any affected Participant, involve (A) any risk of criminal
liability being imposed on Lessor, Administrative Agent or any Participant or
(B) any material risk of (1) the foreclosure, forfeiture or loss of the Leased
Property, or any material part thereof, (2) the nonpayment, reduction or
abatement of Rent to Lessor, Administrative Agent or any Lender, (3) the
interruption or cancellation of any insurance coverage required to be maintained
by the Lessee pursuant to Article XIII, (4) any sale of, or the creation of any
Lien (other than a Permitted Lien) on, any material part of the Leased Property
(provided, however, nothing herein shall be deemed to reduce or diminish
Lessee’s obligations under Section 11.1), (5) civil liability being imposed on
Lessor, the Administrative Agent or any Participant for which the Lessee is not
obligated, or has not otherwise agreed, to fully indemnify such parties under
the Operative Documents, or (6) enjoinment of, or interference with, the use,
possession or disposition of the Leased Property in any material respect. 
Subject to Article XIII of the Participation Agreement, Lessee shall also have a
right to contest and appeal any Taxes or Impositions.

 

Lessor will not be required to join in any proceedings pursuant to this
Section 12.1 unless a provision of any Applicable Laws requires that such
proceedings be brought by or in the name of Lessor; and in that event Lessor
will join in the proceedings or permit them or any part thereof to be brought in
its name if and so long as (i) the Lessee has not elected the Sale Option and
(ii) the Lessee agrees in writing to pay, and pays, all related out-of-pocket
expenses and agrees in writing to indemnify Lessor, the Administrative Agent and
the Participants, in form and substance reasonably satisfactory to each of the
respective Indemnitees, in respect of any claim relating thereto (it being
agreed that exceptions and/or limitations to any such indemnity of the type set
forth in Article XIII of the Participation Agreement shall be deemed to be
satisfactory to each of the respective Indemnitees).

 

18

--------------------------------------------------------------------------------


 

ARTICLE XIII
INSURANCE

 

Section 13.1.                   Required Coverages.  During the Term, Lessee
will provide or cause to be provided insurance with respect to the Leased
Property in the following coverages and amounts:

 

(a)                        General Liability Insurance.   Combined single limit
insurance against claims for third-party bodily injury, including death, and
third-party property damage occurring as a result of the ownership, use,
maintenance or operation of the Leased Property in an amount, at least equal to
$1,000,000 per occurrence and $2,000,000 annual aggregate.  Such coverage may be
subject to deductibles up to an amount that is consistent with Lessee’s
insurance program for similar property owned or leased by Lessee.  Any such
deductible shall be for the sole account of Lessee.

 

(b)                         Property Insurance.  Insurance against all-risk of
physical loss of or damage to the Leased Property or any portion thereof by
reason of any insurable peril in an amount equivalent to the replacement cost of
the Leased Property.

 

(c)                         Builder’s Risk.  Lessee shall during the
construction of any Modifications maintain, for the benefit of the Participants,
all risk Builders’ Risk Insurance in an amount at least equal to the replacement
value of the Facility or Modifications, as applicable.  The Builder’s risk
insurance coverage required herein may be included in Lessee’s property
insurance.

 

(d)                         Workers’ Compensation and Employers Liability. 
Lessee shall maintain during the Term of this Lease, including during
construction of any Modifications and the operation of the Leased Property,
statutory workers’ compensation insurance in compliance with the Applicable Laws
and employer’s liability insurance in an amount of $1,000,000 bodily injury for
each accident, bodily injury for each employee by disease and policy limit by
disease.

 

(e)                         Flood Insurance.  Lessee shall, at any time, if any
portion of the Site, Facility, any Improvements or Modifications are located in
an area identified by the Federal Emergency Management Agency of the United
States of America or other applicable Governmental Authority as having special
flood and mudslide hazards, obtain flood insurance on such portion of the Site,
Facility, any Improvements or Modifications, as applicable.

 

(f)                        Excess/Umbrella Liability.  Excess/Umbrella insurance
providing coverage in excess of the insurance coverage required in paragraph
(a) and the employer’s liability insurance required in paragraph (d) herein with
a limit of $10,000,000 per occurrence and $10,000,000 in the annual aggregate.

 

Section 13.2.                   Insurance Coverage.   The insurance coverage
required in Section 13.1 shall be written by reputable insurance companies that
are financially sound and solvent and otherwise reasonably appropriate
considering the amount and type of insurance being provided

 

19

--------------------------------------------------------------------------------


 

by such companies.  Any insurance company selected by Lessee shall be rated in
A.M. Best’s Insurance Guide or any successor thereto (or if there be none, an
organization having a similar national reputation) and shall have a general
policyholder rating of “A-” (or comparable rating for a rating by an
organization other than A.M. Best) and a financial rating of at least “VIII” (or
comparable rating for a rating by an organization other than A.M. Best) or be
otherwise reasonably acceptable to the Required Participants.  All policies of
insurance required herein, with the exception of workers compensation, shall
name Lessor, the Administrative Agent and each Participant, as additional
insureds and, in the case of property insurance maintained by Lessee, it shall
name the Administrative Agent, as mortgagee and sole loss payee with respect to
the Leased Property (but subject to the obligations of Administrative Agent
under Section 14.1 of this Lease).  Each policy referred to in Section 13.1
shall provide that: (i) it will not be canceled or its limits reduced, or
allowed to lapse without renewal, except after not less than thirty (30) days’
prior written notice to Lessor and Administrative Agent (and after not less than
ten (10) days for nonpayment of premium); (ii) the interests of Lessor, the
Administrative Agent and any Participant shall not be invalidated by any act or
negligence of or breach of warranty or representation by Lessee or any other
Person having an interest in the Leased Property; (iii) such insurance is
primary with respect to any other insurance carried by or available to Lessor,
the Administrative Agent or any Participant; (iv) the insurer shall waive any
right of subrogation against the Participants and Administrative Agent; and
(v) any such liability policy shall contain a cross-liability/separation of
insureds clause providing for coverage of Lessor, the Administrative Agent and
each Participant, as if separate policies had been issued to each of them. 
Lessee will promptly provide Lessor with prior written notice of any policy
modification or amendment that will result in the applicable insurance policy no
longer satisfying with the requirements of Section 13.1 hereof.

 

Section 13.3.                   Delivery of Insurance Certificates.  On or
before the Document Closing Date, Lessee shall deliver to Administrative Agent
and Lessor certificates of insurance satisfactory to the Administrative Agent
and Lessor evidencing the existence of all insurance required to be maintained
hereunder and setting forth the respective coverages, limits of liability,
carrier, policy number and period of coverage.  Thereafter, throughout the Term,
at the time each of Lessee’s insurance policies is renewed (but in no event less
frequently than once each year) or upon written request by Lessor following an
Event of Default, Lessee shall deliver to Administrative Agent and Lessor
certificates of insurance evidencing that all insurance required by Sections
13.1 and 13.2 to be maintained by Lessee is in effect.

 

Section 13.4.                   Insurance by Lessor, Administrative Agent or any
Participant.  Lessor, the Administrative Agent or any Participant may at its own
expense carry insurance with respect to its interest in the Leased Property, and
any insurance payments received from policies maintained by Lessor, the
Administrative Agent or any Participant shall be retained by Lessor, the
Administrative Agent or such Participant, as the case may be, without reducing
or otherwise affecting Lessee’s obligations hereunder.

 

20

--------------------------------------------------------------------------------


 

ARTICLE XIV
CASUALTY AND CONDEMNATION

 

Section 14.1.                             Casualty and Condemnation. 
(a) Subject to the provisions of this Article XIV, if all or any portion of the
Leased Property suffers a Casualty during the Term (other than a Significant
Casualty as to which a Termination Notice has been given), Lessee shall give
notice thereof to Lessor promptly after Lessee has knowledge thereof and Lessee
shall control the negotiations with the relevant insurer (unless an Event of
Default exists in which case Lessor shall be entitled to control such
negotiations) and, except as otherwise provided in this Section 14.1, and any
insurance proceeds payable by an insurer with respect to such Casualty up to
$50,000,000 individually and $100,000,000 in the aggregate per annum shall be
paid directly to the Lessee, or if received by Lessor, the Administrative Agent
or the Lenders, shall be paid over to the Lessee and shall be used by Lessee
solely for the reconstruction, restoration and repair of such Leased Property,
and if the use of, access to, occupancy of or title to the Leased Property or
any part thereof is the subject of a Condemnation (other than a Significant
Condemnation as to which a Termination Notice has been given), then any award or
compensation relating thereto up to $50,000,000 individually and $100,000,000 in
the aggregate per annum shall be paid to the Lessee and shall be used by Lessee
solely for the restoration of the Leased Property.  Notwithstanding the
foregoing, if any Event of Default shall have occurred and be continuing, such
award, compensation or insurance proceeds payable by an insurer shall be paid
directly to the Administrative Agent or, if received by the Lessee, shall be
held in trust for the Participants and shall be paid over by the Lessee to the
Administrative Agent.  All amounts held by Lessor or Administrative Agent on
account of any award, compensation or insurance proceeds either paid directly to
Lessor or Administrative Agent or turned over to Lessor or Administrative Agent,
to the extent not otherwise required to be paid to the Lessee, shall be held in
trust in a segregated account and applied to reimburse the Lessee from time to
time during the course of the Lessee’s reconstruction, restoration and/or repair
of the Leased Property and compliance with the provisions of Article IX hereof
(or to otherwise make payments for any costs and expenses thereof as directed by
the Lessee); provided, however, in each case after the occurrence and during the
continuance of an Event of Default such proceeds shall at the option of Lessor
(at the direction of the Required Participants) either be (A) paid to the Lessee
for the reconstruction, restoration and/or repair of such Leased Property
subject to such Casualty or Condemnation in accordance with this clause (A), or
(B) applied to the Lease Balance and any other amounts owed by Lessee under the
Operative Documents in accordance with Article XVI.

 

(b)                                  In the event any part of the Leased
Property becomes subject to condemnation or requisition proceedings during the
Term, Lessee shall give notice thereof to Lessor promptly after Lessee has
knowledge thereof and, to the extent permitted by Applicable Laws, Lessee shall
control the negotiations with the relevant Governmental Authority unless an
Event of Default exists or such condemnation or requisition could result in a
Significant Condemnation in which case Lessor shall be entitled to control such
negotiations; provided, that in any event, Lessor may participate at Lessor’s
expense (or, if an Event of Default exists, Lessor may control or participate at
Lessee’s expense) in such negotiations; and provided in all cases, that no
settlement will be made without Lessor’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed).  Lessee shall give
to Lessor such information, and copies of such documents, which relate to such
proceedings, or which relate to the settlement of amounts

 

21

--------------------------------------------------------------------------------


 

due under insurance policies required by Article XIII, and are in the possession
of Lessee, as are reasonably requested by Lessor.  If the proceedings relate to
a Significant Condemnation, Lessee shall act diligently in connection
therewith.  Nothing contained in this Section 14.1(b) shall diminish Lessor’s
rights with respect to condemnation awards and property insurance proceeds under
Articles XIII or XIV.

 

(c)                                  In no event shall a Casualty or
Condemnation affect the Lessee’s obligations to pay Rent pursuant to Section 3.1
or to perform its obligations and pay any amounts due on the Expiration Date or
pursuant to Articles XVIII and XXI.

 

(d)                                  If, pursuant to this Article XIV, this
Lease shall continue in full force and effect following a Casualty or
Condemnation, and provided that each of the Administrative Agent and the
Participants releases and remits to Lessee all award, compensation or insurance
proceeds held by the Administrative Agent or Lessor, as applicable, the Lessee
shall, at its sole cost and expense (and, without limitation, if any award,
compensation or insurance payment is not sufficient to restore the Leased
Property in accordance with this clause (d), Lessee shall pay the shortfall),
promptly and diligently repair any damage to the Leased Property caused by such
Casualty or Condemnation in conformity with the requirements of Sections 9.1 and
10.1 so as to restore, to the extent practicable, the Leased Property to at
least substantially the same condition and value, in each case in all material
respects, as existed immediately prior to such Casualty or Condemnation or to
another use permitted under Section 8.1; provided that, following completion of
such changes and restorations, the value of the Leased Property is not
substantially less than the value of the Leased Property immediately prior to
such Casualty or Condemnation.  In such event, title to the Leased Property
shall remain with Lessor subject to the terms of this Lease.  Upon completion of
restorations with costs in excess of $5,000,000, upon the request of Lessor, the
Lessee shall furnish to Lessor a Responsible Officer’s Certificate confirming
that such restoration has been completed pursuant to this Lease.  Any proceeds
remaining after completion of such restoration shall be paid to, or retained by,
as applicable, the Lessee.

 

Section 14.2.                   Environmental Matters.  During the Term, at
Lessee’s sole cost and expense, Lessee shall in a reasonably prompt and diligent
manner undertake or cause to be undertaken any investigation, response, clean
up, remedial restoration or other action necessary to investigate, remove, clean
up, remediate or otherwise address any Environmental Violation to the extent
required by Applicable Laws with respect to the Leased Property or at any
off-site location impacted by any environmental condition or activities at, on
or from the Leased Property.

 

Section 14.3.                   Notice of Environmental Matters.  (a) Lessee
shall provide to Lessor written notice of any pending or threatened (in writing)
Environmental Claim, action or proceeding involving any Environmental Violation
or any Release on, at, under or from the Leased Property, from which violation
or Release could reasonably be expected to require in excess of $500,000 in
remediation costs, or which could reasonably be expected to result in the
imposition of material civil liability or criminal penalties upon Lessor, the
Administrative Agent or any Participant (any such Environmental Violation or
Release, a “Material Environmental Violation”), as promptly as reasonably
practicable after becoming aware of such pending or threatened Environmental
Claims.  All such notices shall describe in reasonable detail the nature

 

22

--------------------------------------------------------------------------------


 

of the Material Environmental Violation, including any Environmental Claims,
actions or proceedings in respect thereof, and Lessee’s proposed response
thereto.  In addition, Lessee shall provide to Lessor and Administrative Agent,
within ten (10) Business Days of receipt, copies of all material communications
with any Governmental Authority relating to any such Material Environmental
Violation.  Lessee shall also as promptly as reasonably practicable provide such
detailed reports of any such Material Environmental Violations as may reasonably
be requested by Lessor or Administrative Agent.

 

(b)                                  In the event that any Material
Environmental Violation (x) could reasonably be expected to require remediation
costs of $1,000,000 or more as determined by Lessor acting in its reasonable
discretion, or (y) could reasonably be expected to result in the imposition of
material civil liability or criminal penalties upon Lessor, the Administrative
Agent or any Participant, of $1,000,000 or more, as determined by such party
acting in its reasonable discretion (such a Material Environmental Violation
shall be referred to herein as a “Specified Material Environmental Violation”),
Lessee shall (1) promptly cause a report by an environmental consultant selected
by Lessee and reasonably acceptable to Lessor to be delivered to Lessor, which
report shall (i) describe the Specified Material Environmental Violation and the
remedial actions to be taken by Lessee (or its agents) in response to such
Specified Material Environmental Violation (and including the anticipated time
period in which such Specified Material Environmental Violation is capable of
being remedied assuming Lessee (or its agents) are diligently performing such
remediation), (ii) contain an estimate for all remediation expenses (including
any fines and/or related costs) and the duration of such remedial actions and
(iii) contain a statement by such consultant that such Specified Material
Environmental Violation would be remedied in compliance in all material respects
with applicable Environmental Law after the completion of such remedial actions
described in such report and (2) provide evidence, reasonably satisfactory to
Lessor, of sufficient financial means to pay for (i) all remediation expenses
(including any fines and/or related costs) in the amounts set forth in such
consultant’s report and (ii) all indemnification obligations of Lessee arising
under this Lease or any other Operative Documents (including, without
limitation, any legal defense costs of a pending, threatened, and/or anticipated
civil or criminal proceeding), or, if not reasonably satisfactory to Lessor,
Lessee shall post collateral in such amount as reasonably determined by the
Lessor.  Lessor shall have the right to terminate this Lease due to such
Specified Material Environmental Violation, pursuant to the terms of Article XV
hereof, if (x) Lessor reasonably determines that such environmental consultant’s
report delivered in connection with such Specified Material Environmental
Violation contains manifest error and based upon such error, Lessor determines
that the remedial actions described in such report would not result in such
Specified Material Environmental Violation being remedied (1) in compliance in
all material respects with applicable Environmental Law, (2) for the costs set
forth in such consultant’s report or (3) within the time period set forth in
such consultant’s report or (y) the Lessee has failed to provide evidence (or,
in the alternative, the posting of collateral), reasonably satisfactory to
Lessor, of sufficient financial means to pay for (i) all remediation expenses
(including any fines and/or related costs) and (ii) all indemnification
obligations of Lessee arising under this Lease or any other Operative Documents
(including, without limitation, any legal defense costs of a pending,
threatened, and/or anticipated civil or criminal proceeding), in each case, in
such amounts as have been reasonably determined by the Required Participants,
after consultation, at Lessee’s sole cost and expense, with such environmental
consultant; provided that, in the case of this

 

23

--------------------------------------------------------------------------------


 

subclause (y), only if such failure continues beyond a period to be agreed after
written notification to the Lessee of such amounts so determined by the Required
Participants and, if applicable, that previously delivered evidence is not
reasonably satisfactory to Lessor.

 

(c)                                   Lessee shall diligently perform, or cause
to be diligently performed, all investigative and remedial actions to cause any
Material Environmental Violation to be remediated in compliance in all material
respects with applicable Environmental Law and, upon completion of remedial
action of any Material Environmental Violation by Lessee, Lessee shall cause to
be prepared by an environmental consultant reasonably acceptable to Lessor a
report describing the Material Environmental Violation and the actions taken by
Lessee (or its agents) in response to such Material Environmental Violation, and
a statement by the consultant that the Material Environmental Violation has been
remedied in compliance in all material respects with applicable Environmental
Law.

 

(d)                                  Each such Material Environmental Violation
shall be remedied prior to the Expiration Date unless all, but not less than
all, of the Leased Property has been purchased by Lessee in accordance with
Article XV or Article XVIII.  Nothing in this Article XIV shall reduce or limit
Lessee’s obligations elsewhere in this Lease or under the Participation
Agreement.

 

ARTICLE XV
TERMINATION OF LEASE

 

Section 15.1.                   Termination upon Certain Events.  (a) If an
Event of Loss or Specified Significant Environmental Event occurs during the
Term with respect to the Leased Property, then Lessor may elect to terminate
this Lease by giving written notice (a “Termination Notice”) to the Lessee
(within sixty (60) days of Lessor obtaining actual knowledge of the Event of
Loss or Specified Significant Environmental Event), with such termination to be
effective on the Payment Date specified in Section 15.1(b).  If Lessor fails to
elect to terminate this Lease as provided in this Section 15.1(a), Lessor shall
be deemed to have elected to require Lessee to restore, rebuild or remediate the
Leased Property pursuant to Section 14.1(d) or Section 14.3, as applicable, and
Lessee shall undertake and diligently pursue such restoration, rebuilding or
remediation.

 

(b)                                  Following Lessee’s receipt of the
Termination Notice, the Lessee shall be obligated to purchase Lessor’s interest
in all, but not less than all, of the Leased Property on the date occurring
ninety (90) days from the date Lessee receives the Termination Notice (or the
next occurring Business Day) by paying an amount equal to the Purchase Amount to
the Administrative Agent.

 

Section 15.2.                   Termination Procedures.  On the date of the
payment by the Lessee of the Purchase Amount in accordance with
Section 15.1(b) (such date, the “Termination Date”), this Lease shall terminate
and, concurrent with the Administrative Agent’s (or, as applicable, Lessor’s)
receipt of such payment:

 

(i)                          Lessor and Lessee shall comply with the provisions
of Sections 21.1(i) through 21.1(iv); and

 

24

--------------------------------------------------------------------------------


 

(ii)                          Lessor, the Administrative Agent and each of the
Participants shall convey to the Lessee any net proceeds (that is, after
deducting all reasonable and documented costs and expenses incurred by Lessor,
Administrative Agent or any Participant incident to collecting any such proceeds
of the Event of Loss or Specified Significant Environmental Event, including,
without limitation, reasonable fees and expenses for counsel, subject to the
limitations set forth in Section 15.17 of the Participation Agreement) with
respect to the Event of Loss or Specified Significant Environmental Event giving
rise to the termination of this Lease theretofore received by Lessor, the
Administrative Agent or such Participant, as applicable, or, at the request of
the Lessee, to the extent actually received and if acceptable to Lessor in its
sole judgment, Lessor shall apply such amounts against sums due hereunder.

 

ARTICLE XVI
EVENTS OF DEFAULT

 

Section 16.1.                   Events of Default.  The occurrence of any one or
more of the following events (whether such event shall be voluntary or
involuntary or come about or be effected by operation of law or pursuant to or
in compliance with any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body) shall constitute
an “Event of Default”:

 

(a)                        the occurrence of a Payment Default;

 

(b)                         the Lessee shall fail to maintain insurance as
required by Section 13.1 and Section 13.2 of this Lease;

 

(c)                          (i) the Lessee shall fail to observe or perform any
covenant, condition or agreement applicable to it (or its Subsidiaries, to the
extent applicable) contained in Sections 9.1 of the Participation Agreement
(solely with respect to Lessee’s existence) or (ii) any Guarantor shall fail to
observe or perform any covenant, condition or agreement applicable to it (or its
Subsidiaries, to the extent applicable) contained in Sections 8(b)(i) of the
Guaranty, 8(c) of the Guaranty (solely with respect to Guarantors’ existence),
8(h) of the Guaranty or Section 9 of the Guaranty (other than clause (y) of
Section 9(b) of the Guaranty);

 

(d)                         any representation, warranty or statement made or
deemed to be made by or on behalf of Lessee or any Guarantor, as applicable, in
or in connection with any Operative Document to which it is a party or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Lease or any other Operative Document (including any
amendment or modification thereof or waiver thereunder) shall prove to have been
incorrect in any material respect when made or deemed made;

 

(e)                          Lessee or any Guarantor, as applicable, shall fail
to observe or perform any covenant, condition or agreement applicable to it
contained in the Operative Documents (other than those specified in clause (a),
(b) or (c) of this Section 16.1) or any

 

25

--------------------------------------------------------------------------------


 

other Operative Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent or
the Lessor to the Lessee; provided, however, that, if such failure is capable of
cure but cannot be cured by diligent efforts within such thirty (30) day period
but such diligent efforts shall be properly commenced within such thirty (30)
day cure period and the Lessee is diligently pursuing, and shall continue to
pursue diligently, remedy of such failure, the cure period shall be extended for
an additional ninety (90) days, but not to extend beyond the Expiration Date;

 

(f)                        Lessee, any Guarantor or any Material Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness of Lessee, such Guarantor or
Material Subsidiary, as applicable, when and as the same shall become due and
payable, which is not cured within any applicable grace period therefor;

 

(g)                          any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits, after the expiration of any applicable grace period, and
delivery of any applicable required notice, provided in the applicable agreement
or instrument under which such Indebtedness was created, the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under the Operative Documents), (ii) any
Material Indebtedness that becomes due as a result of a refinancing thereof
permitted by Section 9(a) of the Guaranty, (iii) any reimbursement obligation in
respect of a letter of credit, bankers acceptance or similar obligation as a
result of a drawing thereunder by a beneficiary thereunder in accordance with
its terms, (iv) any such Material Indebtedness that is mandatorily prepayable
prior to the scheduled maturity thereof with the proceeds of the issuance of
capital stock, the incurrence of other Indebtedness or the sale or other
disposition of any assets, so long as such Material Indebtedness that has become
due is so prepaid in full with such net proceeds required to be used to prepay
such Material Indebtedness when due (or within any applicable grace period) and
such event shall not have otherwise resulted in an event of default with respect
to such Material Indebtedness, (v) any redemption, repurchase, conversion or
settlement with respect to any Permitted Convertible Notes pursuant to their
terms unless such redemption, repurchase, conversion or settlement results from
a default thereunder or an event of the type that constitutes an Event of
Default and (vi) any early payment requirement or unwinding or termination with
respect to any Permitted Call Spread Swap Agreement;

 

(h)                         an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, examinership,
reorganization or other relief in respect of Lessee, any Guarantor or any
Material Subsidiary or any of their debts, or of a

 

26

--------------------------------------------------------------------------------


 

substantial part of any of their assets, under any federal, state or foreign
bankruptcy, insolvency, examinership, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
examiner, sequestrator, conservator or similar official for Lessee, any
Guarantor or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed,
undischarged or unstayed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)                             Lessee, any Guarantor or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, examinership, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 16.1(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, examiner, sequestrator, conservator or similar official for
Lessee, any Subsidiary or any Material Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)                            Lessee, any Guarantor or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                         one or more judgments for the payment of money in an
aggregate amount in excess of $75,000,000 (to the extent not paid, fully bonded
or covered by a solvent and unaffiliated insurer that has not denied coverage)
shall be rendered against Lessee, any Guarantor, any Material Subsidiary or any
combination thereof and the same shall remain undischarged, unvacated or
undismissed for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed (by reason of pending appeal or otherwise), or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of Lessee, any Guarantor or any Material Subsidiary to enforce any
such judgment and such action shall not have been stayed;

 

(l)                             an ERISA Event shall have occurred that, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect;

 

(m)                     a Change in Control shall occur;

 

(n)                         (i) any Operative Document to which Lessee or a
Guarantor is a party, after execution thereof and for any reason other than as
expressly permitted hereunder or thereunder or in satisfaction in full of the
Obligations, ceases to be valid, binding and enforceable against the Lessee or
any Guarantors party thereto in accordance with its terms in all material
respects (or Lessee, any Guarantor or any Material Subsidiary shall challenge
the enforceability of any Operative Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of

 

27

--------------------------------------------------------------------------------


 

the Operative Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms, other than as expressly permitted
thereunder or in satisfaction in full in cash of the Obligations then due and
payable) or (ii) the security interest and lien securing Lessee’s obligations
under the Operative Documents, in whole or in part, ceases to be a perfected
first priority security interest and lien (subject only to Permitted Liens);

 

(o)                         any authorization or approval or other action by any
Governmental Authority or regulatory body required for the execution, delivery
or performance of the Participation Agreement or any other Operative Document by
Lessee or any Guarantor shall fail to have been obtained or be terminated,
revoked or rescinded or shall otherwise no longer be in full force and effect,
to the extent the foregoing could reasonably be expected to have a Material
Adverse Effect; or

 

(p)                         a judicial or nonjudicial forfeiture or seizure
proceeding is commenced by a Governmental Authority and remains pending with
respect to the Leased Property, on the grounds that the Leased Property or any
part thereof had been used to commit or facilitate the commission of a criminal
offense by any Person, including any tenant, pursuant to any Law, including
under the Controlled Substances Act or the Civil Asset Forfeiture Reform Act,
regardless of whether or not the Leased Property or the Assignment of Leases
shall become subject to forfeiture or seizure in connection therewith; provided,
however, that no Event of Default shall occur under this Section 16.1(p) unless
Lessee fails to have the enforcement action stayed (so long as such stay is not
lifted) or resolved within sixty (60) days after the commencement of such
proceedings.

 

Section 16.2.                   Remedies.  Upon the occurrence of any Event of
Default and at any time thereafter, Lessor may, so long as such Event of Default
is continuing, do one or more of the following as Lessor in its sole discretion
shall determine, without limiting any other right or remedy Lessor may have on
account of such Event of Default, but subject to the rights of the Lessee to
purchase the Leased Property pursuant to the terms and within the time periods
as set forth in Section 18.1:

 

(a)                         Lessor may, by notice to the Lessee, rescind or
terminate this Lease as to any or all of the Leased Property as of the date
specified in such notice; provided, however, (i) no reletting or taking of
possession of the Leased Property (or any portion thereof) by Lessor will be
construed as an election on Lessor’s part to terminate this Lease unless a
written notice of such intention is given to the Lessee, (ii) notwithstanding
any reletting or taking of possession, Lessor may at any time thereafter elect
to terminate this Lease for a continuing Event of Default and (iii) no act or
thing done by Lessor or any of its agents, representatives or employees and no
agreement accepting a surrender of the Leased Property shall be valid unless the
same be made in writing and executed by Lessor;

 

(b)                         Lessor may (i) demand that the Lessee, and the
Lessee shall upon the written demand of Lessor, return the Leased Property
promptly to Lessor in the manner

 

28

--------------------------------------------------------------------------------


 

and condition required by, and otherwise in accordance with all of the
provisions of the Participation Agreement and Article IX and Sections 8.2 and
14.2 hereof, and Lessee shall comply with the requirements of Section 15.2 to
the extent requested by Lessor, as if the Leased Property were being returned at
the end of the Term, and Lessor shall not be liable for the reimbursement of the
Lessee for any costs and expenses incurred by the Lessee in connection therewith
and (ii) without prejudice to any other remedy which Lessor may have for
possession of the Leased Property, and to the extent and in the manner permitted
by Applicable Laws, enter upon the Site and take immediate possession of (to the
exclusion of the Lessee) the Leased Property or any part thereof and expel or
remove the Lessee, by summary proceedings or otherwise, all without liability to
the Lessee for or by reason of such entry or taking of possession (provided,
however, Lessor shall remain liable for actual damages caused by its gross
negligence or willful misconduct), whether for the restoration of damage to
property caused by such taking or otherwise and, in addition to Lessor’s other
damages, the Lessee shall be responsible for all actual and documented costs and
expenses (which costs and expenses shall be reasonable if within the control of
Lessor) incurred by Lessor and the Participants in connection with any
reletting, including, without limitation, reasonable brokers’ fees and all
actual costs of any reasonable alterations or repairs made by Lessor that are
required to maintain the Leased Property in the condition required by this
Lease;

 

(c)                          Lessor may sell all or any part of the Leased
Property at public or private sale, as Lessor may determine, free and clear of
any rights of the Lessee with respect thereto (except to the extent required
below if Lessor shall elect to exercise its rights thereunder) in which event
the Lessee’s obligation to pay Basic Rent hereunder for periods commencing after
the date of such sale shall be terminated;

 

(d)                         Lessor may, at its option, (i) elect not to
terminate this Lease with respect to the Leased Property and continue to collect
all Basic Rent, Supplemental Rent and all other amounts due Lessor (together
with all costs of collection) and enforce the Lessee’s obligations under this
Lease as and when the same become due, or are to be performed, and (ii) upon any
abandonment of the Leased Property by the Lessee, Lessor may, in its sole and
absolute discretion, elect not to terminate this Lease and may make the
necessary repairs (and the Lessee shall pay the reasonable costs of such
repairs) in order to relet the Leased Property, and relet the Leased Property or
any part thereof (in place, if so elected by Lessor) for such term or terms
(which may be for a term extending beyond the Term of this Lease) and at such
rental or rentals and upon such other terms and conditions as Lessor in its
reasonable discretion may deem advisable; and upon each such reletting all
rentals actually received by Lessor from such reletting shall be applied to the
Lessee’s obligations hereunder and the other Operative Documents in such order,
proportion and priority as Lessor may elect in Lessor’s sole and absolute
discretion.  If such rentals received from such reletting during any period are
less than the Rent with respect to the Leased Property to be paid during that
period by the Lessee hereunder, the Lessee shall pay any deficiency, as
calculated by Lessor, to Lessor on the next Payment Date;

 

29

--------------------------------------------------------------------------------


 

(e)                          Lessor may demand, by written notice to the Lessee,
that the Lessee pay to Lessor within ten (10) Business Days after receipt of
such notice an amount equal to the Lease Balance and all other amounts owing by
Lessee to the Administrative Agent, if any, and/or the Participants under the
Operative Documents (including, but without duplication, accrued and unpaid
Rent), then upon Lessor’s receipt of the Lease Balance and all other amounts
owing by Lessee to the Administrative Agent, if any, and/or the Participants
under the Operative Documents (including, but without duplication, accrued and
unpaid Rent), Lessor shall convey the Leased Property to the Lessee in
accordance with Article XXI.  Lessor acknowledges and agrees that upon the
declaration of an Event of Default, to the maximum extent permitted by law, the
Lessee waives any right to contest that the payment of the amount described in
the preceding sentence constitutes the correct liquidated recourse sum due upon
acceleration of this instrument;

 

(f)                           Lessor may exercise any other right or remedy that
may be available to it under Applicable Laws, or proceed by appropriate court
action (legal or equitable) to enforce the terms hereof or to recover damages
for the breach hereof.  Separate suits may be brought to collect any such
damages for any period(s), and such suits shall not in any manner prejudice
Lessor’s right to collect any such damages for any subsequent period(s), or
Lessor may defer any such suit until after the expiration of the Term, in which
event such suit shall be deemed not to have accrued until the expiration of the
Term;

 

(g)                          Lessor may retain and apply against the Lease
Balance and all other amounts due and owing by the Lessee under the Operative
Documents, in accordance with Section 5.3 of the Participation Agreement, all
sums which Lessor would, absent such Event of Default, be required to pay to, or
turn over to, the Lessee pursuant to the terms of this Lease and upon payment in
full of the Lease Balance and all such amounts described above in this clause
(g), the Leased Property shall be conveyed to Lessee in accordance with
Section 21.1 of this Lease (except to the extent the Leased Property has been
sold pursuant to this Section 16.2);

 

(h)                         if an Event of Default pursuant to
Section 16.1(h) or (i) shall have occurred and be continuing, Lessor, as a
matter of right and with notice to the Lessee, shall have the right to apply to
any court having jurisdiction to appoint a receiver or receivers of the Leased
Property, and the Lessee hereby irrevocably consents to any such appointment. 
Any such receiver(s) shall have all of the usual powers and duties of receivers
in like or similar cases and all of the powers and duties of Lessor in case of
entry onto the Site, and shall continue as such and exercise such powers until
the date of confirmation of the sale of the Leased Property or the other
Collateral unless such receivership is sooner terminated; or

 

(i)                             upon the occurrence of the Event of Default
described in Section 16.1(h) or (i), whether or not another Event of Default
described in one or more other clauses of Section 16.1 shall have been or
thereafter is declared, this Lease shall terminate immediately without notice
and Lessee shall immediately pay to the Administrative Agent, on behalf of
Lessor, as and for liquidated damages and without limitation on any

 

30

--------------------------------------------------------------------------------


 

other remedies provided for herein, an amount equal to the Lease Balance and all
other amounts owing by Lessee to the Administrative Agent, if any, and/or the
Participants under the Operative Documents (including, but without duplication,
accrued and unpaid Rent).

 

To the maximum extent permitted by law, the Lessee hereby waives (x) the benefit
of any appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshaling in the event of any
sale of the Leased Property or the other Collateral or any interest therein and
(y) any rights now or in the future conferred by statute or otherwise which may
require Lessor to sell, lease or otherwise use the Leased Property in mitigation
of Lessor’s damages or which may otherwise limit or modify any remedy of
damages.

 

Lessor shall be entitled to enforce payment and the performance of the
obligations secured hereby and to exercise all rights and powers under this
instrument or under any of the other Operative Documents or other agreements or
any laws now or hereafter in force, notwithstanding some or all of the
obligations secured hereby may now or hereafter be otherwise secured, whether by
mortgage, security agreement, pledge, lien, assignment or otherwise.  Neither
the acceptance of this instrument nor its enforcement, shall prejudice or in any
manner affect Lessor’s right to realize upon or enforce any other security now
or hereafter held by Lessor, it being agreed that Lessor shall be entitled to
enforce this instrument and any other security now or hereafter held by Lessor
in such order and manner as Lessor may determine in its absolute discretion.  No
remedy herein conferred upon or reserved to Lessor is intended to be exclusive
of any other remedy herein or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute.  Every power or remedy
given by any of the Operative Documents to Lessor or to which it may otherwise
be entitled, may be exercised, concurrently or independently, from time to time
and as often as may be deemed expedient by Lessor.  Without limiting the
foregoing, each of the powers, rights and remedies as set forth or otherwise
permitted pursuant to this Article XVI are independent of the provisions of
Article XIII of the Participation Agreement and shall not be affected by any
exclusion set forth in Section 13.1(b) of the Participation Agreement.

 

The proceeds derived from any sale of Leased Property and other amounts
recovered pursuant to the foregoing remedies after an Event of Default shall be
distributed pursuant to Section 5.3(f) of the Participation Agreement.  The
amount realized by Lessor upon a sale of the Leased Property shall be net of
Lessor’s sale expenses and other expenses reasonably and customarily incurred by
Lessor in connection with Lessor holding and owning such Leased Property until
such time as the Leased Property is sold.  The obligations in Section 5.3(f) of
the Participation Agreement shall survive the termination of this Lease.

 

Notwithstanding anything herein to the contrary, and except for Lessee’s
obligation to pay Nonconformance Amounts, there shall not be any personal
recourse against the Lessee (and Lessor shall have recourse only against the
Leased Property) pursuant to this Section 16.2 for any amount in excess of the
Lease Balance and all other amounts owing by Lessee to the Administrative Agent,
if any, and/or the Participants under the Operative Documents (including, but
without duplication, accrued and unpaid Rent); provided that, in the event
Lessee does not

 

31

--------------------------------------------------------------------------------


 

pay the Lease Balance and all other amounts owing by Lessee to the
Administrative Agent, if any, and/or the Participants under the Operative
Documents (including, but without duplication, accrued and unpaid Rent) in full,
Lessee shall not be entitled to the Leased Property and Lessor shall be entitled
to receive the outstanding Lease Balance and all other amounts owing by Lessee
to the Administrative Agent, if any, and/or the Participants under the Operative
Documents (including, but without duplication, accrued and unpaid Rent) from the
sale, lease or other disposition of the Leased Property.

 

Section 16.3.                   Waiver of Certain Rights.  If this Lease shall
be terminated pursuant to Section 16.2, the Lessee waives, to the fullest extent
permitted by law, (a) any notice of legal proceedings to obtain possession;
(b) any right of redemption or repossession; (c) the benefit of any laws now or
hereafter in force exempting property from liability for rent or for debt or
limiting Lessor with respect to the election of remedies; and (d) any other
rights which might otherwise limit or modify any of Lessor’s rights or remedies
under this Article XVI.

 

ARTICLE XVII
LESSOR’S RIGHT TO CURE

 

Section 17.1.                   The Lessor’s Right to Cure the Lessee’s
Defaults.  Lessor, without waiving or releasing any obligation or Event of
Default, may (but shall be under no obligation to), upon five (5) Business Days’
prior notice to the Lessee, remedy any Event of Default for the account and at
the sole cost and expense of the Lessee, including the failure by the Lessee to
maintain the insurance required by Article XIII, and may, to the fullest extent
permitted by law, and notwithstanding any right of quiet enjoyment in favor of
the Lessee, enter upon the Leased Property and the Site, for such purpose and
take all such action thereon as may be necessary or appropriate therefor.  No
such entry shall be deemed an eviction of Lessee.  All reasonable out-of-pocket
costs and expenses so incurred by the Lessor (including reasonable and
documented fees and expenses of counsel), together with interest thereon at the
Overdue Rate from the date on which such sums or expenses are paid by Lessor,
shall be paid by the Lessee to Lessor on demand as Supplemental Rent.

 

ARTICLE XVIII
PURCHASE PROVISIONS

 

Section 18.1.                   Early and End of Term Purchase Options.  Subject
to the conditions contained herein, on (a) (i) any Business Day during the Term
and (ii) on the Expiration Date in accordance with Section 19.1(b); provided
that Lessee has not elected the Sale Option, or (b) any Business Day after the
occurrence of an Event of Default (other than an Insolvency Event), Lessee may,
at its option, purchase (or cause a designee to purchase) all, but not less than
all, of the Leased Property (the “Early Termination Option”) at a price equal to
the Purchase Amount.  Lessee’s right to purchase all of the Leased Property
pursuant to this Section 18.1 shall terminate automatically and without notice
upon the occurrence of an Event of Default arising as a result of an Insolvency
Event.  After the occurrence and during the continuance of any other Event of
Default, unless the Leased Property has been sold, or is subject to a binding
commitment to be sold, in its entirety pursuant to Section 16.2, Lessee shall be
permitted to purchase the Leased

 

32

--------------------------------------------------------------------------------


 

Property (or, as applicable, all remaining Leased Property not yet sold pursuant
to Section 16.2(c)), so long as Lessee (i) delivers a written Purchase Notice
irrevocably electing to exercise the Early Termination Option not more than
thirty (30) days after the occurrence of such Event of Default and (ii) pays the
Administrative Agent or Lessor the Purchase Amount and executes such documents
as are necessary to consummate such purchase within ten (10) Business Days after
the date of such Purchase Notice. In order to exercise its option to purchase
the Leased Property pursuant to this Section 18.1 and except as otherwise
provided above in connection with an Event of Default, Lessee shall give to
Lessor not less than thirty (30) days’ prior written notice of such election to
exercise, which election shall be irrevocable when made.  If the Lessee
exercises its option pursuant to this Section 18.1, then, upon Administrative
Agent’s (or if the Loans are no longer outstanding, Lessor’s) receipt of all
amounts due in connection therewith, Lessor shall transfer to the Lessee all of
Lessor’s right, title and interest in and to the Leased Property in accordance
with the procedures set forth in Section 21.1, such transfer to be effective as
of the date specified in the Purchase Notice.  Lessor agrees that it shall
cooperate with the Lessee in effecting any transfer to a designee of the Lessee
pursuant to this Section 18.1.

 

ARTICLE XIX
END OF TERM OPTIONS

 

Section 19.1.                             End of Term Options.  At least one
hundred eighty (180) days before the Expiration Date of the Term, but not more
than three hundred and sixty-five (365) days prior to the Expiration Date of the
Term, Lessee shall, by delivery of written notice to Lessor and the
Administrative Agent, exercise one of the following options:

 

(a)                        Request to renew this Lease with respect to the
Leased Property for an additional five-year Lease Renewal Term (the “Renewal
Option”) on the terms and conditions set forth herein and in the other Operative
Documents to which Lessee or an Affiliate of Lessee is a party; provided,
however, that the Renewal Option shall be available at the end of the Base Term
only if the conditions to the Renewal Option set forth herein and in Section 4.7
of the Participation Agreement are satisfied; and provided, further, that the
Renewal Option shall not be exercisable for a total of more than one (1) Lease
Renewal Term;

 

(b)                         Purchase for an amount in immediately available
funds equal to the Purchase Amount all, but not less than all, of the Leased
Property on or before the last day of the Term (the “Purchase Option”); and if
Lessee shall have elected to purchase the Leased Property, (1) Lessee may
(A) assign its right to purchase the Leased Property hereunder to a third party,
in which case such third party shall consummate the purchase of the Leased
Property on or before the last day of the Term; provided that, if such third
party fails to consummate the purchase of the Leased Property on or before the
last day of the Term, Lessee shall consummate the purchase of the Leased
Property on the last day of the Term or (B) designate a third party to acquire
title to the Leased Property, without assigning Lessee’s rights to purchase the
Leased Property hereunder and (2) Lessor shall, upon the payment to
Administrative Agent (or if the Loans are no longer outstanding, Lessor) of the
Purchase Amount then due and payable by Lessee under the Operative Documents,
transfer all of Lessor’s right, title and interest in and to

 

33

--------------------------------------------------------------------------------


 

the Leased Property to Lessee or such other party designated by Lessee pursuant
to Section 21.1; or

 

(c)                         Commit to sell on behalf of Lessor for cash to a
single purchaser not in any way affiliated with Lessee or any of its
Subsidiaries all, but not less than all, of the Leased Property on the last day
of the Term (the “Sale Option”).  Lessee’s right to sell the Leased Property
pursuant to the Sale Option shall be conditioned upon and subject to the
fulfillment by Lessee of each of the terms and conditions applicable to Lessee
set forth in Article XX (unless waived in accordance with the terms set forth
therein).  In addition, such sale shall be subject to all subleases with respect
to the Leased Property to Persons who are not Affiliates or Subsidiaries of
Parent Guarantor.  Lessee shall not enter into any additional subleases or renew
any subleases (other than on market terms or otherwise pursuant to express
rights therefor under the existing subleases) with respect to the Leased
Property following Lessee’s election of the Sale Option.  Following Lessee’s
election of the Sale Option, Lessee shall not remove any Modifications or
commence any voluntary Modifications under Section 10.1(a)(ii) (other than
Required Modifications) without the consent of the Required Participants (which
consent shall not be unreasonably withheld, conditioned or delayed) unless
required to comply with Applicable Laws or avoid or address an emergency.

 

Section 19.2.                             Election of Options.  Unless
(i) Lessee shall have affirmatively elected the Sale Option within the time
period provided for in Section 19.1 and satisfied each of the requirements in
Articles XX and XXI (unless waived in accordance with the terms set forth
therein), (ii) Lessee shall have elected to purchase all, but not less than all,
of the Leased Property pursuant to Article XVIII or (iii) Lessee shall have
elected the Renewal Option and a renewal pursuant to such Renewal Option shall
have become effective in accordance with Section 4.7 of the Participation
Agreement and all other conditions to such renewal set forth in Section 4.7 of
the Participation Agreement and Section 19.3 hereof have been satisfied, Lessee
shall be deemed to have elected the Purchase Option.  In addition, the Sale
Option shall automatically be revoked if there exists an Event of Default,
Significant Environmental Event or an Event of Loss at any time after the Sale
Option is properly elected or the Lessee fails to pay the Sale Option Recourse
Amount to the Administrative Agent by not later than the last day of the Base
Term (unless the Lease is renewed for the Lease Renewal Term in accordance with
the terms hereof).  In the event of any such automatic revocation of the Sale
Option (i) as a result of an Event of Default, Lessor shall be entitled to
exercise all rights and remedies provided in Article XVI (subject to the
Lessee’s rights set forth in Section 18.1), and (ii) as a result of an Event of
Loss or Specified Significant Environmental Event, Lessor shall be entitled to
exercise all rights and remedies provided in Article XV.  Lessee may not elect
the Sale Option or the Renewal Option if there exists on the date the election
is made an Event of Default, Significant Environmental Event or an Event of
Loss.  Any election by Lessee of the Purchase Option pursuant to
Section 19.1(b) shall be irrevocable at the time made.  The election of the Sale
Option shall not limit any remedies of Lessor under Article XVI.

 

34

--------------------------------------------------------------------------------


 

Section 19.3.                             Renewal Options.  The exercise of any
Renewal Option by Lessee shall be subject to satisfaction of the following
conditions:

 

(i)                         on the Expiration Date then in effect no Default or
Event of Default shall have occurred and be continuing, and on the date Lessee
gives written notice of its exercise of the Renewal Option, no Default or Event
of Default shall have occurred and be continuing;

 

(ii)                      Lessee shall not have exercised the Sale Option or the
Purchase Option and

 

(iii)                   each of the other conditions for the Renewal Option set
forth in Section 4.7(a) of the Participation Agreement and in
Section 19.2(iii) hereof have been satisfied.

 

Lessee’s exercise of a Renewal Option shall be deemed to be a representation by
Lessee that on both the Expiration Date then in effect and the date Lessee gives
notice of its exercise of the Renewal Option, no Default or Event of Default
shall have occurred and be continuing.

 

ARTICLE XX
SALE OPTION

 

Section 20.1.                   Sale Option Procedures.  The Lessee’s effective
exercise and consummation of the Sale Option with respect to the Leased Property
shall be subject to the due and timely fulfillment of each of the following
provisions as to the Leased Property as of the dates set forth below.

 

(a)                                 The Lessee shall have given to Lessor and
Administrative Agent written notice of the Lessee’s exercise of the Sale Option
in accordance with Section 19.1.

 

(b)                                  Prior to the Expiration Date, Lessee shall
furnish to Lessor and the Administrative Agent (who shall promptly distribute
the same to the Lenders) and, if the Leased Property is to be sold on the
Expiration Date, the independent purchaser hereunder a reasonably current
Environmental Audit dated no earlier than one hundred twenty (120) days prior to
the Expiration Date and addressed to the Lessor (or accompanied by a letter from
the consultant performing such Environmental Audit which allows the Lessor to
rely on such report).  Such Environmental Audit shall be prepared by an
environmental consultant selected by Lessee subject to Lessor’s reasonable
approval and shall contain conclusions reasonably satisfactory to the Lessor,
the Participants and such purchaser as to the environmental status of the Leased
Property.  If any such Environmental Audit indicates any recognized
environmental conditions with respect to the Leased Property not rising to the
level of a Significant Environmental Event, Lessee shall take (at Lessee’s sole
cost and expense) such investigative, remedial or other actions as shall be
necessary to cure any such recognized environmental condition to the extent
required by Environmental Laws and this Lease, and Lessee shall cause to be
delivered (at Lessee’s sole cost and expense) prior to the Expiration Date for
the Leased Property a written statement by such environmental consultant
detailing all such actions and indicating in his or her opinion that, to

 

35

--------------------------------------------------------------------------------


 

the extent required by this Lease, all remedial actions indicated in such
Environmental Audit have been undertaken and completed in compliance with
Applicable Laws.

 

(c)                                  No Event of Default, Significant
Environmental Event or Event of Loss shall have occurred and be continuing on or
at any time following the date of Lessee’s notice of exercise of the Sale
Option.

 

(d)                                  Upon surrender of the Leased Property,
(i) the Leased Property shall be in the condition required by Section 9.1,
(ii) there shall be no deferred maintenance in respect of the Leased Property,
and (iii) Lessee shall have remediated any Environmental Violation, and taken
all other actions necessary to fully address any outstanding Environmental Claim
with respect to the Leased Property, each in accordance with the terms of this
Lease and at Lessee’s sole cost and expense.

 

(e)                                  The Lessee shall, as nonexclusive agent for
Lessor, use commercially reasonable efforts to obtain the highest cash purchase
price for the Leased Property.  The Lessee will be responsible for hiring
brokers and making the Leased Property available for inspection by prospective
purchasers.  The Lessee shall (i) upon reasonable notice during normal business
hours (subject to Lessee’s customary security and safety measures), upon
request, permit inspection of the Leased Property and any Leased Property
Records by Lessor, the Administrative Agent and any potential purchasers;
provided that the limitations on inspections and the rights of the Lessee set
forth in Section 4.2 shall apply to this Section 20.1, mutatis mutandis, and
(ii) otherwise do all things reasonably necessary to sell and deliver possession
of the Leased Property to any purchaser.

 

(f)                                  The Lessee shall use commercially
reasonable efforts to procure bids from one or more bona fide prospective
purchasers to purchase the Leased Property, which shall include Lessor and its
Affiliates.  No such purchaser shall be the Lessee or any Subsidiary of the
Lessee (except as set forth in the last paragraph of this Section 20.1).

 

(g)                                 The Lessee shall submit all bids to Lessor
and the Administrative Agent (who shall promptly distribute the same to the
Lenders), and Lessor will have the right to review the same and to submit any
one or more bids.  All bids shall be on an all-cash basis unless Lessor and the
Participants shall otherwise agree in their sole discretion.  The Lessee shall
use commercially reasonable efforts to deliver to Lessor and the Required
Participants not less than ninety (90) days prior to the Expiration Date a
binding written unconditional (except as set forth below), irrevocable offer by
such purchaser or purchasers offering the highest all-cash bid to purchase all,
but not less than all, of the Leased Property (unless otherwise agreed to by
Lessor and the Required Participants).  If Lessor in the exercise of its
reasonable judgment believes that the Gross Proceeds to be paid to Lessor
pursuant to clause (l) below from a proposed bid which the Lessee desires to
accept is less than the Fair Market Value, then Lessor shall promptly provide
written notice thereof to Lessee and Lessee’s rights hereunder shall be further
conditioned upon Lessor’s receipt of an appraisal demonstrating that such
proposed bid is for an amount at least equal to the Fair Market Value of the
Leased Property as established by such Appraisal.  In such case then Lessor
shall, promptly following the receipt of such notice from Lessor, engage an
appraiser, reasonably satisfactory to Lessor and Lessee, at Lessee’s expense, to
determine (by

 

36

--------------------------------------------------------------------------------


 

appraisal methods reasonably satisfactory to Lessor and the Required
Participants) the Fair Market Value of the Leased Property as of the Expiration
Date.  A copy of such appraisal shall be delivered to Lessor and the
Administrative Agent (who shall promptly distribute the same to the Lenders) not
later than five (5) Business Days prior to the Expiration Date.  The appraiser
will be instructed to assume that the Leased Property is in the condition
required by and has been maintained in accordance with this Lease. 
Notwithstanding anything contained in this clause (g) to the contrary, in the
event Lessor received a bona fide all cash offer which the Lessee desires to
accept from a credit worthy offeror (which shall include Lessor and any
Affiliate thereof) for an amount equal to the Lease Balance and all other
amounts owing by Lessee to the Administrative Agent, if any, and/or the
Participants under the Operative Documents (including, but without duplication,
accrued and unpaid Rent) (after deduction of all sales costs, expenses and
related taxes), Lessor must sell the Leased Property for such amount to the
extent the conditions therefor are satisfied and Lessor shall have no right to
require an appraisal demonstrating that such proposed bid is for an amount at
least equal to the Fair Market Value of the Leased Property.

 

(h)                                  In connection with any such sale of the
Leased Property, the Lessee will provide to the purchaser all customary
“seller’s” indemnities, representations and warranties, customary
representations and warranties regarding title and the absence of Liens (except
Lessor Liens and Permitted Liens of the type described in clauses (a) (excluding
Liens relating to the interest or rights of Lessee), (b), (c), (f), (g), (h),
(i), (j), (k) or (m) of the definition of “Permitted Liens”) and the condition
of such Leased Property.  The Lessee shall have obtained, at its cost and
expense, all required governmental and regulatory consents and approvals and
shall have made all filings as required by Applicable Laws in order to carry out
and complete the transfer of the Leased Property.  As to Lessor, any such sale
shall be made on an “as is, where is, with all faults” basis without
representation or warranty by Lessor, other than the absence of Lessor Liens. 
Any agreement as to such sale shall be in form and substance satisfactory to
Lessor.

 

(i)                                   All costs, Impositions and expenses of or
arising from the sale of the Leased Property, incurred by the Participants,
Administrative Agent or the Lessee, including the cost of all title searches,
surveys, environmental audits, appraisals, transfer taxes, Lessor’s reasonable
attorneys’ fees, the Lessee’s attorneys’ fees, commissions, escrow fees,
recording fees, and all applicable documentary and other transfer and document
taxes and Impositions shall be paid out of the sale proceeds as set forth in
Section 5.3 of the Participation Agreement; provided that Lessee shall pay
directly any such amounts incurred by Lessee in excess of amounts Lessor, acting
in good faith, deems reasonable.

 

(j)                                  Whether or not a sale of the Leased
Property is completed on the Expiration Date, Lessee shall pay, or cause to be
paid, to Lessor on or prior to the Expiration Date (or, if earlier, the date on
which a sale of the Leased Property is consummated), (or in the case of
Supplemental Rent, to the Person entitled thereto) an amount equal to, without
duplication, (i) the Sale Option Recourse Amount plus (ii) all accrued and
unpaid Rent (including Supplemental Rent, if any) and all other amounts
hereunder which have accrued or will accrue prior to or as of the Expiration
Date in the type of funds specified in Section 3.4 hereof.

 

(k)                                  The Lessee shall pay to Lessor on or prior
to the Expiration Date the amounts, if any, required to be paid pursuant to
Article XIII of the Participation Agreement.

 

37

--------------------------------------------------------------------------------


 

(l)                                   If a sale of the Leased Property is
consummated on or before the Expiration Date, Lessee shall pay, or cause to be
paid, directly to Lessor the gross proceeds (the “Gross Proceeds”) of such sale
(i.e., without deduction for any marketing, closing or other costs, prorations
or commissions); and such Gross Proceeds shall be applied as set forth in
Section 5.3(d) of the Participation Agreement and Section 20.1(i) above.

 

(m)                                  The Lessee shall, to the extent permitted
by Applicable Laws, assign, and shall cooperate with all reasonable requests of
Lessor or the purchaser for obtaining any and all licenses, permits, approvals
and consents of any Governmental Authorities or other Persons that are or will
be required to be obtained by Lessor or such purchaser in connection with its
use, operation, control or maintenance of the Leased Property in compliance with
Applicable Laws.

 

If, after the exercise by the Lessee of the Sale Option, one or more of the
foregoing provisions of this Section 20.1 shall not be fulfilled as of the date
set forth therein (and, other than in the case of Section 20.1(c) and any
provision required to be fulfilled on the Expiration Date or on the date of a
consummation of a sale, Lessor or the Administrative Agent shall have delivered
written notice thereof to the Lessee and any such provision is not fulfilled
within five (5) Business Days of such notice), then Lessor shall declare by
written notice to the Lessee the exercise of the Sale Option to be null and
void, in which event all of the Lessee’s rights under this Section 20.1 shall
immediately terminate and the Lessee shall be obligated to purchase the Leased
Property pursuant to Section 19.1(b) on the Expiration Date.

 

Except as expressly set forth herein, the Lessee shall have no right, power or
authority to bind Lessor in connection with any proposed sale of the Leased
Property or the other Collateral.

 

Notwithstanding anything contained herein to the contrary, if the Leased
Property has not been sold to a third party purchaser by the Expiration Date,
then the Lessee shall pay to the Administrative Agent on or before the
Expiration Date the Sale Option Recourse Amount, the Lessee shall have been
deemed to have purchased the Leased Property, and Lessor shall transfer title to
the Leased Property to the Lessee pursuant to Section 21.1(iv) of this Lease and
the Lessee shall accept title to the Leased Property as a result of such deemed
purchase.  Lessor agrees that it shall cooperate with the Lessee in effecting
any transfer to a designee of the Lessee pursuant to this paragraph.

 

Section 20.2.                             Certain Obligations Continue.  During
the period following Lessee’s exercise of the Sale Option and until and
including the Expiration Date (or, if earlier, the date on which a sale is
consummated), the obligation of the Lessee to pay Rent with respect to the
Leased Property (including the installment of Rent due on the Expiration Date
(or, if earlier, the date on which a sale is consummated)) shall continue
undiminished.  Lessor shall have the right, but shall be under no duty, to
solicit bids, to inquire into the efforts of the Lessee to obtain bids or
otherwise to take action in connection with any such sale, other than as
expressly provided in this Article XX.

 

38

--------------------------------------------------------------------------------


 

ARTICLE XXI
PROCEDURES RELATING TO PURCHASE OR SALE OPTION

 

Section 21.1.      Provisions Relating to Conveyance of the Leased Property Upon
Purchase by the Lessee, Sales or Certain Other Events.  In connection with any
termination of this Lease pursuant to the terms of Article XV, any purchase of
all, but not less than all, of the Leased Property in accordance with
Article XVIII or in connection with the Lessee’s obligations under
Section 16.2(e) or any other conveyance or purchase of the Leased Property made
pursuant to the terms of this Lease, then, upon the date on which this Lease is
to terminate with respect to the Leased Property and upon tender by the Lessee
of the amounts set forth in Article XV, Sections 16.2(e) or Article XVIII as
applicable:

 

(i)         Except in connection with the Sale Option, Lessor shall, at Lessee’s
cost and expense, execute and deliver to the Lessee (or to the Lessee’s
designee) a FIRPTA affidavit, a bill of sale and a special warranty deed (in
recordable form and otherwise in conformity with local custom) in respect of
Lessor’s interest in the Leased Property without representation and warranty
except as to the absence of any Lessor Liens attributable to Lessor;

 

(ii)         Except in connection with the Sale Option, the Leased Property
shall be conveyed to the Lessee (or to the Lessee’s designee) “AS IS, WHERE IS”
and in its then present physical condition;

 

(iii)         Lessor shall cause all Lessor Liens to be released and execute and
deliver to Lessee (or to the Lessee’s designee) a statement of termination of
this Lease and shall use its best efforts to cause the Administrative Agent to
execute and deliver releases of any Liens created by or pursuant to the
Operative Documents attributable to the Administrative Agent, and termination
statements for any financing statements which are then of record naming the
Administrative Agent or Lessor as the secured party, all at Lessee’s sole cost
and expense;

 

(iv)        If the Lessee properly exercises the Sale Option, then the Lessee
shall, upon a sale thereunder, transfer or cause to be transferred possession of
the Leased Property to the purchaser(s) thereof, in each case by surrendering
the same into the possession of Lessor or such purchaser, as the case may be,
free and clear of all Liens (except Lessor Liens and Permitted Liens of the type
described in clauses (a) (excluding Liens relating to the interest or rights of
Lessee), (b), (c), (f), (g), (h), (i), (j), (k) or (m) of the definition of
“Permitted Liens”), in good condition (as modified by Modifications permitted by
this Lease), ordinary wear and tear excepted, and in compliance in all material
respects with Applicable Laws and the provisions of this Lease, and the Lessee
shall execute and deliver to the purchaser a bill of sale and deed with respect
to its interest in the Leased Property, in each case in recordable form and
otherwise in conformity with local custom and Section 20.1(h); the Lessee shall
execute and deliver to the purchaser and the purchaser’s title insurance company
an affidavit as to the absence of any Liens (other than Permitted Liens), and
such other affidavits and certificates reasonably requested by any title
insurance company insuring title to the Leased

 

39

--------------------------------------------------------------------------------


 

Property, as well as a FIRPTA affidavit, and an instrument in recordable form
declaring this Lease to be terminated on the date of closing of the sale of the
Leased Property and Lessor shall execute and deliver to purchaser a FIRPTA
affidavit and a special warranty deed in recordable form, without recourse,
representation or warranty, except as to the absence of Lessor Liens.  The
Lessee shall cooperate reasonably with Lessor and the purchaser of the Leased
Property in order to facilitate the purchase and use by such purchaser of the
Leased Property, which cooperation shall include the following, all of which the
Lessee shall do on or before the Expiration Date:  providing all Leased Property
Records and all know-how, data and technical information relating thereto,
providing a copy of any current plans and specifications with respect to the
Leased Property in Lessee’s possession, granting or assigning (to the extent
assignable) all licenses necessary for the operation and maintenance of the
Leased Property, and cooperating reasonably in seeking and obtaining all
necessary Governmental Action; provided that, unless otherwise agreed in the
purchase agreement governing the sale of the Leased Property, such cooperation
shall be at the expense of the purchaser.  The obligations of the Lessee under
this paragraph shall survive the expiration or termination of this Lease.

 

(v)        The reasonable costs, expenses and related taxes related to the sale
of the Leased Property shall be payable through the proceeds of the sale of the
Leased Property.  Any such amounts incurred by Lessee in excess of what Lessor,
acting in good faith, deems reasonable shall be paid by Lessee.

 

ARTICLE XXII
ACCEPTANCE OF SURRENDER

 

Section 22.1.      Acceptance of Surrender.  No surrender to Lessor of this
Lease or of the Leased Property or of any part of any thereof or of any interest
therein shall be valid or effective unless agreed to and accepted in writing by
Lessor and, prior to the payment or performance of all obligations under the
Loan Agreement and termination of the Commitments, the Lenders, and no act by
Lessor or the Lenders, or any representative or agent of Lessor or the Lenders,
other than a written acceptance, shall constitute an acceptance of any such
surrender.

 

ARTICLE XXIII
NO MERGER OF TITLE

 

Section 23.1.      No Merger of Title.  There shall be no merger of this Lease
or of the leasehold estate created hereby or thereby by reason of the fact that
the same Person may acquire, own or hold, directly or indirectly, in whole or in
part, (a) this Lease or the leasehold estates created hereby or any interest in
this Lease or such leasehold estate, (b) title to the Leased Property or (c) a
beneficial interest in Lessor.

 

40

--------------------------------------------------------------------------------


 

ARTICLE XXIV
INTENT OF THE PARTIES

 

Section 24.1.      Nature of Transaction.  It is the intention of the parties
that:

 

(a)        for all purposes, including GAAP, federal and all state and local
income and transfer taxes, bankruptcy, insolvency, conservatorships and
receiverships (including the substantive law upon which bankruptcy,
conservatorship and insolvency and receivership proceedings are based), real
estate and commercial law and UCC purposes:

 

(i)         the Overall Transaction constitutes a secured lending transaction by
the Participants to Lessee and preserves beneficial ownership in the Leased
Property in Lessee, Lessor holds only legal title to the Leased Property within
the meaning of 11 U.S.C. Section 541(d), Lessee (and not the Lessor, the
Administrative Agent or the other Participants) will be entitled to all tax
benefits with respect to the Leased Property and other Collateral available to
the owner of the Leased Property for tax purposes, the obligations of Lessee to
pay Basic Rent shall be treated as payments of interest to the Participants, the
payment by Lessee of any amounts in respect of the Lease Balance (other than
Basic Rent) shall be treated as payments of principal to the Participants and,
in the event Lessee purchases the Leased Property pursuant to the terms hereof
and pays in full the Lease Balance and all other amounts outstanding under the
Operative Documents, legal title to the Leased Property shall automatically vest
in the Lessee;

 

(ii)         in order to secure the secured lending obligations of Lessee now
existing or hereafter arising under this Lease or any of the other Operative
Documents, this Lease, together with the other Security Instruments, creates a
first priority (subject to Permitted Liens) security interest in or a lien on
the Site, the Leased Property and the other Collateral in favor of the
Administrative Agent and for the benefit of the Participants to secure Lessee’s
payment and performance of the Obligations; and

 

(iii)         the Security Instruments create Liens and security interests in
the Collateral granted by Lessor or Lessee, as applicable, in favor of the
Administrative Agent for the benefit of all the Participants to secure Lessee’s
and Lessor’s payment and performance of the obligations under this Lease, the
Loan Agreement, the Notes and other applicable Operative Documents.

 

Nevertheless, each of the parties hereto acknowledges and agrees that none of
Lessee, Lessor, the Administrative Agent, any Participant or the Arranger have
made any representations or warranties concerning the tax, accounting or legal
characteristics of the Operative Documents or any aspect of the Overall
Transaction and that such party has obtained and relied upon such tax,
accounting and legal advice concerning the Operative Documents and the Overall
Transaction as such party deems appropriate.

 

41

--------------------------------------------------------------------------------


 

(b)        Specifically, but without limiting the generality of
subsection (b) of this Section 24.1 or Section 16.4, Lessor and the Lessee
further intend and agree that for the purpose of securing the Lessee’s
obligations for the repayment or performance of the Obligations, (i) this Lease
shall also be deemed to be a security agreement and financing statement within
the meaning of Article 9 of the UCC; (ii) the conveyance provided for hereby
shall be deemed to be a grant by the Lessee to Lessor, for the benefit of the
Participants, of a Lien on and security interest in all of the Lessee’s present
and future right, title and interest in and to the Site, the Leased Property and
the other Collateral, including but not limited to the Lessee’s leasehold estate
therein and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, investments, securities or other property, whether in the
form of cash, investments, securities or other property to secure such loans,
effective on the date hereof, to have and to hold such interests in the Site,
the Leased Property and the other Collateral unto Lessor, for the benefit of the
Participants; (iii) the possession by Lessor of notes and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be deemed to be “possession by the secured party” for purposes of
perfecting the security interest pursuant to Section 9-313 of the UCC; and
(iv) notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from financial intermediaries, bankers or agents (as
applicable) of the Lessee shall be deemed to have been given for the purpose of
perfecting such security interest under Applicable Laws.  Lessor and the Lessee
shall, to the extent consistent with this Lease, take such actions and execute,
deliver, file and record such other documents, financing statements, mortgages
and deeds of trust as may be necessary to ensure that, if this Lease were deemed
to create a security interest in the Site, the Leased Property and the other
Collateral in accordance with this Section, such security interest would be
deemed to be a perfected security interest in the Site, the Leased Property and
the other Collateral with priority over all Liens, other than Permitted Liens,
under Applicable Laws and will be maintained as such throughout the Term.

 

Section 24.2.      Lessee Grant of Liens and Security Interests.  (a) For the
purposes of the creation and enforcement of this Lease as a mortgage and
security agreement, the Lessee hereby GRANTS, BARGAINS, SELLS, WARRANTS,
CONVEYS, ALIENS, REMISES, RELEASES, ASSIGNS, SETS OVER AND CONFIRMS a security
interest in the Site, the Leased Property and the other Collateral (consisting
of a mortgage with respect to the Site and the Leased Property) all WITH POWER
OF SALE to the Lessor and its successors and assigns to secure all loans and
advances made by the Participants pursuant to the Operative Documents and the
other Obligations.

 

(b)       Specifically, but without limiting the foregoing or the generality of
Section 24.1, Lessee hereby grants, bargains, sells, warrants, conveys, aliens,
remises, releases, assigns, sets over and confirms to the Lessor and its
successors and assigns, all of Lessee’s right, title, and interest in and to the
following (collectively, the “Security Property”): (i) the Site, the Leased
Property and Appurtenant Rights relating thereto and all proceeds, both cash and
noncash thereof; (ii) all easements, rights-of-way, strips and gores of Site,
vaults, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights, minerals, flowers, shrubs, crops, trees, timber and other
emblements now or hereafter located on the Site or under or above the same or
any part or parcel thereof, and all estates, rights, titles, interests,
tenements,

 

42

--------------------------------------------------------------------------------


 

hereditaments and appurtenances, reversions and remainders whatsoever, in any
way belonging, relating or appertaining to the Leased Property or any part
thereof, or which hereafter shall in any way belong, relate or be appurtenant
thereto, whether now owned or hereafter acquired by Lessee; (iii) all right,
title and interest of Lessee in all Goods which are or are to become fixtures
(as such term is defined in the UCC (as defined below)) located on the real
property described in Exhibit A hereto or now, heretofore or hereafter acquired
with any proceeds of the Obligations and now, heretofore or hereafter
(A) arising out of or related to the ownership of the Leased Property,
(B) located in, on or about the Leased Property, or (C) used or intended to be
used with or in connection with the use, operation or enjoyment of the Leased
Property; (iv) all right, title and interest of Lessee in any and all leases,
rental agreements and arrangements of any sort now or hereafter affecting the
Leased Property or any portion thereof and providing for or resulting in the
payment of money to Lessee for the use of the Leased Property or any portion
thereof, whether the user enjoys the Leased Property or any portion thereof as
tenant for years, licensee, tenant at sufferance or otherwise, and irrespective
of whether such leases, rental agreements and arrangements be oral or written,
and including any and all extensions, renewals and modifications thereof (the
“Subject Leases”) and guaranties of the performance or obligations of any
tenants or lessees thereunder, together with all income, rents, issues, profits
and revenues from the Subject Leases (including all tenant security deposits and
all other tenant deposits, whether held by Lessee or in a trust account, and all
other deposits and escrow funds relating to any Subject Leases), and all the
estate, right, title, interest, property, possession, claim and demand
whatsoever at law, as well as in equity, of Lessee of, in and to the same;
provided, however, that although this Lease contains (and it is hereby agreed
that this Lease contains) a present, current, unconditional and absolute
assignment of all of said income, rents, issues, profits and revenues, Lessee
shall collect and enjoy such rental payments and revenues as except as expressly
provided otherwise in this Lease and the other Operative Documents; (v) all
right, title and interest of Lessee in, to and under all franchise agreements,
management contracts, consents, authorizations, certificates and other rights of
every kind and character of any Governmental Authority affecting the Leased
Property, to the extent the same are transferable, service contracts, utility
contracts, leases of equipment, documents and agreements relating to the
construction of any Modifications (including any and all construction contracts,
architectural contracts, engineering contracts, designs, plans, specifications,
drawings, surveys, tests, reports, bonds and governmental approvals) and all
other contracts, licenses and permits now or hereafter affecting the Leased
Property or any part thereof and all guaranties and warranties with respect to
any of the foregoing (the “Subject Contracts”); (vi) all of the right, power and
authority of Lessee to alter, modify or change the terms, conditions and
provisions of any Subject Lease or Subject Contract, to consent to any request
made by a party pursuant thereto, or to surrender, cancel or terminate the same
or to accept any surrender, cancellation or termination of the same, together
with all of the options, rights, powers and privileges of Lessee under any
Subject Lease or Subject Contract, whether heretofore or hereafter existing;
(vii) all present and future right, title and interest of Lessee in and to
(1) all refunds, tax abatement agreements, rebates, reserves, deferred payments,
deposits, cost savings, awards and payments of any kind due from or payable by
(a) any Governmental Authority, or (b) any insurance or utility company, in each
case under clause (a) or (b) above in respect of the Site and the other Leased
Property and, in the case of any insurance policy of the Lessee, to the extent
such insurance policy is required to be maintained under the Operative
Documents, and (2) all refunds, rebates and payments of any kind due from or
payable by any Governmental Authority for any taxes, assessments, or
governmental or quasi-

 

43

--------------------------------------------------------------------------------


 

governmental charges or levies imposed upon Lessee in respect of the Site and
other Leased Property; (viii) all right, title and interest of Lessee in any
insurance policies or binders now or hereafter relating to the Leased Property
and required to be maintained under the Operative Documents, including any
unearned premiums thereon, as further provided in this Lease; (ix) all right,
title and interest of Lessee in any and all awards, payments, proceeds and the
right to receive the same, either before or after any foreclosure hereunder, as
a result of any temporary or permanent injury or damage to, taking of or
decrease in the value of the Leased Property by reason of casualty, any exercise
of the right of eminent domain or deed in lieu thereof, condemnation or
otherwise as further provided in this Lease; (x) all right, title and interest
of Lessee in all utility, escrow and all other deposits (and all letters of
credit, certificates of deposit, negotiable instruments and other rights and
evidence of rights to cash) now or hereafter relating to the Leased Property or
the purchase, construction or operation thereof; (xi) all claims and causes of
action arising from or otherwise related to any of the foregoing, and all rights
and judgments related to any legal actions in connection with such claims or
causes of action; (xii) all of right, title and interest of Lessee in and to the
other Collateral; and (xiii) all Modifications, extensions, additions,
improvements, betterments, renewals and replacements, substitutions, or proceeds
of any of the foregoing, all of which foregoing items are hereby declared and
shall be deemed to be a portion of the security for the indebtedness and
Obligations herein described, a portion of the above described collateral being
located upon the Site.

 

Notwithstanding anything to the contrary in this Article XXIV, (a) unless (i) an
Event of Default (other than as set forth in Section 16.1(h) or (i)) has
occurred and is continuing and Lessee receives written notice from Lessor or the
Administrative Agent directing Lessee to pay to the Administrative Agent any
rents, payments, issues, revenues, profits or other income (including any rents
or other amounts payable under any other sublease and all deposits of money as
advanced rent or for security) received by Lessee relating to the Leased
Property or (ii) an Event of Default set forth in Section 16.1(h) or (i) has
occurred, Lessee shall have the right to retain, use and enjoy such rents,
payments, issues, revenues, profits and other income and (b) Security Property
shall not include any Excluded Property (other than goods owned by the Lessee
that are or are to become fixtures located on the real property described in
Exhibit A).

 

Without limiting the generality of the foregoing, Lessor and the Lessee shall
take such actions and execute, deliver, file and record such other documents and
financing statements as may be necessary to ensure that, if this Lease was
deemed to create a security interest in the Leased Property in accordance with
this Section, such security interest would be deemed to be a perfected first
priority security interest (subject only to Permitted Liens) and will be
maintained as such throughout the Term.  Lessee hereby authorizes Lessor and the
Administrative Agent to file any and all financing statements covering the
Security Property or any part thereof that Lessor or the Required Participants
may require.  Certain of the personal property covered by this Lease is or will
become fixtures on the real property which is a part of the Security Property,
and this Lease (or a memorandum thereof) upon being filed for record in the real
estate records of the county wherein such fixtures are situated shall operate
also as a financing statement filed as a fixture filing in accordance with the
applicable provisions of the UCC upon such of the property which are or may
become fixtures.  The mailing address of Lessee (as debtor) and the address of
Lessor (as secured party) from which information may be obtained are set forth
in the introductory paragraph of this Lease.  The Lessee has an interest of
record in such real property.

 

44

--------------------------------------------------------------------------------


 

(c)       Power of Sale.  Without limiting any other remedies set forth herein,
in the event that a court of competent jurisdiction rules that this Lease
constitutes a mortgage, deed of trust or other secured financing with respect to
the Leased Property as is the intent of the parties pursuant to Section 24
hereof, then Lessor and the Lessee agree that (i) the Lessee hereby grants to
the Lessor and its successor and assigns a Lien against the Leased Property
(including the estate therein) WITH POWER OF SALE to the extent permitted by
law, and that, upon the occurrence and during the continuance of any Event of
Default, Lessor may, and is hereby irrevocably empowered to, with or without
entry, and to the extent permitted by Applicable Law, sell or cause the sale of
the Leased Property or the other Collateral or any part or parts thereof at one
or more public auctions as an entirety or in parcels as the Lessor may elect
free from any equity of redemption for cash, on credit, or for other property,
for immediate or future delivery, and on such terms as the Lessor shall deem
advantageous and proper, such sale or sales to be made in such manner and upon
such notice and advertisement as may be required by Applicable Law, or in the
absence of any such requirements, as the Lessor may deem appropriate, and to
make conveyance to the purchase or purchasers.  Lessor may, if at the time such
action may be lawful and always subject to compliance with any mandatory legal
requirements, by filing its notice of election and demand for sale to enforce
its mortgage and to sell the Security Property, as an entirety or in parcels, by
one sale or by several sales, held at one time or at different times, all as the
Lessor may elect, each sale to be held at the location set forth in the notice
of such proposed sale and the Lessor shall have given notices of the proposed
sale in the manner hereinafter set forth, and to make due conveyance to the
purchaser or purchasers, with special warranty of title or no warranty of title
to such purchaser or purchasers binding upon the Lessee and its heirs,
executors, administrators, and successors.  Such sale must begin at the time
stated in the notice referred to below in this Section or as otherwise permitted
by Applicable Law.  The Lessee, for itself, its heirs and assigns, and for
anyone who may claim by, through or under the Lessee, hereby expressly and
specifically waives all rights to a marshaling of the assets of the Lessee,
including the Security Property, or to a sale in inverse order of alienation. 
Lessor may bid and become the purchaser of all or any part of the Leased
Property at any such sale, and the amount of Lessor’s successful bid may be
credited against the Obligations.

 

The Lessor (or a person or persons selected by the Lessor) shall promptly comply
with all notice and other requirements of the laws of New York then in force
with respect to such sales, and shall give any required public notice of the
time and place of such sale by advertisement weekly in some newspaper of general
circulation then published in the County or City and County in which the
Security Property is located.  No notice of such sale or sales other than the
notices hereinabove provided shall be required to be given to the Lessee (or
anyone who may claim by, through or under the Lessee) or any other persons and
any other notice (including, without limitation, any notice of acceleration of,
or intent to accelerate, the unpaid balance of any Obligation) is expressly
waived.

 

The provisions of this Section with respect to posting, serving, filing, and
giving notices of sale are intended to comply with all Applicable Laws.  In the
event the requirement for any notice, or the posting, serving, filing, or giving
thereof, under any Applicable Law shall be eliminated or the prescribed manner
of posting, serving, filing, or giving same is modified by future amendment to
such Applicable Law, the requirement for such particular notice shall be
stricken from, or the manner of posting, serving, filing, or giving any notice
hereunder modified

 

45

--------------------------------------------------------------------------------


 

in, this Mortgage in conformity with such amendment.  The manner herein
prescribed for posting, serving, filing, or giving any notice, other than that
to be posted and filed or caused to be posted or filed by the Lessor, shall not
be deemed exclusive but such notice or notices may be posted, served, filed, or
given in any other manner which may be permitted by Applicable Law.  Further, in
relation to this Mortgage and the exercise of any power of sale by the Lessor
hereunder, if any Applicable Law shall be amended or modified to require any
other notice or the posting, filing, serving, or giving thereof or any statute
hereafter enacted shall require any other notice or the posting, filing,
serving, or giving thereof, the Lessor or the person selected by him is hereby
authorized and empowered by the Lessee to give such notice or make such posting,
filing, serving, or giving thereof; provided, however, the Lessee waives such
other notice or the posting, filing, serving, or giving thereof to the full
extent the Lessee may lawfully so do.  Any provisions of this paragraph, or any
amendments to or modifications to any Applicable Law to the contrary
notwithstanding, the time periods provided for in the immediately preceding
paragraph in respect of which the notices provided for in said paragraph are to
be given shall not be shortened or eliminated as a result of any such amendment
or modification.

 

In addition to any other remedies granted to Lessor (including specifically, but
not limited to, the right to proceed against all the Security Property in
accordance with the rights and remedies in respect to those portions of the
Collateral which are real property pursuant to Section 9-501(b) of the UCC),
upon the occurrence of an Event of Default Lessor may (i) proceed by a suit or
suits in equity or at law, whether for a foreclosure hereunder, or for the sale
of the Leased Property, or against Lessee on a recourse basis for the Lease
Balance, or for the specific performance of any covenant or agreement contained
in this Lease or in aid of the execution of any power herein granted, or for the
appointment of a receiver pending any foreclosure hereunder or the sale of the
Leased Property, or for the enforcement of any other appropriate legal or
equitable remedy and (ii) proceed under the UCC as to all or any part of the
personal property (tangible or intangible) and fixtures included with the
Security Property (such portion of the Security Property being referred to
herein as the “Personalty”) and shall have and may exercise with respect to the
Personalty all the rights, remedies, and powers of a secured party under the
UCC, including, without limitation, the right and power to sell, at one or more
public or private sales, or otherwise dispose of, lease, or utilize the
Personalty and any part or parts thereof in any manner authorized or permitted
under the UCC after default by a debtor, and to apply the proceeds thereof
toward payment of any costs and expenses and attorney’s fees and legal expenses
thereby incurred by Lessor, and toward payment of the Obligations hereby secured
in such order or manner as provided herein.

 

Section 24.3.        State Specific Provisions.

 

(a)       This Mortgage is given to secure, among other things, and shall secure
not only presently existing indebtedness under the Participation Agreement and
this Lease.  The lien of this Mortgage shall be valid as to all indebtedness
hereby secured, including future advances, from the time of its filing for
record in the office of the clerk of the superior court of the county in which
the Leased Property is located.  This Mortgage shall remain in full force and
effect as to any further advances under the Participation Agreement and the
other Operative Documents made after any such zero balance until the
indebtedness secured by this Mortgage is paid in full and satisfied, all
agreements of Lessor to make further advances have been terminated and this

 

46

--------------------------------------------------------------------------------


 

Mortgage has been cancelled of record.  This Mortgage shall be valid and have
priority over all subsequent liens and encumbrances, including statutory liens,
excepting solely taxes and assessments levied on the Leased Property, to the
extent of the maximum amount secured hereby.

 

(b)       In the event of any inconsistencies between the terms and conditions
of this Section 24.3(b) and the other terms and conditions of this Mortgage, the
terms and conditions of this Section 24.3(b) shall control and be binding.

 

(i)         MAXIMUM PRINCIPAL SUM.  THE PARTIES HERETO INTEND THAT THIS MORTGAGE
SHALL SECURE UNPAID BALANCES OF THE INDEBTEDNESS SECURED HEREBY WHETHER INCURRED
BY LESSOR AT THE DATE HEREOF OR AFTER THIS MORTGAGE IS DELIVERED FOR RECORDATION
IN THE OFFICIAL RECORDS OF THE COUNTY IN WHICH THE LEASED PROPERTY IS LOCATED. 
THE MAXIMUM PRINCIPAL AMOUNT OF INDEBTEDNESS WHICH IS OR UNDER ANY CONTINGENCY
MAY BE SECURED AT THE DATE OF EXECUTION HEREOF OR AT ANY TIME THEREAFTER BY THIS
MORTGAGE IS $720,000,000.

 

(ii)         Trust Fund for Advances.  In compliance with Section 13 of the Lien
Law of the State of New York, Lessor will receive the advances secured by this
Mortgage and will hold the right to receive such advances as a trust fund to be
applied first for the purpose of paying the cost of the building(s) and other
improvements located on the Leased Property before using any part of the total
of the same for any other purpose.  Lessor will indemnify and hold the Lessee
harmless against any loss, liability, cost or expense, including any judgments,
attorneys’ fees, costs of appeal bonds or printing costs, arising out of or
relating to any proceedings instituted by any claimant alleging a violation by
Lessor of Article 3-A of the New York Lien Law.

 

(iii)         New York Real Property Law Article 4-A.  If this Mortgage shall be
deemed to constitute a “mortgage investment” as defined by New York Real
Property Law § 125, then this Mortgage shall and hereby does (i) confer upon the
Lessee the powers and (ii) impose upon the Lessee the duties of trustees set
forth in New York Real Property Law § 126.

 

(iv)        Statement in Accordance with Section 253.1a(a) of the New York Tax
Law.  This Mortgage does not cover real property principally improved or to be
improved by one or more structures containing in the aggregate not more than six
(6) residential dwelling units, each having separate cooking facilities.

 

(v)        Statement in Accordance with Section 274-a of the New York Real
Property Law.  The Lessee shall, within fifteen (15) days after written request,
provide Lessor with the statement required by Section 274-a of the New York Real
Property Law.

 

(vi)        Section 291-f of New York Real Property Law.  The Lessee shall have
all of the rights set forth in Section 291-f of the Real Property Law of New
York.  For

 

47

--------------------------------------------------------------------------------


 

purposes of Section 291-f of the New York Real Property Law, all existing
tenants and every tenant or subtenant who after the recording of this Mortgage,
enters into a lease upon the premises of any of the Leased Property or who
acquires by instrument of assignment or by operation of law a leasehold estate
upon the Leased Property is hereby notified that Lessor shall not, without
obtaining the Lessee’s prior consent in each instance, cancel, abridge or
otherwise modify any leases or accept prepayments for more than thirty (30) days
of installments of rent to become due with respect to any lease thereof having
an unexpired term on the date of this Mortgage of five (5) years or more and
that any such cancellation, abridgement, modification or prepayment made by any
such tenant or subtenant without either being expressly permitted under this
Mortgage or receiving the Lessee’s prior consent shall be voidable by the Lessee
at its option.

 

(vii)         Sections 254, 271, 272 and 291-f of New York Real Property Law. 
All covenants of Lessor herein contained shall be construed as affording to the
Lessee rights additional to and not exclusive of the rights conferred under the
provisions of Sections 254, 271, 272 and 291-f of the Real Property Law of New
York (except as otherwise provided herein).

 

(viii)         Real Property Law.  The provisions of subsection 4 of Section 254
and subsection 2 of Section 271 of the New York Real Property Law covering the
insurance of buildings against loss by fire shall not apply to this Mortgage.

 

(ix) RPAPL.  If an Event of Default shall occur and be continuing, the Lessor
may elect, with or without entry or taking possession of the Leased Property,
personally or by its agents or attorneys, and without prejudice to the right to
bring an action for foreclosure of this Mortgage, to sell (and, in the case of
any default of any purchaser, resell) the Leased Property or any part thereof
pursuant to any procedures provided by Applicable Law, including, without
limitation, by exercise of the power of foreclosure or of sale granted to the
Lessor by Articles 13 or 14 of the New York Real Property Actions and
Proceedings Law (the “RPAPL”).  In such case, the Lessor may commence a civil
action to foreclose this Mortgage pursuant to Article 13 of the RPAPL, or it may
proceed and sell the Property pursuant to Article 14 of the RPAPL to satisfy the
Obligations and all other amounts secured or exercise any other right and/or
remedy provided under Applicable Law.

 

Section 24.4.          Security Agreement.  This Lease shall constitute a
security agreement within the meaning of the Uniform Commercial Code of the
state where the Leased Property is located (“UCC”), and if an Event of Default
has occurred and is continuing, (i) Lessor shall, in addition to all other
rights available at law or equity, have all of the rights provided to a secured
party under Article 9 of the UCC and (ii) Lessor shall have the power and
authority, after proper notice and lapse of such time as may be required by law,
to sell the Leased Property and the other Collateral (or any portion thereof),
either as a whole, or in separate lots or parcels or items and in such order as
Lessor may elect all as provided for herein.  The proceeds derived from the
exercise of the foregoing rights shall be applied as set forth in the last
paragraph of Section 16.2.

 

48

--------------------------------------------------------------------------------


 

Section 24.5.          Mortgage Remedies.  Without limiting any other remedies
set forth in this Lease, and also, without limiting the generality of
Article XXIV hereof, the Lessor for the benefit and at the direction of the
Required Participants, may proceed by a suit or suits in equity or at law,
whether for a foreclosure hereunder, or (to the extent permitted by law) for the
sale of the Site, Leased Property or the other Collateral, or against the Lessee
on a recourse basis for the Lease Balance and all other amounts owing by Lessee
to the Administrative Agent, if any, and/or the Participants under the Operative
Documents (including but without duplication, accrued and unpaid Rent), or for
the specific performance of any covenant or agreement contained herein or in aid
of the execution of any power granted herein, or for the appointment of a
receiver pending any foreclosure hereunder or the sale of the Leased Property or
the other Collateral, or for the enforcement of any other appropriate legal or
equitable remedy.  The Lessor shall have all rights available to a mortgagee
under the laws of the State of New York.  In the event that any provisions of
this Lease shall be inconsistent with any Applicable Laws, the provisions of
such Applicable Laws shall take precedence over such provision of this Lease,
but shall not invalidate or render unenforceable any other provision of this
Lease that can be construed in a manner consistent with such Applicable Laws. 
If any provision of this Lease shall grant the Lessor any rights or remedies
upon default of the Lessee which are more limited than the rights that would
otherwise be vested in the Lessor under such Applicable Laws in the absence of
such provision, the Lessor shall be vested with the rights granted in such
Applicable Laws to the full extent permitted by law.

 

ARTICLE XXV
MISCELLANEOUS

 

Section 25.1.          Survival; Severability; Etc.  Anything contained in this
Lease to the contrary notwithstanding, all claims against and liabilities of the
Lessee or Lessor arising from events commencing prior to the expiration or
earlier termination of this Lease shall survive such expiration or earlier
termination.  If any term or provision of this Lease or any application thereof
shall be declared invalid or unenforceable, the remainder of this Lease and any
other application of such term or provision shall not be affected thereby.  If
any right or option of the Lessee provided in this Lease, including any right or
option described in Articles XIV, XV, XVIII, XIX or XX, would, in the absence of
the limitation imposed by this sentence, be invalid or unenforceable as being in
violation of the rule against perpetuities or any other rule of law relating to
the vesting of an interest in or the suspension of the power of alienation of
property, then such right or option shall be exercisable only during the period
which shall end twenty-one (21) years after the date of death of the last
survivor of the descendants of Franklin D. Roosevelt, the former President of
the United States, Henry Ford, the deceased automobile manufacturer, and John D.
Rockefeller, the founder of the Standard Oil Company, known to be alive on the
date of the execution, acknowledgment and delivery of this Lease.

 

Section 25.2.          Amendments and Modifications.  Subject to the
requirements, restrictions and conditions set forth in the Participation
Agreement, neither this Lease nor any provision hereof may be amended, waived,
discharged or terminated except by an instrument in writing, in recordable form,
signed by Lessor and the Lessee.

 

49

--------------------------------------------------------------------------------


 

Section 25.3.          No Waiver.  No failure by Lessor or the Lessee to insist
upon the strict performance of any term hereof or to exercise any right, power
or remedy upon a default hereunder, and no acceptance of full or partial payment
of Rent during the continuance of any such default, shall constitute a waiver of
any such default or of any such term.  To the fullest extent permitted by law,
no waiver of any default shall affect or alter this Lease, and this Lease shall
continue in full force and effect with respect to any other then existing or
subsequent default.

 

Section 25.4.          Notices.  All notices, demands, requests, consents,
approvals and other communications hereunder shall be in writing and directed to
the address described in, and deemed received in accordance with the provisions
of, Section 15.3 of the Participation Agreement.

 

Section 25.5.          Successors and Assigns.  All the terms and provisions of
this Lease shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

Section 25.6.          Headings and Table of Contents.  The headings and table
of contents in this Lease are for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.

 

Section 25.7.          Counterparts.  This Lease may be executed in any number
of counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument.

 

SECTION 25.8.           GOVERNING LAW.  THIS LEASE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN TITLE 14 OF ARTICLE 5
OF THE NEW YORK GENERAL OBLIGATIONS LAW), EXCEPT AS TO MATTERS RELATING TO THE
CREATION OF THE LEASEHOLD ESTATE HEREUNDER AND THE EXERCISE OF RIGHTS AND
REMEDIES WITH RESPECT THERETO, WHICH SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  WITHOUT LIMITING THE
FOREGOING, IN THE EVENT THAT THIS LEASE IS DEEMED TO CONSTITUTE A FINANCING,
WHICH IS THE INTENTION OF THE PARTIES, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN TITLE 14 OF ARTICLE 5
OF THE NEW YORK GENERAL OBLIGATIONS LAW), SHALL GOVERN THE TERMS AND PROVISIONS
OF THE INDEBTEDNESS EVIDENCED HEREBY, EXCEPT THAT THE AND THE CREATION,
PERFECTION, EFFECT OF PERFECTION, PRIORITY AND ENFORCEMENT OF SECURITY INTERESTS
AND LIENS IN THE LEASED PROPERTY AND PROJECT COLLATERAL SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
UNIFORM COMMERCIAL CODE OF SUCH STATE (INCLUDING THE CHOICE OF LAW RULES UNDER
SUCH UNIFORM COMMERCIAL CODE).

 

50

--------------------------------------------------------------------------------


 

Section 25.9.          Original Lease.  The single executed original of this
Lease marked “THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART” on the
signature page thereof and containing the receipt thereof of Administrative
Agent, on or following the signature page thereof shall be the Original Executed
Counterpart of this Lease (the “Original Executed Counterpart”).  To the extent
that this Lease constitutes chattel paper, as such term is defined in the UCC,
no security interest in this Lease may be created through the transfer or
possession of any counterpart other than the Original Executed Counterpart.

 

Section 25.10.          Limitations on Recourse.  The parties hereto agree that,
except as specifically set forth in this Lease or in any other Operative
Document, Lessor shall have no personal liability whatsoever to the Lessee, the
Lenders, the Administrative Agent or any of their respective successors and
assigns for any claim based on or in respect of this Lease or any of the other
Operative Documents or arising in any way from the Overall Transaction;
provided, however, that Lessor shall be liable (a) for its own willful
misconduct or gross negligence (or negligence in the handling of funds), (b) for
any Tax based on, with respect to or measured by any income, fees, commission,
compensation or other amounts received by it as compensation for services
(including for acting as Lessor) or otherwise under, or as contemplated by, the
Operative Documents, (c) Lessor Liens on the Leased Property which are
attributable to it, (d) for its representations and warranties made in the
Participation Agreement or in any certificate or documents delivered pursuant
thereto, (e) for its failure to perform any of its covenants and agreements set
forth in the Participation Agreement or any other Operative Document, and (f) as
otherwise expressly provided in the Operative Documents; provided in no event
shall Lessor’s liability exceed the amount of its interest in the Facility
(except that, notwithstanding this proviso, Lessor shall remain liable for
actual damages caused by its gross negligence or willful misconduct).

 

Section 25.11.          Transfer of Leased Property.  (a) Except as otherwise
provided herein, whenever pursuant to any provision of this Lease Lessor is
required to transfer the Leased Property to Lessee or to an independent third
party, such transfer shall be made at Lessee’s expense by the transfer by an
assignment of Lessor’s interest and without covenants or warranties of title,
except for matters arising by, through or under Lessor, of all of Lessor’s
interest in and to the Leased Property on an “as is, where is, with all faults”
basis free and clear of all Lessor Liens attributable to Lessor and otherwise
without recourse, representation or warranty of any kind, and together with the
due assumption by Lessee (or such third party) of, and due release of Lessor
from, all obligations relating to the Leased Property or any of the Operative
Documents.  In connection with any transfer to an independent third party,
Lessee shall execute and deliver such customary and reasonable documents,
certificates and estoppels as may be required to facilitate the transfer of the
Leased Property.  Any provision in this Lease or any other Operative Document to
the contrary notwithstanding, Lessor shall not be obligated to make any such
transfer until Lessor and the Participants have received all Rent and other
amounts then due and owing hereunder and under the other Operative Documents
including any Break Costs.  At or subsequent to the transfer or return of the
Leased Property, Lessee will provide Lessor with such lien and title searches as
Lessor may reasonably request to demonstrate to Lessor’s satisfaction that the
Leased Property is subject to no Liens (other than Lessor Liens) for which
Lessor would be liable under any warranties of title.

 

51

--------------------------------------------------------------------------------


 

(b)           Lessee may assign to another Person its right, upon a purchase by
Lessee, to take title to the Leased Property pursuant to Section 21.1; provided,
that (i) Lessee shall exercise any option, (ii) such assignee shall be bound by
the provisions of Section 21.1, (iii) Lessee shall have represented by an
instrument in writing and delivered to Lessor that all necessary Governmental
Actions with respect to such transfer, including the purchase of the Leased
Property by any other Person as contemplated herein, have been obtained or made
(or, substantially concurrently with the consummation of such transfer, will
have been obtained or made, as applicable, and (iv) no such assignment shall
release Lessee from its obligations under the Operative Documents, and Lessee
shall remain personally liable to Lessor for the payment of all amounts due
under any such Section and this Section 25.11.

 

Section 25.12.          Memorandum of Lease.  On the Document Closing Date, the
Lessee and Lessor agree to execute the Memorandum of Lease attached as Exhibit B
hereto and to cause the same to be recorded in the office of the Office of the
County Clerk of the County of Westchester, New York.

 

Section 25.13.          Further Assurances.  Lessee and Lessor acknowledge and
agree that the provisions of Section 15.11 of the Participation Agreement are
incorporated by reference herein.

 

[End of Page]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Lease be duly executed and
delivered as of the date first above written.

 

 

OLD SAW MILL HOLDINGS LLC,

 

as Lessee

 

 

 

 

 

By:

/s/ Dominick Agron

 

 

Name: Dominick Agron

 

 

Title: Treasurer

 

Signature Page to Lease

 

--------------------------------------------------------------------------------


 

 

BA LEASING BSC, LLC, a Delaware limited liability company, as Lessor

 

 

 

 

 

By:

/s/ Terri J. Preston

 

 

Name: Terri J. Preston

 

 

Title: Vice President

 

Signature Page to Lease

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO LEASE

 

DESCRIPTION OF LEASED PROPERTY

 

TRACT I:

 

ALL that certain plot, piece of land, situate, lying and being in the Town of
Greenburgh, County of Westchester, and State of New York, being designated as
Lot P-2 on a certain map entitled “Final Subdivision Plat prepared for Eastview
Holdings LLC of premises located at Old Saw Mill River Road and NYS Route 9A,
Town of Greenburgh, Westchester County, New York Scale 1”=100’“ prepared by John
Meyer Consulting, PC, dated March 23, 2004 and last revised March 13, 2006, and
filed on April 8, 2006 in the Office of the County Clerk of the County of
Westchester as Filed Map No. 27754, and being more particularly described as:

 

Beginning at a rebar set on the southwesterly right of way line of Old Saw Mill
River Road, where said rebar is located South 35°43’37”West, a distance of
101.93 feet from the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2 in the Town of Mount Pleasant),
and other lands of BMR-LANDMARK AT EASTVIEW(SBL 116.15-1-2.1 in the Town of
Mount Pleasant), thence

 

Running the following courses and distances along the reputed owner Town of
Greensburgh

 

1. South 00°05’33” East a distance of 93.33 feet to a rebar set, thence

 

2. Along a tangent curve to the right having a radius of 100.00 feet, turning a
central angle of 21°36’34”, for an arc length of 37.72 feet, the chord of said
arc bearing South 10°42’49” West for a distance of 37.50 feet to a rebar set,
thence

 

3. South 21°31’01” West a distance of 81.08 feet to a rebar set, thence

 

4. Along a tangent curve to the left having a radius of 98.25 feet, turning a
central angle of 17°06’57”, for an arc length of 29.35 feet, the chord of said
arc bearing South 12°57’32” West for a distance of 29.24 feet to a rebar set,
thence

 

5. South 04°24’12” West a distance of 32.56 feet to a rebar set, thence

 

6. South 03°48’59” West a distance of 30.15 feet to a rebar set, thence

 

7. South 02°34’01” West a distance of 90.30 feet to a rebar set, thence

 

8. Along a tangent curve to the right having a radius of 305.09 feet, turning a
central angle of 34°07’44”, for an arc length of 181.73 feet, the chord of said
arc bearing South 19°37’53” West for a distance of 179.06 feet to a rebar set,
thence

 

--------------------------------------------------------------------------------


 

9. Along a reverse curve to the left having a radius of 362.65 feet, turning a
central angle of 33°16’57”, for an arc length of 210.66 feet, the chord of said
arc bearing South 20°03’17” West for a distance of 207.71 feet to a rebar set,
thence

 

10. South 03°24’29” West a distance of 152.00 feet to a rebar set, thence

 

11. Along a tangent curve to the right having a radius of 172.07 feet, turning a
central angle of 31°44’41”, for an arc length of 95.33 feet, the chord of said
arc bearing South 19°16’50” West for a distance of 94.12 feet to a rebar set,
thence

 

12. Along a compound curve to the right having a radius of 139.47 feet, turning
a central angle of 71°37’16”, for an arc length of 174.34 feet, the chord of
said arc bearing South 70°57’49” West for a distance of 163.21 feet to a rebar
set, thence

 

13. North 73°13’58” West a distance of 128.84 feet to a rebar set, thence

 

14. South 16°03’11” West a distance of 16.68 feet to a rebar set, thence

 

15. North 73°56’49” West a distance of 29.11 feet to a rebar set, thence

 

16. Along a tangent curve to the left having a radius of 242.01 feet, turning a
central angle of 35°55’48”, for an arc length of 151.76 feet, the chord of said
arc bearing South 88°05’17” West for a distance of 149.29 feet to a rebar set,
thence

 

17. South 70°07’17” West a distance of 92.14 feet to a rebar set, thence

 

18. Along a tangent curve to the right having a radius of 440.98 feet, turning a
central angle of 40°10’49”, for an arc length of 309.25 feet, the chord of said
arc bearing North 89°47’19” West for a distance of 302.95 feet to a rebar set,
thence

 

19. South 20°18’00” West a distance of 20.89 feet to a rebar set, thence

 

20. North 65°49’54” West a distance of 101.52 feet to a rebar set, thence

 

21. Along a tangent curve to the right having a radius of 1530.00 feet, turning
a central angle of 21°27’50”, for an arc length of 573.16 feet, the chord of
said arc bearing North 55°05’59” West for a distance of 569.81 feet to a rebar
set, thence

 

22. Along a compound curve to the right having a radius of 400.00 feet, turning
a central angle of 37°36’43”, for an arc length of 262.58 feet, the chord of
said arc bearing North 25°33’43” West for a distance of 257.89 feet to a rebar
set, thence

 

23. South 58°03’06” West a distance of 1501.30 feet to a rebar set, thence

 

24. North 11°11’33” West a distance of 441.76 feet to a rebar set, thence

 

--------------------------------------------------------------------------------


 

25. Along reputed owner Consolidated Edison Company of New York, Inc North
34°43’49” East a distance of 1146.62 feet to a rebar set, thence Running the
following courses and distances along Lot 1 on a map entitled “Final Subdivision
Plat Prepared for Eastview Holdings LLC” filed in the Westchester County Clerk’s
Office, Division of Land Records on 11/15/2005 as Map No. 27669.

 

26. South 55°16’11” East a distance of 225.33 feet to a rebar set, thence

 

27. South 67°59’01” East a distance of 614.61 feet to a rebar set, thence

 

28. Along a non-tangent curve to the right having a radius of 1124.93 feet,
turning a central angle of 16°12’11”, for an arc length of 318.13 feet, the
chord of said arc bearing North 30°03’42” East for a distance of 317.07 feet to
a rebar set, thence

 

29. Along a compound curve to the right having a radius of 450.05 feet, turning
a central angle of 10°26’59”, for an arc length of 82.08 feet, the chord of said
arc bearing North 43°23’17” East for a distance of 81.97 feet to a rebar set,
thence

 

30. North 32°22’35” East a distance of 262.04 feet to a rebar set, thence

 

31. North 27°10’46” East a distance of 172.97 feet to a rebar set, thence
Running the following courses and distances along the southwesterly right of way
line of Old Sawmill River Road,

 

32. South 63°22’33” East a distance of 24.28 feet to a rebar set, thence

 

33. South 68°16’40” East a distance of 63.98 feet to a rebar set, thence

 

34. South 71°57’20” East a distance of 48.14 feet to a rebar set, thence

 

35. South 75°31’00” East a distance of 167.65 feet to a rebar set, thence

 

36. South 75°03’30” East a distance of 417.19 feet to a rebar set, thence

 

37. South 71°58’00” East a distance of 46.04 feet to a rebar set, thence

 

38. South 70°36’00” East a distance of 53.02 feet to a rebar set, thence

 

39. South 67°40’50” East a distance of 36.36 feet to a rebar set, thence

 

40. South 66°14’50” East a distance of 71.78 feet to a rebar set, thence

 

41. South 63°42’50” East a distance of 155.58 feet to a rebar set, thence

 

42. South 63°47’50” East a distance of 270.49 feet to the rebar set and place of
beginning.

 

--------------------------------------------------------------------------------


 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as Lot PAR
on Filed Map 27754 filed in the office of the Clerk of Westchester County and
conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to BMR-Landmark
at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 7.71, Block 6, Lot 1
(Sub Lots 1.1, 1.1A, 1.1B, 1.1C and 3)

 

TRACT II:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 1 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant, Westchester County, New York Scale 1”=100’“
prepared by John Meyer Consulting, PC, dated September 27, 2007 in the Office of
the Clerk of the County of Westchester as Filed Map No. 28024, being more
particularly described as:

 

Beginning at a rebar set on the northeasterly right of way line of Old Saw Mill
River Road, at the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2), and other lands of BMR-LANDMARK
AT EASTVIEW(SBL 116.15-1-2.1),

 

Running the following courses and distances along the northeasterly right of way
line of Old Saw Mill River Road

 

1. North 63°49’10” West a distance of 373.58 feet to a rebar set, thence

 

2. North 63°40’40” West a distance of 150.03 feet to a rebar set, thence

 

3. North 68°08’00” West a distance of 48.55 feet to a rebar set, thence

 

4. North 70°56’30” West a distance of 70.20 feet to a rebar set, thence

 

5. North 71°26’30” West a distance of 46.86 feet to a rebar set, thence

 

6. North 75°05’50” West a distance of 422.47 feet to a rebar set, thence

 

7. North 75°28’40” West a distance of 164.70 feet to a rebar set, thence

 

8. North 71°28’40” West a distance of 53.23 feet to a rebar set, thence

 

9. North 66°46’40” West a distance of 55.80 feet to a rebar set, thence

 

--------------------------------------------------------------------------------


 

10. North 60°22’50” West a distance of 64.25 feet to a rebar set, thence

 

11. North 55°46’50” West a distance of 168.67 feet to a rebar set, thence

 

12. North 57°50’10” West a distance of 23.25 feet to a rebar set, thence

 

13. North 55°10’55” West a distance of 315.52 feet to a rebar set, thence

 

14. Along the dividing line between Reputed Owner Consolidated Edison and
reputed owner BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.1) North 41°22’40” East a
distance of 117.30 feet to a rebar set, thence

 

15. North 88°40’52” East a distance of 368.78 feet to a point in Saw Mill River,
thence Running the following courses and distances along the same and following
the Saw Mill River

 

16. South 63°24’21” East a distance of 101.76 feet to a point, thence

 

17. South 82°58’51” East a distance of 62.51 feet to a point, thence

 

18. North 67°02’49” East a distance of 39.00 feet to a point, thence

 

19. North 40°05’34” East a distance of 35.47 feet to a point, thence

 

20. North 22°26’57” East a distance of 54.23 feet to a point, thence

 

21. North 12°57’05” East a distance of 73.98 feet to a point, thence

 

22. North 46°15’28” East a distance of 50.93 feet to a point, thence

 

23. North 57°39’41” East a distance of 47.17 feet to a point, thence

 

24. North 39°04’03” East a distance of 72.47 feet to a point, thence

 

25. North 21°22’50” East a distance of 121.63 feet to a point, thence

 

26. North 23°17’46” East a distance of 104.78 feet to a point, thence

 

27. North 29°08’32” East a distance of 26.42 feet to a point, thence

 

28. North 53°38’21” East a distance of 27.20 feet to a point, thence

 

29. North 69°06’38” East a distance of 34.18 feet to a point, thence

 

30. North 50°34’22” East a distance of 41.23 feet to a point, thence

 

31. North 20°13’22” East a distance of 59.81 feet to a point, thence

 

--------------------------------------------------------------------------------


 

32. North 28°16’38” East a distance of 37.59 feet to a point, thence

 

33. North 48°06’01” East a distance of 70.84 feet to a point, thence

 

34. North 03°30’01” East a distance of 194.44 feet to a point, thence

 

35. North 17°33’46” East a distance of 100.88 feet to a point, thence

 

36. North 44°40’00” East a distance of 31.11 feet to a point, thence

 

37. North 86°48’15” East a distance of 40.05 feet to a point, thence

 

38. North 49°30’38” East a distance of 41.87 feet to a point, thence

 

39. North 08°08’06” West a distance of 73.68 feet to a point, thence

 

40. North 26°13’54” East a distance of 87.21 feet to a point, thence

 

41. North 19°32’46” West a distance of 69.89 feet to a point, thence

 

42. North 45°20’00” West a distance of 31.11 feet to a point, thence

 

43. North 48°51’07” East a distance of 116.18 feet to a point, thence

 

44. North 21°54’57” East a distance of 47.67 feet to a point, thence

 

45. North 19°25’35” West a distance of 27.51 feet to a point, thence

 

46. North 51°40’22” West a distance of 6.14 feet to a point, thence

 

47. Along North 41°22’40” East a distance of 1119.15 feet to a rebar set, thence

 

48. Along South 73°06’25” East a distance of 37.33 feet to a rebar set, thence

 

49. Along the southwesterly right of way line of Saw Mill River Road, South
07°54’30” East a distance of 532.24 feet to a rebar set, thence

 

Running the following courses and distances along other lands of BMR-LANDMARK AT
EASTVIEW (SBL 116.15-1-2.2)

 

50. South 82°05’30” West a distance of 53.22 feet to a rebar set, thence

 

51. Along a tangent curve to the left having a radius of 120.00 feet, turning a
central angle of 66°50’29”, for an arc length of 139.99 feet, the chord of said
arc bearing South 48°40’15” West for a distance of 132.19 feet to a rebar set,
thence

 

--------------------------------------------------------------------------------


 

52. Along a reverse curve to the right having a radius of 480.00 feet, turning a
central angle of 21°46’49”, for an arc length of 182.47 feet, the chord of said
arc bearing South 26°08’26” West for a distance of 181.37 feet to a rebar set,
thence

 

53. South 37°01’48” West a distance of 287.70 feet to a rebar set, thence

 

54. South 46°17’40” West a distance of 85.62 feet to a rebar set, thence

 

55. South 57°32’20” West a distance of 65.29 feet to a rebar set, thence

 

56. North 61°07’50” West a distance of 113.60 feet to a rebar set, thence

 

57. Along a tangent curve to the left having a radius of 73.50 feet, turning a
central angle of 82°49’02”, for an arc length of 106.24 feet, the chord of said
arc bearing South 77°27’39” West for a distance of 97.23 feet to a rebar set,
thence

 

58. Along a compound curve to the left having a radius of 91.00 feet, turning a
central angle of 68°00’38”, for an arc length of 108.02 feet, the chord of said
arc bearing South 02°02’49” West for a distance of 101.79 feet to a rebar set,
thence

 

59. South 31°57’30” East a distance of 305.66 feet to a rebar set, thence

 

60. South 30°02’00” West a distance of 347.72 feet to a point, thence

 

61. South 60°12’00” East a distance of 333.26 feet to a rebar set, thence

 

62. Along a tangent curve to the right having a radius of 500.00 feet, turning a
central angle of 21°06’38”, for an arc length of 184.22 feet, the chord of said
arc bearing South 49°38’41” East for a distance of 183.18 feet to a rebar set,
thence

 

63. South 39°05’22” East a distance of 174.39 feet to a rebar set, thence

 

64. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 27°24’26”, for an arc length of 76.54 feet, the chord of said
arc bearing South 25°23’09” East for a distance of 75.81 feet to a rebar set,
thence

 

65. South 11°40’56” East a distance of 147.46 feet to a rebar set, thence

 

66. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 26°20’55”, for an arc length of 73.58 feet, the chord of said
arc bearing South 01°29’32” West for a distance of 72.93 feet to a rebar set,
thence

 

67. South 14°40’00” West a distance of 417.48 feet to a rebar set, thence

 

--------------------------------------------------------------------------------


 

68. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 15°51’47”, for an arc length of 44.30 feet, the chord of said
arc bearing South 22°35’53” West for a distance of 44.16 feet to a rebar set,
thence

 

69. South 30°21’46” West a distance of 251.53 feet to the place of beginning.

 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as Lot PAR
on Filed Map 27754 filed in the office of the Clerk of Westchester County and
conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to BMR-Landmark
at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 116.15, Block 1, Lot
2.1

 

TRACT III:

 

PARCEL A:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 2 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant Westchester County, New York Scale 1”=100’“
prepared by John Meyer Consulting, PC, dated September 5, 2007 and last revised
September 18, 2007 and filed September 27, 2007 in the Office of the Clerk of
the County of Westchester as Filed Map No. 28024.

 

Excepting therefrom the following tract of land:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road” prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

--------------------------------------------------------------------------------


 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of New York, Inc. and the
aforesaid Tax Lot 2;

 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

PARCEL B:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

--------------------------------------------------------------------------------


 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road” prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of New York, Inc. and the
aforesaid Tax Lot 2;

 

--------------------------------------------------------------------------------


 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

TRACT IV:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lots 5 and 6 of the Tax Records of
the Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at the intersection of the Northerly boundary line of Saw Mill River
Road (State Highway No. 52), also known as Route 9A, as widened, with the
Northerly boundary line of Grasslands Road;

 

THENCE along said Northerly boundary line of Grasslands Road South 86 degrees 43
minutes 47 seconds, West 34.19 feet to a point of curvature;

 

THENCE Westerly along a 225.00 foot radius curve deflecting to the right through
a central angle of 47 degrees 34 minutes 53 seconds, an arc distance of 185.81
feet to a point on the Easterly boundary line of Old Saw Mill River Road;

 

THENCE Northerly along the Easterly boundary line of Old Saw Mill River Road the
following courses and distances:

 

North 23 degrees 24 minutes 20 seconds West 18.96 feet;

North 33 degrees 37 minutes 30 seconds West 33.32 feet;

North 30 degrees 41 minutes 10 seconds West 79.50 feet to a point;

 

THENCE Northerly on a course connecting the Easterly boundary line of Old Saw
Mill River Road with the Southerly boundary line of a ramp connecting Old Saw
Mill River Road with Saw Mill River Road, North 31 degrees 19 minutes 17 seconds
East 52.17 feet to the intersection of a 185 foot radius curve, to which
intersection a radial line bears South 05 degrees 46 minutes 57 seconds West;

 

THENCE Easterly along said Southerly boundary line of the ramp along said 185.00
foot radius curve deflecting to the left through a central angle of 53 degrees
28 minutes 04 seconds, an arc distance of 172.64 feet;

 

THENCE continuing along said Southerly boundary line of the ramp North 42
degrees 18 minutes 53 seconds East 80.44 feet to a point on the aforesaid
Westerly boundary line of the Saw Mill River Road;

 

--------------------------------------------------------------------------------


 

THENCE Southerly along said Westerly boundary line of the Saw Mill River Road,
South 05 degrees 38 minutes 30 seconds East 277.85 feet and South 06 degrees 07
minutes 00 seconds East 62.61 feet to the point or place of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15,  Block 1, Lots 5 & 6

 

The above property has street addresses of:

 

735 Old Saw Mill River Road (Building 5);

745 Old Saw Mill River Road (Building 6);

755 Old Saw Mill River Road (Building 7);

763 Old Saw Mill River Road (Power Station);

765 & 777 Old Saw Mill River Road (Buildings 1, 3 and 4);

767 Old Saw Mill River Road (Building 2);

769 Old Saw Mill River Road;

771 Old Saw Mill River Road;

785 Old Saw Mill River Road (Building 8);

795 Old Saw Mill River Road (Building 9);

799 Old Saw Mill River Road (Parking Garage);

each in Tarrytown, New York 10591;

 

and

 

1 Saw Mill River Road (Home Depot), Hawthorne, New York 10532.

 

--------------------------------------------------------------------------------


 

EXHIBIT B
TO LEASE

 

FORM OF MEMORANDUM OF LEASE

 

(SEE ATTACHED)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

This instrument prepared by

and when recorded return to:

 

Philip M. Edison, Esq.

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois 60603-4080

 

 

 

MEMORANDUM OF LEASE AND REMEDIES AGREEMENT

 

dated as of March 3, 2017

 

by and among

 

OLD SAW MILL HOLDINGS LLC,

 

(the “LESSEE”)

 

AND

 

BA LEASING BSC, LLC

 

(the “LESSOR”)

 

 

THE LEASE AND REMEDIES AGREEMENT DATED AS OF MARCH 3, 2017 BETWEEN LESSEE AND
LESSOR COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES RELATED TO THE REAL
ESTATE DESCRIBED HEREIN AND IS TO BE FILED AGAINST THE TRACT INDEX IN THE REAL
PROPERTY RECORDS.

 

THE NAMES OF LESSEE, AS THE DEBTOR, AND LESSOR, AS THE SECURED PARTY, THE
MAILING ADDRESS OF THE SECURED PARTY FROM WHICH INFORMATION CONCERNING THE
SECURITY INTEREST MAY BE OBTAINED, THE MAILING ADDRESS OF THE DEBTOR AND A
STATEMENT INDICATING THE TYPES, OR DESCRIBING THE ITEMS OF COLLATERAL ARE AS
DESCRIBED HEREIN, IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION 9-502 OF THE
UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

DEFINITIONS; INTERPRETATION; FULL RECOURSE

 

1

 

 

 

 

 

SECTION 2.

 

LEASE TERM

 

1

 

 

 

 

 

SECTION 3.

 

PURCHASE RIGHTS AND OBLIGATIONS

 

2

 

 

 

 

 

SECTION 4.

 

LIENS AND SECURITY INTERESTS

 

2

 

 

 

 

 

SECTION 5.

 

REMEDIES

 

2

 

 

 

 

 

SECTION 6.

 

NOTICE TO POTENTIAL CLAIMANTS

 

2

 

 

 

 

 

SECTION 7.

 

INCORPORATION; RATIFICATION

 

3

 

 

 

 

 

SECTION 8.

 

GOVERNING LAW

 

3

 

 

 

 

 

SECTION 9.

 

COUNTERPART EXECUTION

 

3

 

 

 

 

 

SECTION 10.

 

FUTURE ADVANCES

 

3

 

 

 

 

 

SECTION 11.

 

AMENDMENTS AND MODIFICATIONS

 

4

 

 

 

 

 

SECTION 12.

 

NOTICE

 

4

 

 

 

 

 

SECTION 13.

 

MISCELLANEOUS

 

4

 

 

 

 

 

EXHIBIT A           —

 

Legal Description of Site

 

 

 

i

--------------------------------------------------------------------------------


 

MEMORANDUM OF LEASE AND REMEDIES AGREEMENT

 

THIS DOCUMENT SECURES FUTURE ADVANCES

 

This MEMORANDUM OF LEASE AND REMEDIES AGREEMENT dated as of March 3, 2017 (as
amended, supplemented, or otherwise modified from time to time, this “Memorandum
of Lease”), by and between BA LEASING BSC, LLC, a Delaware limited liability
company, having its principal office at 11333 McCormick Road, Hunt Valley II,
M/C MD5-032-07-05, Hunt Valley, MD 21031, as Lessor (“Lessor”), OLD SAW MILL
HOLDINGS LLC, a New York limited liability company, having a principal office at
777 Old Saw Mill River Road, Tarrytown, New York 10591, as Lessee (“Lessee”).

 

W I T N E S S E T H:

 

A.            The parties are entering into the Operative Documents pursuant to
which the Lessor and the Lenders (as defined hereinafter) agree to provide
financing for the acquisition of the Facility, located on the land legally
described on Exhibit A attached hereto (the “Site”).

 

B.            Pursuant to the Lease and Remedies Agreement dated as of even date
herewith between Lessee and Lessor (the “Lease”), evidenced by this Memorandum
of Lease, Lessor will lease the Leased Property (as defined in the Lease) to
Lessee and Lessee will lease the Leased Property from Lessor.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree to enter into this Memorandum
of Lease, as follows:

 

SECTION 1.                                             DEFINITIONS;
INTERPRETATION; FULL RECOURSE.

 

For all purposes hereof, the capitalized terms used herein and not otherwise
defined shall have the meanings assigned thereto in Appendix 1 to that certain
Participation Agreement dated as of even date herewith, among OLD SAW MILL
HOLDINGS LLC, as Lessee, BA LEASING BSC, LLC, as Lessor and BANK OF AMERICA,
N.A., not in its individual capacity except and as expressly stated therein, but
solely as Administrative Agent and the financial institutions listed on Schedule
II thereto (the Lenders”) (as amended, supplemented or otherwise modified from
time to time pursuant thereto, the “Participation Agreement”); and the rules of
interpretation set forth in Appendix 1 to the Participation Agreement shall
apply hereto.  All obligations imposed on the “Lessee” in this Memorandum of
Lease shall be the full recourse liability of Lessee.

 

SECTION 2.                                             LEASE TERM.

 

Unless earlier terminated, the term of the Lease shall consist of (i) a base
term (the “Base Term”) commencing on and including the Base Term Commencement
Date and ending on but not including the fifth (5th) anniversary of the Base
Term Commencement Date, and, (ii) if

 

--------------------------------------------------------------------------------


 

exercised and approved pursuant to each of the terms and conditions of
Section 4.7 of the Participation Agreement and exercised pursuant to the terms
of the Lease, including Article XIX thereof, the Lease Renewal Term (the Base
Term and the Lease Renewal Term, if any, being collectively referred to as, the
“Term”).

 

SECTION 3.                                             PURCHASE RIGHTS AND
OBLIGATIONS.

 

Lessee has the right to acquire the Leased Property pursuant to certain
mandatory and optional purchase rights, options and obligations set forth in the
Lease.  It is expressly understood and agreed that for purposes of
Sections 365(h) and 365(i) of the Bankruptcy Code of the United States of
America, 11 U.S.C. Sections 365(h)-(i), (a) the Lessee shall be deemed to be in
possession of the Leased Property by virtue of (i) the possessory interest
therein granted to the Lessee under the Lease and (ii) its beneficial ownership
interest in the Leased Property, and (b) in the event of any rejection or
disaffirmance of the Lease in any bankruptcy or similar proceeding relating to
the Lessor, the Lessee may (1) elect to remain in possession of the Leased
Property for the balance of the Term at the Fair Market Rental Value, including
all extensions exercisable under the Lease, and/or (2) exercise its mandatory
and optional purchase rights, options and obligations set forth in the Lease, at
the option of the Lessee.

 

SECTION 4.                                             LIENS AND SECURITY
INTERESTS.

 

Pursuant to the Lease, the Lessee has granted a lien on and security interest in
and to the Security Property as further described in the Lease.

 

SECTION 5.                                             REMEDIES.

 

The Lessor shall have the rights and remedies set forth in the Lease, the
Assignment of Leases and the other Operative Documents, including, without
limitation, being conferred a power of sale, subject in all cases, to any
applicable limitations set forth in the Lease, the Assignment of Lease or the
other Operative Documents, as applicable.  A POWER OF SALE HAS BEEN GRANTED IN
THE LEASE.  A POWER OF SALE MAY ALLOW THE LESSOR TO TAKE THE SECURITY PROPERTY
AND SELL IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE
LESSEE, AS APPLICABLE UNDER THE LEASE

 

SECTION 6.                                             NOTICE TO POTENTIAL
CLAIMANTS.

 

Nothing contained in this Memorandum of Lease or the Lease shall be construed as
constituting the consent or request of Lessor, expressed or implied, to or for
the performance by any contractor, mechanic, laborer, materialman, supplier or
vendor of any labor or services or for the furnishing of any materials for any
construction, alteration, addition, repair, restoration or demolition of or to
the Facility or any part thereof.  Notice is hereby given that neither Lessor
nor the Administrative Agent is or shall be liable for any labor, services or
materials furnished or to be furnished to Lessee, or to anyone holding the
Facility or any part or portion thereof through or under Lessee, and that no
mechanic’s or other liens for any such labor, services or materials

 

2

--------------------------------------------------------------------------------


 

shall attach to or affect the interest of Lessor or the Administrative Agent in
and to all or any portion of the Facility.

 

SECTION 7.                                             INCORPORATION;
RATIFICATION.

 

All of the terms, covenants, conditions and agreements in the Lease are hereby
incorporated herein by this reference.  The Lessor and the Lessee agree to
observe, conform to, and comply with all of the terms, covenants, conditions and
agreements so incorporated herein.  Except as expressly supplemented hereby, the
terms and provisions of the Lease are hereby ratified and confirmed and remain
in full force and effect.  In the event of any conflict between the terms of the
Lease and the terms of this Memorandum of Lease, the terms of the Lease shall
control. A complete copy of the Lease is available and on file at the office of
Lessee and the office of Lessor.

 

SECTION 8.                                             GOVERNING LAW.

 

THIS MEMORANDUM OF LEASE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), EXCEPT AS TO MATTERS RELATING TO THE CREATION OF THE LEASEHOLD
ESTATE UNDER THE LEASE AND THE EXERCISE OF RIGHTS AND REMEDIES WITH RESPECT
THERETO, WHICH SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.  WITHOUT LIMITING THE FOREGOING, IN THE EVENT THAT THE
LEASE IS DEEMED TO CONSTITUTE A FINANCING, WHICH IS THE INTENTION OF THE
PARTIES, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW), SHALL GOVERN THE CREATION, TERMS AND PROVISIONS OF THE INDEBTEDNESS
EVIDENCED THEREBY AND THE CREATION, PERFECTION, EFFECT OF PERFECTION, PRIORITY
AND ENFORCEMENT OF THE SECURITY INTERESTS AND LIENS GRANTED THEREUNDER, BUT
PERFECTION OF SAID LIEN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE IN WHICH THE LEASED PROPERTY IS LOCATED.

 

SECTION 9.                                             COUNTERPART EXECUTION.

 

This Memorandum of Lease may be executed in any number of counterparts and by
each of the parties hereto in separate counterparts, all such counterparts
together constituting but one and the same instrument.

 

SECTION 10.                                      FUTURE ADVANCES.

 

This Memorandum of Lease will be deemed given to secure not only existing
financing but also future advances made pursuant to or as provided in the
Operative Documents, whether such advances are obligatory or to be made at the
option of the Participants, or otherwise to the same extent as if such future
advances were made on the date of execution of this Memorandum of Lease,
although there may be no financing outstanding at the time any advance is made. 
To

 

3

--------------------------------------------------------------------------------


 

the fullest extent permitted by law, the lien of this Memorandum of Lease shall
be valid as to all such amounts, including all future advances, from the time
this Memorandum of Lease is recorded.  Nothing contained herein shall be deemed
an obligation to make future advances to any Person.

 

SECTION 11.                                      AMENDMENTS AND MODIFICATIONS

 

Subject to the requirements, restrictions and conditions set forth in the
Participation Agreement, neither the Lease nor any provision thereof may be
amended, waived, discharged or terminated except by an instrument in writing,
signed by the Lessor and the Lessee.

 

SECTION 12.                                      NOTICES

 

Unless otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be in writing and
shall be deemed to have been duly given and shall be effective: (i) in the case
of notice by letter, the earlier of (x) when delivered to the addressee by hand
or courier if delivered on a Business Day and, if not delivered on a Business
Day, the first Business Day thereafter and (y) on the third Business Day after
depositing the same in the mails, registered or certified mail, postage prepaid,
return receipt requested, (ii) in the case of a prepaid delivery to a reputable
national overnight air courier service, on the Business Day following such date
of delivery, and (iii) in the case of notice by facsimile or bank wire, when
receipt is confirmed if delivered on a Business Day and, if not delivered on a
Business Day, the first Business Day thereafter, addressed as provided below, or
to such other address as any of the parties hereto may designate by written
notice.

 

If to the Lessor:

BA Leasing BSC, LLC

11333 McCormick Road

Mailcode: MD5-032-07-05

Hunt Valley, Maryland 21031

Attention:  Operations

 

 

If to the Lessee:

Old Saw Mill Holdings LLC

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: General Counsel

 

SECTION 13.                                      MISCELLANEOUS.

 

(a)       This Memorandum of Lease shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and assigns.

 

(b)       The parties hereto agree that this Memorandum of Lease shall be
recorded in the public records of Westchester County, New York.

 

(c)       The parties hereto agree that, except as specifically set forth in the
Lease or in any other Operative Document, Lessor shall have no personal
liability whatsoever to the Lessee, the

 

4

--------------------------------------------------------------------------------


 

Lenders, the Administrative Agent or any of their respective successors and
assigns for any claim based on or in respect of the Lease or any of the other
Operative Documents or arising in any way from the Overall Transaction;
provided, however, that Lessor shall be liable (a) for its own willful
misconduct or gross negligence (or negligence in the handling of funds), (b) for
any Tax based on, with respect to or measured by any income, fees, commission,
compensation or other amounts received by it as compensation for services
(including for acting as Lessor) or otherwise under, or as contemplated by, the
Operative Documents, (c) Lessor Liens on the Leased Property which are
attributable to it, (d) for its representations and warranties made in the
Participation Agreement or in any certificate or documents delivered pursuant
thereto, (e) for its failure to perform any of its covenants and agreements set
forth in the Participation Agreement or any other Operative Document, and (f) as
otherwise expressly provided in the Operative Documents; provided in no event
shall Lessor’s liability exceed the amount of its interest in the Facility.

 

[SIGNATURES ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Memorandum of
Lease to be duly executed by an officer thereunto duly authorized as of the date
and year first above written.

 

LESSEE:

OLD SAW MILL HOLDINGS LLC, a New York limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

LESSOR:

BA LEASING BSC, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

State of New York )
County of         ) ss.:

 

On the      day of          in the year      before me, the undersigned,
personally appeared                            , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

Signature and Office of individual taking acknowledgment

 

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

 

State, District of Columbia, Territory, Possession, or Foreign Country

) ss.:

 

On the    day of         in the year       before me, the undersigned,
personally appeared             , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their/ capacity (ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the                . (Insert the
city or other political subdivision and the state or country or other place the
acknowledgment was taken).

 

 

 

 

(Signature and office of individual taking acknowledgment.)

 

7

--------------------------------------------------------------------------------


 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

(Within New York State)

 

State of New York )
County of         ) ss.:

 

On the      day of          in the year      before me, the undersigned,
personally appeared                            , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

Signature and Office of individual

taking acknowledgment

 

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

 

State, District of Columbia, Territory, Possession, or Foreign Country

) ss.:

 

On the    day of         in the year       before me, the undersigned,
personally appeared             , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their/ capacity (ies), that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the                . (Insert the
city or other political subdivision and the state or country or other place the
acknowledgment was taken).

 

 

 

 

(Signature and office of individual

taking acknowledgment.)

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF SITE

 

TRACT I:

 

ALL that certain plot, piece of land, situate, lying and being in the Town of
Greenburgh, County of Westchester, and State of New York, being designated as
Lot P-2 on a certain map entitled “Final Subdivision Plat prepared for Eastview
Holdings LLC of premises located at Old Saw Mill River Road and NYS Route 9A,
Town of Greenburgh, Westchester County, New York Scale 1”=100’“ prepared by John
Meyer Consulting, PC, dated March 23, 2004 and last revised March 13, 2006, and
filed on April 8, 2006 in the Office of the County Clerk of the County of
Westchester as Filed Map No. 27754, and being more particularly described as:

 

Beginning at a rebar set on the southwesterly right of way line of Old Saw Mill
River Road, where said rebar is located South 35°43’37”West, a distance of
101.93 feet from the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2 in the Town of Mount Pleasant),
and other lands of BMR-LANDMARK AT EASTVIEW(SBL 116.15-1-2.1 in the Town of
Mount Pleasant), thence

 

Running the following courses and distances along the reputed owner Town of
Greensburgh

 

1. South 00°05’33” East a distance of 93.33 feet to a rebar set, thence

 

2. Along a tangent curve to the right having a radius of 100.00 feet, turning a
central angle of 21°36’34”, for an arc length of 37.72 feet, the chord of said
arc bearing South 10°42’49” West for a distance of 37.50 feet to a rebar set,
thence

 

3. South 21°31’01” West a distance of 81.08 feet to a rebar set, thence

 

4. Along a tangent curve to the left having a radius of 98.25 feet, turning a
central angle of 17°06’57”, for an arc length of 29.35 feet, the chord of said
arc bearing South 12°57’32” West for a distance of 29.24 feet to a rebar set,
thence

 

5. South 04°24’12” West a distance of 32.56 feet to a rebar set, thence

 

6. South 03°48’59” West a distance of 30.15 feet to a rebar set, thence

 

7. South 02°34’01” West a distance of 90.30 feet to a rebar set, thence

 

8. Along a tangent curve to the right having a radius of 305.09 feet, turning a
central angle of 34°07’44”, for an arc length of 181.73 feet, the chord of said
arc bearing South 19°37’53” West for a distance of 179.06 feet to a rebar set,
thence

 

EXHIBIT B
(to Lease)

 

--------------------------------------------------------------------------------


 

9. Along a reverse curve to the left having a radius of 362.65 feet, turning a
central angle of 33°16’57”, for an arc length of 210.66 feet, the chord of said
arc bearing South 20°03’17” West for a distance of 207.71 feet to a rebar set,
thence

 

10. South 03°24’29” West a distance of 152.00 feet to a rebar set, thence

 

11. Along a tangent curve to the right having a radius of 172.07 feet, turning a
central angle of 31°44’41”, for an arc length of 95.33 feet, the chord of said
arc bearing South 19°16’50” West for a distance of 94.12 feet to a rebar set,
thence

 

12. Along a compound curve to the right having a radius of 139.47 feet, turning
a central angle of 71°37’16”, for an arc length of 174.34 feet, the chord of
said arc bearing South 70°57’49” West for a distance of 163.21 feet to a rebar
set, thence

 

13. North 73°13’58” West a distance of 128.84 feet to a rebar set, thence

 

14. South 16°03’11” West a distance of 16.68 feet to a rebar set, thence

 

15. North 73°56’49” West a distance of 29.11 feet to a rebar set, thence

 

16. Along a tangent curve to the left having a radius of 242.01 feet, turning a
central angle of 35°55’48”, for an arc length of 151.76 feet, the chord of said
arc bearing South 88°05’17” West for a distance of 149.29 feet to a rebar set,
thence

 

17. South 70°07’17” West a distance of 92.14 feet to a rebar set, thence

 

18. Along a tangent curve to the right having a radius of 440.98 feet, turning a
central angle of 40°10’49”, for an arc length of 309.25 feet, the chord of said
arc bearing North 89°47’19” West for a distance of 302.95 feet to a rebar set,
thence

 

19. South 20°18’00” West a distance of 20.89 feet to a rebar set, thence

 

20. North 65°49’54” West a distance of 101.52 feet to a rebar set, thence

 

21. Along a tangent curve to the right having a radius of 1530.00 feet, turning
a central angle of 21°27’50”, for an arc length of 573.16 feet, the chord of
said arc bearing North 55°05’59” West for a distance of 569.81 feet to a rebar
set, thence

 

22. Along a compound curve to the right having a radius of 400.00 feet, turning
a central angle of 37°36’43”, for an arc length of 262.58 feet, the chord of
said arc bearing North 25°33’43” West for a distance of 257.89 feet to a rebar
set, thence

 

23. South 58°03’06” West a distance of 1501.30 feet to a rebar set, thence

 

24. North 11°11’33” West a distance of 441.76 feet to a rebar set, thence

 

2

--------------------------------------------------------------------------------


 

25. Along reputed owner Consolidated Edison Company of New York, Inc North
34°43’49” East a distance of 1146.62 feet to a rebar set, thence Running the
following courses and distances along Lot 1 on a map entitled “Final Subdivision
Plat Prepared for Eastview Holdings LLC” filed in the Westchester County Clerk’s
Office, Division of Land Records on 11/15/2005 as Map No. 27669.

 

26. South 55°16’11” East a distance of 225.33 feet to a rebar set, thence

 

27. South 67°59’01” East a distance of 614.61 feet to a rebar set, thence

 

28. Along a non-tangent curve to the right having a radius of 1124.93 feet,
turning a central angle of 16°12’11”, for an arc length of 318.13 feet, the
chord of said arc bearing North 30°03’42” East for a distance of 317.07 feet to
a rebar set, thence

 

29. Along a compound curve to the right having a radius of 450.05 feet, turning
a central angle of 10°26’59”, for an arc length of 82.08 feet, the chord of said
arc bearing North 43°23’17” East for a distance of 81.97 feet to a rebar set,
thence

 

30. North 32°22’35” East a distance of 262.04 feet to a rebar set, thence

 

31. North 27°10’46” East a distance of 172.97 feet to a rebar set, thence
Running the following courses and distances along the southwesterly right of way
line of Old Sawmill River Road,

 

32. South 63°22’33” East a distance of 24.28 feet to a rebar set, thence

 

33. South 68°16’40” East a distance of 63.98 feet to a rebar set, thence

 

34. South 71°57’20” East a distance of 48.14 feet to a rebar set, thence

 

35. South 75°31’00” East a distance of 167.65 feet to a rebar set, thence

 

36. South 75°03’30” East a distance of 417.19 feet to a rebar set, thence

 

37. South 71°58’00” East a distance of 46.04 feet to a rebar set, thence

 

38. South 70°36’00” East a distance of 53.02 feet to a rebar set, thence

 

39. South 67°40’50” East a distance of 36.36 feet to a rebar set, thence

 

40. South 66°14’50” East a distance of 71.78 feet to a rebar set, thence

 

41. South 63°42’50” East a distance of 155.58 feet to a rebar set, thence

 

42. South 63°47’50” East a distance of 270.49 feet to the rebar set and place of
beginning.

 

3

--------------------------------------------------------------------------------


 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as Lot PAR
on Filed Map 27754 filed in the office of the Clerk of Westchester County and
conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to BMR-Landmark
at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 7.71, Block 6, Lot 1
(Sub Lots 1.1, 1.1A, 1.1B, 1.1C and 3)

 

TRACT II:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 1 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant, Westchester County, New York Scale 1”=100’“
prepared by John Meyer Consulting, PC, dated September 27, 2007 in the Office of
the Clerk of the County of Westchester as Filed Map No. 28024, being more
particularly described as:

 

Beginning at a rebar set on the northeasterly right of way line of Old Saw Mill
River Road, at the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2), and other lands of BMR-LANDMARK
AT EASTVIEW(SBL 116.15-1-2.1),

 

Running the following courses and distances along the northeasterly right of way
line of Old Saw Mill River Road

 

1. North 63°49’10” West a distance of 373.58 feet to a rebar set, thence

 

2. North 63°40’40” West a distance of 150.03 feet to a rebar set, thence

 

3. North 68°08’00” West a distance of 48.55 feet to a rebar set, thence

 

4. North 70°56’30” West a distance of 70.20 feet to a rebar set, thence

 

5. North 71°26’30” West a distance of 46.86 feet to a rebar set, thence

 

6. North 75°05’50” West a distance of 422.47 feet to a rebar set, thence

 

7. North 75°28’40” West a distance of 164.70 feet to a rebar set, thence

 

8. North 71°28’40” West a distance of 53.23 feet to a rebar set, thence

 

9. North 66°46’40” West a distance of 55.80 feet to a rebar set, thence

 

4

--------------------------------------------------------------------------------


 

10. North 60°22’50” West a distance of 64.25 feet to a rebar set, thence

 

11. North 55°46’50” West a distance of 168.67 feet to a rebar set, thence

 

12. North 57°50’10” West a distance of 23.25 feet to a rebar set, thence

 

13. North 55°10’55” West a distance of 315.52 feet to a rebar set, thence

 

14. Along the dividing line between Reputed Owner Consolidated Edison and
reputed owner BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.1) North 41°22’40” East a
distance of 117.30 feet to a rebar set, thence

 

15. North 88°40’52” East a distance of 368.78 feet to a point in Saw Mill River,
thence Running the following courses and distances along the same and following
the Saw Mill River

 

16. South 63°24’21” East a distance of 101.76 feet to a point, thence

 

17. South 82°58’51” East a distance of 62.51 feet to a point, thence

 

18. North 67°02’49” East a distance of 39.00 feet to a point, thence

 

19. North 40°05’34” East a distance of 35.47 feet to a point, thence

 

20. North 22°26’57” East a distance of 54.23 feet to a point, thence

 

21. North 12°57’05” East a distance of 73.98 feet to a point, thence

 

22. North 46°15’28” East a distance of 50.93 feet to a point, thence

 

23. North 57°39’41” East a distance of 47.17 feet to a point, thence

 

24. North 39°04’03” East a distance of 72.47 feet to a point, thence

 

25. North 21°22’50” East a distance of 121.63 feet to a point, thence

 

26. North 23°17’46” East a distance of 104.78 feet to a point, thence

 

27. North 29°08’32” East a distance of 26.42 feet to a point, thence

 

28. North 53°38’21” East a distance of 27.20 feet to a point, thence

 

29. North 69°06’38” East a distance of 34.18 feet to a point, thence

 

30. North 50°34’22” East a distance of 41.23 feet to a point, thence

 

31. North 20°13’22” East a distance of 59.81 feet to a point, thence

 

5

--------------------------------------------------------------------------------


 

32. North 28°16’38” East a distance of 37.59 feet to a point, thence

 

33. North 48°06’01” East a distance of 70.84 feet to a point, thence

 

34. North 03°30’01” East a distance of 194.44 feet to a point, thence

 

35. North 17°33’46” East a distance of 100.88 feet to a point, thence

 

36. North 44°40’00” East a distance of 31.11 feet to a point, thence

 

37. North 86°48’15” East a distance of 40.05 feet to a point, thence

 

38. North 49°30’38” East a distance of 41.87 feet to a point, thence

 

39. North 08°08’06” West a distance of 73.68 feet to a point, thence

 

40. North 26°13’54” East a distance of 87.21 feet to a point, thence

 

41. North 19°32’46” West a distance of 69.89 feet to a point, thence

 

42. North 45°20’00” West a distance of 31.11 feet to a point, thence

 

43. North 48°51’07” East a distance of 116.18 feet to a point, thence

 

44. North 21°54’57” East a distance of 47.67 feet to a point, thence

 

45. North 19°25’35” West a distance of 27.51 feet to a point, thence

 

46. North 51°40’22” West a distance of 6.14 feet to a point, thence

 

47. Along North 41°22’40” East a distance of 1119.15 feet to a rebar set, thence

 

48. Along South 73°06’25” East a distance of 37.33 feet to a rebar set, thence

 

49. Along the southwesterly right of way line of Saw Mill River Road, South
07°54’30” East a distance of 532.24 feet to a rebar set, thence

 

Running the following courses and distances along other lands of BMR-LANDMARK AT
EASTVIEW (SBL 116.15-1-2.2)

 

50. South 82°05’30” West a distance of 53.22 feet to a rebar set, thence

 

51. Along a tangent curve to the left having a radius of 120.00 feet, turning a
central angle of 66°50’29”, for an arc length of 139.99 feet, the chord of said
arc bearing South 48°40’15” West for a distance of 132.19 feet to a rebar set,
thence

 

6

--------------------------------------------------------------------------------


 

52. Along a reverse curve to the right having a radius of 480.00 feet, turning a
central angle of 21°46’49”, for an arc length of 182.47 feet, the chord of said
arc bearing South 26°08’26” West for a distance of 181.37 feet to a rebar set,
thence

 

53. South 37°01’48” West a distance of 287.70 feet to a rebar set, thence

 

54. South 46°17’40” West a distance of 85.62 feet to a rebar set, thence

 

55. South 57°32’20” West a distance of 65.29 feet to a rebar set, thence

 

56. North 61°07’50” West a distance of 113.60 feet to a rebar set, thence

 

57. Along a tangent curve to the left having a radius of 73.50 feet, turning a
central angle of 82°49’02”, for an arc length of 106.24 feet, the chord of said
arc bearing South 77°27’39” West for a distance of 97.23 feet to a rebar set,
thence

 

58. Along a compound curve to the left having a radius of 91.00 feet, turning a
central angle of 68°00’38”, for an arc length of 108.02 feet, the chord of said
arc bearing South 02°02’49” West for a distance of 101.79 feet to a rebar set,
thence

 

59. South 31°57’30” East a distance of 305.66 feet to a rebar set, thence

 

60. South 30°02’00” West a distance of 347.72 feet to a point, thence

 

61. South 60°12’00” East a distance of 333.26 feet to a rebar set, thence

 

62. Along a tangent curve to the right having a radius of 500.00 feet, turning a
central angle of 21°06’38”, for an arc length of 184.22 feet, the chord of said
arc bearing South 49°38’41” East for a distance of 183.18 feet to a rebar set,
thence

 

63. South 39°05’22” East a distance of 174.39 feet to a rebar set, thence

 

64. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 27°24’26”, for an arc length of 76.54 feet, the chord of said
arc bearing South 25°23’09” East for a distance of 75.81 feet to a rebar set,
thence

 

65. South 11°40’56” East a distance of 147.46 feet to a rebar set, thence

 

66. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 26°20’55”, for an arc length of 73.58 feet, the chord of said
arc bearing South 01°29’32” West for a distance of 72.93 feet to a rebar set,
thence

 

67. South 14°40’00” West a distance of 417.48 feet to a rebar set, thence

 

7

--------------------------------------------------------------------------------


 

68. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 15°51’47”, for an arc length of 44.30 feet, the chord of said
arc bearing South 22°35’53” West for a distance of 44.16 feet to a rebar set,
thence

 

69. South 30°21’46” West a distance of 251.53 feet to the place of beginning.

 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as Lot PAR
on Filed Map 27754 filed in the office of the Clerk of Westchester County and
conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to BMR-Landmark
at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 116.15, Block 1, Lot
2.1

 

TRACT III:

 

PARCEL A:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 2 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant Westchester County, New York Scale 1”=100’“
prepared by John Meyer Consulting, PC, dated September 5, 2007 and last revised
September 18, 2007 and filed September 27, 2007 in the Office of the Clerk of
the County of Westchester as Filed Map No. 28024.

 

Excepting therefrom the following tract of land:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road” prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

8

--------------------------------------------------------------------------------


 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of New York, Inc. and the
aforesaid Tax Lot 2;

 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

PARCEL B:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

9

--------------------------------------------------------------------------------


 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road” prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of New York, Inc. and the
aforesaid Tax Lot 2;

 

10

--------------------------------------------------------------------------------


 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

TRACT IV:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lots 5 and 6 of the Tax Records of
the Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at the intersection of the Northerly boundary line of Saw Mill River
Road (State Highway No. 52), also known as Route 9A, as widened, with the
Northerly boundary line of Grasslands Road;

 

THENCE along said Northerly boundary line of Grasslands Road South 86 degrees 43
minutes 47 seconds, West 34.19 feet to a point of curvature;

 

THENCE Westerly along a 225.00 foot radius curve deflecting to the right through
a central angle of 47 degrees 34 minutes 53 seconds, an arc distance of 185.81
feet to a point on the Easterly boundary line of Old Saw Mill River Road;

 

THENCE Northerly along the Easterly boundary line of Old Saw Mill River Road the
following courses and distances:

 

North 23 degrees 24 minutes 20 seconds West 18.96 feet;

North 33 degrees 37 minutes 30 seconds West 33.32 feet;

North 30 degrees 41 minutes 10 seconds West 79.50 feet to a point;

 

THENCE Northerly on a course connecting the Easterly boundary line of Old Saw
Mill River Road with the Southerly boundary line of a ramp connecting Old Saw
Mill River Road with Saw Mill River Road, North 31 degrees 19 minutes 17 seconds
East 52.17 feet to the intersection of a 185 foot radius curve, to which
intersection a radial line bears South 05 degrees 46 minutes 57 seconds West;

 

THENCE Easterly along said Southerly boundary line of the ramp along said 185.00
foot radius curve deflecting to the left through a central angle of 53 degrees
28 minutes 04 seconds, an arc distance of 172.64 feet;

 

THENCE continuing along said Southerly boundary line of the ramp North 42
degrees 18 minutes 53 seconds East 80.44 feet to a point on the aforesaid
Westerly boundary line of the Saw Mill River Road;

 

11

--------------------------------------------------------------------------------


 

THENCE Southerly along said Westerly boundary line of the Saw Mill River Road,
South 05 degrees 38 minutes 30 seconds East 277.85 feet and South 06 degrees 07
minutes 00 seconds East 62.61 feet to the point or place of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15,  Block 1, Lots 5 & 6

 

The above property has street addresses of:

 

735 Old Saw Mill River Road (Building 5);

745 Old Saw Mill River Road (Building 6);

755 Old Saw Mill River Road (Building 7);

763 Old Saw Mill River Road (Power Station);

765 & 777 Old Saw Mill River Road (Buildings 1, 3 and 4);

767 Old Saw Mill River Road (Building 2);

769 Old Saw Mill River Road;

771 Old Saw Mill River Road;

785 Old Saw Mill River Road (Building 8);

795 Old Saw Mill River Road (Building 9);

799 Old Saw Mill River Road (Parking Garage);

each in Tarrytown, New York 10591;

 

and

 

1 Saw Mill River Road (Home Depot), Hawthorne, New York 10532.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT C
TO LEASE

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

(SEE ATTACHED)

 

--------------------------------------------------------------------------------


 

Recording requested by, and

after recording, return to:

 

Philip M. J. Edison, Esq.

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois 60603-4080

 

SUBORDINATION, NONDISTURBANCE AND

ATTORNMENT AGREEMENT

 

This SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of                , 20   , by and among BA LEASING BSC, LLC,
as Lessor (the “Lessor”), OLD SAW MILL HOLDINGS LLC, as Lessee (the “Lessee”),
BANK OF AMERICA, N.A., not in its individual capacity but solely as
Administrative Agent (the “Administrative Agent”), and [                    ],
as Subtenant (the “Subtenant”).  For all purposes hereof, the capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned
thereto in Appendix 1 to the Participation Agreement (as such is hereinafter
defined); and the rules of interpretation set forth in Appendix 1 to the
Participation Agreement shall apply to this Agreement.

 

RECITALS

 

WHEREAS, Lessee and Subtenant have entered into that certain [lease agreement],
dated as of                , 20   (the “Sublease”), covering certain premises
located at the Property (as defined hereinafter), including, without limitation,
[                 ,          ](1), New York.  The “Property” is described in
Exhibit A attached hereto and incorporated herein.

 

WHEREAS, Lessee, Lessor, the Administrative Agent, and the financial
institutions listed on Schedule II thereto, as Lenders have entered into
(i) that certain Participation Agreement, dated as of March 3, 2017 (as amended,
supplemented or otherwise modified from time to time pursuant thereto, the
“Participation Agreement”) and (ii) other Operative Documents for the purpose of
providing financing to fund Participant Costs.

 

WHEREAS, pursuant to the Loan Agreement, dated as of March 3, 2017 (the “Loan
Agreement”), among Lessor, the Administrative Agent and the Lenders party
thereto, the Lenders have severally agreed to make Loans to Lessor in an
aggregate amount not to exceed $648,000,000 upon the terms and subject to the
conditions set forth therein and the other Operative Documents, to be evidenced
by notes issued by Lessor from time to time under the Loan Agreement.

 

--------------------------------------------------------------------------------

(1)  Insert street address.

 

2

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the Participation Agreement, Lessor has agreed to fund an
aggregate amount not to exceed $72,000,000 upon the terms and subject to the
conditions set forth therein.  The Lenders and Lessor are sometimes hereinafter
collectively referred to as the “Participants.”

 

WHEREAS, Lessor will use the amounts funded by the Participants to finance
Participant Costs, and Lessor will hold a fee interest in and to the Property
subject to the rights of Lessee under the Lease and Remedies Agreement, dated as
of March 3, 2017, between Lessee and Lessor (the “Lease”), the Memorandum of
Lease dated as of March 3, 2017 [and recorded on [          ], 2017 in the
Register’s Office of Westchester County, New York], and the other Operative
Documents, to secure Lessee’s payment and performance under the Operative
Documents.  The Lease and Memorandum of Lease are sometimes hereinafter
collectively referred to as the “Lease Documents.”

 

WHEREAS, as set forth in the Participation Agreement and pursuant to the Lease
Documents, Lessor has agreed to lease to Lessee and Lessee has agreed to lease
from Lessor the Leased Property, and where Lessee has agreed, in the Lease
Documents, to grant certain liens on the Leased Property for the benefit of
Lessor, and Lessee has executed and delivered the Lease Documents and certain
other Operative Documents.

 

Whereas, the Administrative Agent is the mortgagee under that certain Amended,
Restated and Consolidated Mortgage, Assignment of Leases and Security Agreement
(“Mortgage”), dated as of March 3, 2017, [and recorded on [          ], 2017 as
Instrument No.            in the Register’s Office of Westchester County, New
York,] encumbering the Property.  The Mortgage secures certain obligations to
the Administrative Agent and Participants as more particularly described therein
(the “Secured Obligations”).

 

Whereas, on the terms and conditions in this Agreement, the parties desire to
subordinate Subtenant’s leasehold interest in the Property to the Lease and lien
of the Mortgage and to assure Subtenant possession of the Property for the
entire term of the Sublease, even though Administrative Agent may foreclose the
lien of the Mortgage before expiration of the Sublease.

 

Therefore, in consideration of the mutual covenants and agreements contained in
this Agreement, the parties agree as follows:

 

SECTION 1.  SUBORDINATION.

 

The Sublease, the leasehold estate created thereby, and all rights and
privileges of Subtenant thereunder shall be subject and subordinate to the Lease
and lien of the Mortgage and to any renewals, modifications, consolidations,
replacements, amendments, restatements and extensions of the Lease and Mortgage
to the full extent of the obligations now or hereafter secured by the Mortgage.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.  NONDISTURBANCE.

 

So long as no event of default by Subtenant has occurred and is continuing under
the Sublease, beyond any period given to Subtenant to cure a default, in the
payment of rent or in the performance of any of the terms, covenants, or
conditions of the Sublease, Subtenant’s possession of the Property and
Subtenant’s rights and privileges under the Sublease, including any extensions
or renewals, shall not be diminished or interfered with by Lessor or
Administrative Agent during the term of the Sublease or any extensions or
renewals.  So long as no event of default by Subtenant has occurred and is
continuing under the Sublease, beyond any period given Subtenant to cure such
default, in the payment of rent or in the performance of any of the terms,
covenants, or conditions of the Sublease, Lessor and Administrative Agent will
not join Subtenant as a party for the purpose of terminating or otherwise
affecting Subtenant’s interest under the Sublease, in any action of foreclosure
or other proceeding brought by Lessor or Administrative Agent to enforce any
rights arising because of any default under the Lease or Mortgage.  Lessor and
Administrative Agent may, however, join Subtenant as a party if joinder is
necessary under any statute or law to secure the remedies available to Lessor or
Administrative Agent under the Lease or Mortgage, but joinder shall be for that
purpose only and not for the purpose of terminating the Sublease or affecting
Subtenant’s right to possession of the Property.

 

SECTION 3.  ATTORNMENT.

 

If the Lessee’s interest is transferred to and owned by Lessor, Administrative
Agent or any successor of Lessor or Administrative Agent (“Acquiring Party”)
because of foreclosure or other proceedings brought by Lessor or Administrative
Agent, or by any other manner, and Lessor or Administrative Agent succeeds to
Lessee’s interest under the Sublease, Subtenant shall be bound to the Acquiring
Party, and Acquiring Party shall be bound to Subtenant under all of the terms,
covenants and conditions of the Sublease for the balance of the remaining term,
including any extensions or renewals, with the same effect as if Acquiring Party
were Lessee under the Sublease.  Subtenant agrees to attorn to Acquiring Party
as the Lessee, with the attornment being effective and self-operative
immediately upon Acquiring Party succeeding to the interest of Lessee under the
Sublease, all without the execution by the parties of any further instruments. 
However, Subtenant shall not be obligated to pay rent to Acquiring Party until
Subtenant receives written notice from Acquiring Party, together with evidence
satisfactory to Subtenant, demonstrating that Acquiring Party has succeeded to
Lessee’s interest under the Sublease and directing where rent should be mailed. 
The respective rights and obligations of Subtenant and Acquiring Party upon
attornment, to the extent of the then-remaining balance of the term of the
Sublease, shall be the same as in the Sublease, which is incorporated by
reference in this Agreement.  If Acquiring Party succeeds to Lessee’s interest
in the Sublease, Acquiring Party shall be bound to Subtenant under all the
terms, covenants and conditions of the Sublease, and Subtenant shall, after
Acquiring Party’s succession to Lessee’s interest, have the same remedies
against Acquiring Party for the breach of any agreement in the Sublease that
Subtenant might have had against Lessee.  The Acquiring Party shall have no
obligation or liability to Subtenant for any obligations of Lessee under the
terms of the Sublease which were owed or accruing prior to the date the
Acquiring Party acquired Lessee’s interest, including without limitation, for
acts or omissions of the Lessee, any default by the Lessee, offsets or defenses
against the Lessee, advance rent, the refunding of any security deposit for

 

4

--------------------------------------------------------------------------------


 

which the Acquiring Party has not received, the funding of any construction
obligations or tenant improvements.

 

SECTION 4.  SUBTENANT ESTOPPEL CERTIFICATE.

 

Within ten (10) business days after Lessor’s or Administrative Agent’s request,
Subtenant shall deliver to Lessor or Administrative Agent, as applicable, and to
any person designated by Lessor or Administrative Agent, estoppel certificates
executed by Subtenant, certifying (if such is the case) that the Sublease is in
full force and effect, that there are no defenses or offsets outstanding under
the Sublease (or stating those claimed by Subtenant, as the case may be) and
such other information about Subtenant or the Sublease as Lessor or
Administrative Agent may reasonably request.

 

SECTION 5.  SUBTENANT’S PURCHASE OPTION.

 

The lien of the Mortgage shall unconditionally be and remain at all times a lien
on the Property prior and superior to any existing or future option or right of
first refusal of Subtenant to purchase the Property or any portion thereof.  In
the event of any transfer of Lessee’s interest in the Property by foreclosure or
other action or proceeding for the enforcement of the Mortgage or by deed in
lieu thereof, Subtenant specifically waives any right, whether arising out of
the Sublease or otherwise, to exercise any purchase option or right of first
refusal which remains unexercised at the time of such transfer.

 

SECTION 6.  NO CHANGE IN SUBLEASE.

 

Lessee and Subtenant agree not to change, alter, amend or otherwise modify the
Sublease without the prior written consent of Lessor.  Any change, alteration,
amendment, or other modification to the Sublease without the prior written
consent Lessor shall be void as to Lessor and Administrative Agent.

 

SECTION 7.  NOTICES.

 

In this Agreement, wherever it is required or permitted that notice and demand
be given by any party to another party, that notice or demand shall be given in
writing and forwarded by certified mail, addressed as follows:

 

For Subtenant:

 

 

 

For
Lessee:                                                                                  
Old Saw Mill Holdings LLC

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: General Counsel

 

and:

 

5

--------------------------------------------------------------------------------


 

Old Saw Mill Holdings LLC

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: Vice President, Facilities

 

For
Lessor:                                                                                   
BA Leasing BSC, LLC

11333 McCormick Road

Mailcode: MD5-032-07-05

Hunt Valley, Maryland 21031

Attention:  Operations

 

For Administrative Agent:                                                   
Bank of America, N.A.,

as Administrative Agent

555 California Street, Fourth Floor

San Francisco, California 94104

Attn: Aamir Saleem, Vice President, Agency Management

 

Any party may change an address given for notice by giving written notice of
that change by certified mail to all other parties.

 

SECTION 8.  AUTHORITY.

 

If any party is a corporation, limited liability company, or a partnership, all
individuals executing this Agreement on behalf of such corporation, limited
liability company, or partnership represent and warrant that they are authorized
to execute and deliver this Agreement on behalf of the corporation, limited
liability company, or partnership and that this Agreement is binding upon such
corporation, limited liability company, or partnership.

 

SECTION 9.  MISCELLANEOUS.

 

This Agreement may not be modified other than by an agreement in writing signed
by the parties or by their respective successors in interest.  If any party
commences any action against any other party based on this Agreement, the
prevailing party shall be entitled to recover reasonable attorney fees,
expenses, and costs of suit.  This Agreement shall be binding on and inure to
the benefit of the parties and their respective heirs, successors and assigns. 
The headings of this Agreement are for reference only and shall not limit or
define any meaning of this Agreement.  This Agreement may be executed in one or
more counterparts, each of which is an original, but all of which shall
constitute one and the same instrument.  This Agreement shall be construed in
accordance with and governed by New York law.

 

[SIGNATURE PAGES FOLLOW.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

SUBTENANT: [                                              ]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

LESSEE:

OLD SAW MILL HOLDINGS LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

LESSOR:

BA LEASING BSC, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ADMINISTRATIVE

AGENT:

BANK OF AMERICA, N.A., not in its individual capacity, but solely as
Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[All signatures must be acknowledged]

 

7

--------------------------------------------------------------------------------


 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT

 

(Within New York State)

 

State of New York )
County of                ) ss.:

 

On the          day of                  in the year          before me, the
undersigned, personally appeared
                                                     , personally known to me or
proved to me on the basis of satisfactory evidence to be the
individual(s)  whose name(s)  is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her their signature(s)  on the instrument, the
individual(s), or the person upon behalf of which the individual(s)  acted,
executed the instrument.

 

 

 

 

Signature and Office of individual taking acknowledgment

 

 

 

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

 

State, District of Columbia, Territory, Possession, or Foreign Country

) ss.:

 

On the      day of                in the year            before me, the
undersigned, personally appeared                        , personally known to me
or proved to me on the basis of satisfactory evidence to be the
individual(s)  whose name(s)  is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their/ capacity
(ies), that by his/her/their signature(s)  on the instrument, the individual(s),
or the person upon behalf of which the individual(s)  acted, executed the
instrument, and that such individual made such appearance before the undersigned
in the                              . (Insert the city or other political
subdivision and the state or country or other place the acknowledgment was
taken).

 

 

 

 

(Signature and office of individual taking acknowledgment.)

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TRACT I:

 

ALL that certain plot, piece of land, situate, lying and being in the Town of
Greenburgh, County of Westchester, and State of New York, being designated as
Lot P-2 on a certain map entitled “Final Subdivision Plat prepared for Eastview
Holdings LLC of premises located at Old Saw Mill River Road and NYS Route 9A,
Town of Greenburgh, Westchester County, New York Scale 1”=100’“ prepared by John
Meyer Consulting, PC, dated March 23, 2004 and last revised March 13, 2006, and
filed on April 8, 2006 in the Office of the County Clerk of the County of
Westchester as Filed Map No. 27754, and being more particularly described as:

 

Beginning at a rebar set on the southwesterly right of way line of Old Saw Mill
River Road, where said rebar is located South 35°43’37”West, a distance of
101.93 feet from the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2 in the Town of Mount Pleasant),
and other lands of BMR-LANDMARK AT EASTVIEW(SBL 116.15-1-2.1 in the Town of
Mount Pleasant), thence

 

Running the following courses and distances along the reputed owner Town of
Greensburgh

 

1. South 00°05’33” East a distance of 93.33 feet to a rebar set, thence

 

2. Along a tangent curve to the right having a radius of 100.00 feet, turning a
central angle of 21°36’34”, for an arc length of 37.72 feet, the chord of said
arc bearing South 10°42’49” West for a distance of 37.50 feet to a rebar set,
thence

 

3. South 21°31’01” West a distance of 81.08 feet to a rebar set, thence

 

4. Along a tangent curve to the left having a radius of 98.25 feet, turning a
central angle of 17°06’57”, for an arc length of 29.35 feet, the chord of said
arc bearing South 12°57’32” West for a distance of 29.24 feet to a rebar set,
thence

 

5. South 04°24’12” West a distance of 32.56 feet to a rebar set, thence

 

6. South 03°48’59” West a distance of 30.15 feet to a rebar set, thence

 

7. South 02°34’01” West a distance of 90.30 feet to a rebar set, thence

 

8. Along a tangent curve to the right having a radius of 305.09 feet, turning a
central angle of 34°07’44”, for an arc length of 181.73 feet, the chord of said
arc bearing South 19°37’53” West for a distance of 179.06 feet to a rebar set,
thence

 

9. Along a reverse curve to the left having a radius of 362.65 feet, turning a
central angle of 33°16’57”, for an arc length of 210.66 feet, the chord of said
arc bearing South 20°03’17” West for a distance of 207.71 feet to a rebar set,
thence

 

EXHIBIT C
(to Lease)

 

--------------------------------------------------------------------------------


 

10. South 03°24’29” West a distance of 152.00 feet to a rebar set, thence

 

11. Along a tangent curve to the right having a radius of 172.07 feet, turning a
central angle of 31°44’41”, for an arc length of 95.33 feet, the chord of said
arc bearing South 19°16’50” West for a distance of 94.12 feet to a rebar set,
thence

 

12. Along a compound curve to the right having a radius of 139.47 feet, turning
a central angle of 71°37’16”, for an arc length of 174.34 feet, the chord of
said arc bearing South 70°57’49” West for a distance of 163.21 feet to a rebar
set, thence

 

13. North 73°13’58” West a distance of 128.84 feet to a rebar set, thence

 

14. South 16°03’11” West a distance of 16.68 feet to a rebar set, thence

 

15. North 73°56’49” West a distance of 29.11 feet to a rebar set, thence

 

16. Along a tangent curve to the left having a radius of 242.01 feet, turning a
central angle of 35°55’48”, for an arc length of 151.76 feet, the chord of said
arc bearing South 88°05’17” West for a distance of 149.29 feet to a rebar set,
thence

 

17. South 70°07’17” West a distance of 92.14 feet to a rebar set, thence

 

18. Along a tangent curve to the right having a radius of 440.98 feet, turning a
central angle of 40°10’49”, for an arc length of 309.25 feet, the chord of said
arc bearing North 89°47’19” West for a distance of 302.95 feet to a rebar set,
thence

 

19. South 20°18’00” West a distance of 20.89 feet to a rebar set, thence

 

20. North 65°49’54” West a distance of 101.52 feet to a rebar set, thence

 

21. Along a tangent curve to the right having a radius of 1530.00 feet, turning
a central angle of 21°27’50”, for an arc length of 573.16 feet, the chord of
said arc bearing North 55°05’59” West for a distance of 569.81 feet to a rebar
set, thence

 

22. Along a compound curve to the right having a radius of 400.00 feet, turning
a central angle of 37°36’43”, for an arc length of 262.58 feet, the chord of
said arc bearing North 25°33’43” West for a distance of 257.89 feet to a rebar
set, thence

 

23. South 58°03’06” West a distance of 1501.30 feet to a rebar set, thence

 

24. North 11°11’33” West a distance of 441.76 feet to a rebar set, thence

 

25. Along reputed owner Consolidated Edison Company of New York, Inc North
34°43’49” East a distance of 1146.62 feet to a rebar set, thence Running the
following courses and distances along Lot 1 on a map entitled “Final Subdivision
Plat Prepared for Eastview Holdings LLC”

 

--------------------------------------------------------------------------------


 

filed in the Westchester County Clerk’s Office, Division of Land Records on
11/15/2005 as Map No. 27669.

 

26. South 55°16’11” East a distance of 225.33 feet to a rebar set, thence

 

27. South 67°59’01” East a distance of 614.61 feet to a rebar set, thence

 

28. Along a non-tangent curve to the right having a radius of 1124.93 feet,
turning a central angle of 16°12’11”, for an arc length of 318.13 feet, the
chord of said arc bearing North 30°03’42” East for a distance of 317.07 feet to
a rebar set, thence

 

29. Along a compound curve to the right having a radius of 450.05 feet, turning
a central angle of 10°26’59”, for an arc length of 82.08 feet, the chord of said
arc bearing North 43°23’17” East for a distance of 81.97 feet to a rebar set,
thence

 

30. North 32°22’35” East a distance of 262.04 feet to a rebar set, thence

 

31. North 27°10’46” East a distance of 172.97 feet to a rebar set, thence
Running the following courses and distances along the southwesterly right of way
line of Old Sawmill River Road,

 

32. South 63°22’33” East a distance of 24.28 feet to a rebar set, thence

 

33. South 68°16’40” East a distance of 63.98 feet to a rebar set, thence

 

34. South 71°57’20” East a distance of 48.14 feet to a rebar set, thence

 

35. South 75°31’00” East a distance of 167.65 feet to a rebar set, thence

 

36. South 75°03’30” East a distance of 417.19 feet to a rebar set, thence

 

37. South 71°58’00” East a distance of 46.04 feet to a rebar set, thence

 

38. South 70°36’00” East a distance of 53.02 feet to a rebar set, thence

 

39. South 67°40’50” East a distance of 36.36 feet to a rebar set, thence

 

40. South 66°14’50” East a distance of 71.78 feet to a rebar set, thence

 

41. South 63°42’50” East a distance of 155.58 feet to a rebar set, thence

 

42. South 63°47’50” East a distance of 270.49 feet to the rebar set and place of
beginning.

 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as Lot PAR
on Filed Map 27754 filed in the office of the Clerk of Westchester County and

 

--------------------------------------------------------------------------------


 

conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to BMR-Landmark
at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 7.71, Block 6, Lot 1
(Sub Lots 1.1, 1.1A, 1.1B, 1.1C and 3)

 

TRACT II:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 1 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant, Westchester County, New York Scale 1”=100’“
prepared by John Meyer Consulting, PC, dated September 27, 2007 in the Office of
the Clerk of the County of Westchester as Filed Map No. 28024, being more
particularly described as:

 

Beginning at a rebar set on the northeasterly right of way line of Old Saw Mill
River Road, at the intersection formed by the dividing line between the lands
n/f BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.2), and other lands of BMR-LANDMARK
AT EASTVIEW(SBL 116.15-1-2.1),

 

Running the following courses and distances along the northeasterly right of way
line of Old Saw Mill River Road

 

1. North 63°49’10” West a distance of 373.58 feet to a rebar set, thence

 

2. North 63°40’40” West a distance of 150.03 feet to a rebar set, thence

 

3. North 68°08’00” West a distance of 48.55 feet to a rebar set, thence

 

4. North 70°56’30” West a distance of 70.20 feet to a rebar set, thence

 

5. North 71°26’30” West a distance of 46.86 feet to a rebar set, thence

 

6. North 75°05’50” West a distance of 422.47 feet to a rebar set, thence

 

7. North 75°28’40” West a distance of 164.70 feet to a rebar set, thence

 

8. North 71°28’40” West a distance of 53.23 feet to a rebar set, thence

 

9. North 66°46’40” West a distance of 55.80 feet to a rebar set, thence

 

10. North 60°22’50” West a distance of 64.25 feet to a rebar set, thence

 

11. North 55°46’50” West a distance of 168.67 feet to a rebar set, thence

 

--------------------------------------------------------------------------------


 

12. North 57°50’10” West a distance of 23.25 feet to a rebar set, thence

 

13. North 55°10’55” West a distance of 315.52 feet to a rebar set, thence

 

14. Along the dividing line between Reputed Owner Consolidated Edison and
reputed owner BMR-LANDMARK AT EASTVIEW (SBL 116.15-1-2.1) North 41°22’40” East a
distance of 117.30 feet to a rebar set, thence

 

15. North 88°40’52” East a distance of 368.78 feet to a point in Saw Mill River,
thence Running the following courses and distances along the same and following
the Saw Mill River

 

16. South 63°24’21” East a distance of 101.76 feet to a point, thence

 

17. South 82°58’51” East a distance of 62.51 feet to a point, thence

 

18. North 67°02’49” East a distance of 39.00 feet to a point, thence

 

19. North 40°05’34” East a distance of 35.47 feet to a point, thence

 

20. North 22°26’57” East a distance of 54.23 feet to a point, thence

 

21. North 12°57’05” East a distance of 73.98 feet to a point, thence

 

22. North 46°15’28” East a distance of 50.93 feet to a point, thence

 

23. North 57°39’41” East a distance of 47.17 feet to a point, thence

 

24. North 39°04’03” East a distance of 72.47 feet to a point, thence

 

25. North 21°22’50” East a distance of 121.63 feet to a point, thence

 

26. North 23°17’46” East a distance of 104.78 feet to a point, thence

 

27. North 29°08’32” East a distance of 26.42 feet to a point, thence

 

28. North 53°38’21” East a distance of 27.20 feet to a point, thence

 

29. North 69°06’38” East a distance of 34.18 feet to a point, thence

 

30. North 50°34’22” East a distance of 41.23 feet to a point, thence

 

31. North 20°13’22” East a distance of 59.81 feet to a point, thence

 

32. North 28°16’38” East a distance of 37.59 feet to a point, thence

 

33. North 48°06’01” East a distance of 70.84 feet to a point, thence

 

--------------------------------------------------------------------------------


 

34. North 03°30’01” East a distance of 194.44 feet to a point, thence

 

35. North 17°33’46” East a distance of 100.88 feet to a point, thence

 

36. North 44°40’00” East a distance of 31.11 feet to a point, thence

 

37. North 86°48’15” East a distance of 40.05 feet to a point, thence

 

38. North 49°30’38” East a distance of 41.87 feet to a point, thence

 

39. North 08°08’06” West a distance of 73.68 feet to a point, thence

 

40. North 26°13’54” East a distance of 87.21 feet to a point, thence

 

41. North 19°32’46” West a distance of 69.89 feet to a point, thence

 

42. North 45°20’00” West a distance of 31.11 feet to a point, thence

 

43. North 48°51’07” East a distance of 116.18 feet to a point, thence

 

44. North 21°54’57” East a distance of 47.67 feet to a point, thence

 

45. North 19°25’35” West a distance of 27.51 feet to a point, thence

 

46. North 51°40’22” West a distance of 6.14 feet to a point, thence

 

47. Along North 41°22’40” East a distance of 1119.15 feet to a rebar set, thence

 

48. Along South 73°06’25” East a distance of 37.33 feet to a rebar set, thence

 

49. Along the southwesterly right of way line of Saw Mill River Road, South
07°54’30” East a distance of 532.24 feet to a rebar set, thence Running the
following courses and distances along other lands of BMR-LANDMARK AT EASTVIEW
(SBL 116.15-1-2.2)

 

50. South 82°05’30” West a distance of 53.22 feet to a rebar set, thence

 

51. Along a tangent curve to the left having a radius of 120.00 feet, turning a
central angle of 66°50’29”, for an arc length of 139.99 feet, the chord of said
arc bearing South 48°40’15” West for a distance of 132.19 feet to a rebar set,
thence

 

52. Along a reverse curve to the right having a radius of 480.00 feet, turning a
central angle of 21°46’49”, for an arc length of 182.47 feet, the chord of said
arc bearing South 26°08’26” West for a distance of 181.37 feet to a rebar set,
thence

 

--------------------------------------------------------------------------------


 

53. South 37°01’48” West a distance of 287.70 feet to a rebar set, thence

 

54. South 46°17’40” West a distance of 85.62 feet to a rebar set, thence

 

55. South 57°32’20” West a distance of 65.29 feet to a rebar set, thence

 

56. North 61°07’50” West a distance of 113.60 feet to a rebar set, thence

 

57. Along a tangent curve to the left having a radius of 73.50 feet, turning a
central angle of 82°49’02”, for an arc length of 106.24 feet, the chord of said
arc bearing South 77°27’39” West for a distance of 97.23 feet to a rebar set,
thence

 

58. Along a compound curve to the left having a radius of 91.00 feet, turning a
central angle of 68°00’38”, for an arc length of 108.02 feet, the chord of said
arc bearing South 02°02’49” West for a distance of 101.79 feet to a rebar set,
thence

 

59. South 31°57’30” East a distance of 305.66 feet to a rebar set, thence

 

60. South 30°02’00” West a distance of 347.72 feet to a point, thence

 

61. South 60°12’00” East a distance of 333.26 feet to a rebar set, thence

 

62. Along a tangent curve to the right having a radius of 500.00 feet, turning a
central angle of 21°06’38”, for an arc length of 184.22 feet, the chord of said
arc bearing South 49°38’41” East for a distance of 183.18 feet to a rebar set,
thence

 

63. South 39°05’22” East a distance of 174.39 feet to a rebar set, thence

 

64. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 27°24’26”, for an arc length of 76.54 feet, the chord of said
arc bearing South 25°23’09” East for a distance of 75.81 feet to a rebar set,
thence

 

65. South 11°40’56” East a distance of 147.46 feet to a rebar set, thence

 

66. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 26°20’55”, for an arc length of 73.58 feet, the chord of said
arc bearing South 01°29’32” West for a distance of 72.93 feet to a rebar set,
thence

 

67. South 14°40’00” West a distance of 417.48 feet to a rebar set, thence

 

68. Along a tangent curve to the right having a radius of 160.00 feet, turning a
central angle of 15°51’47”, for an arc length of 44.30 feet, the chord of said
arc bearing South 22°35’53” West for a distance of 44.16 feet to a rebar set,
thence

 

69. South 30°21’46” West a distance of 251.53 feet to the place of beginning.

 

--------------------------------------------------------------------------------


 

Together with all the rights, title, privileges, interest, licenses and
easements, real and personal in and to a certain pedestrian bridge over Old Saw
Mill River Road, Route 303, including, but not limited to, the right and
interest in that certain air rights parcel of land shown and designed as Lot PAR
on Filed Map 27754 filed in the office of the Clerk of Westchester County and
conveyed in a deed dated 12/28/07 made by Eastview Holdings LLC to BMR-Landmark
at Eastview LLC, recorded 2/6/09 as Control No. 483310118.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel - Section 116.15, Block 1, Lot
2.1

 

TRACT III:

 

PARCEL A:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Lot 2 on a certain map entitled “Final Subdivision Plat prepared
for Eastview Holdings LLC of premises located at Old Saw Mill River Road and NYS
Route 9A Town of Mount Pleasant Westchester County, New York Scale 1”=100’“
prepared by John Meyer Consulting, PC, dated September 5, 2007 and last revised
September 18, 2007 and filed September 27, 2007 in the Office of the Clerk of
the County of Westchester as Filed Map No. 28024.

 

Excepting therefrom the following tract of land:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill River Road” prepared by Westchester County
Department of Public Works, filed as Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

--------------------------------------------------------------------------------


 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of New York, Inc. and the
aforesaid Tax Lot 2;

 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

PARCEL B:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lot 2.3 of the Tax Records of the
Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at a point along the West side of the Saw Mill River Road (New York
State Highway No. 52), said point being North 07 degrees 04 minutes 50 seconds
West 1190.38 feet measured along said West side of the Saw Mill River Road from
the Northeasterly corner of Parcel 303-2 as shown on “Map of Land to be Acquired
for the Improvement of: Old Saw Mill

 

--------------------------------------------------------------------------------


 

River Road” prepared by Westchester County Department of Public Works, filed as
Map No. 19473 and recorded May 4, 1978;

 

THENCE through the aforesaid Tax Lot 2 the following courses and distances:

 

South 82 degrees 05 minutes 30 seconds West, 81.27 feet to a point of curvature;

 

THENCE along a 294.00 foot radius curve to the right, through a central angle of
23 degrees 01 minutes 21 seconds, an arc distance of 118.14 feet to a point of
reverse curvature;

 

THENCE along a 280.00 foot radius curve to the left, through a central angle of
19 degrees 12 minutes 52 seconds, an arc distance of 93.90 feet to a point of
reverse curvature;

 

THENCE along a 270.00 foot radius curve to the right, through a central angle of
41 degrees 53 minutes 41 seconds, an arc distance of 197.42 feet to a point of
tangency;

 

THENCE North 52 degrees 12 minutes 20 seconds West, 9.33 feet to a point of
curvature;

 

THENCE along a 445.00 foot radius curve to the right, through a central angle of
37 degrees 06 minutes 20 seconds, an arc distance of 288.19 feet to a point of
tangency;

 

THENCE North 15 degrees 06 minutes 00 seconds West, 310.50 feet to a point of
curvature;

 

THENCE along a 360.00 foot radius curve to the right, through a central angle of
52 degrees 07 minutes 50 seconds, an arc distance of 327.55 feet to a point of
tangency;

 

THENCE North 37 degrees 01 minutes 50 seconds East, 387.10 feet to a point of
curvature;

 

THENCE along a 480.00 foot radius curve to the left, through a central angle of
21 degrees 46 minutes 49 seconds, an arc distance of 182.46 feet to a point of
reverse curvature;

 

THENCE along a 120.00 foot radius curve to the right, through a central angle of
66 degrees 50 minutes 29 seconds, an arc distance of 139.99 feet to a point of
tangency;

 

THENCE still through the aforesaid Tax Lot 2, North 82 degrees 05 minutes 30
seconds East 53.22 feet to the aforesaid west side of Saw Mill River Road, said
point being South 07 degrees 54 minutes 30 seconds East 532.24 feet measured
along said West side of the Saw Mill River Road from the division line between
lands now or formerly of Consolidated Edison Company of New York, Inc. and the
aforesaid Tax Lot 2;

 

THENCE along said West side of the Saw Mill River Road, South 07 degrees 54
minutes 30 seconds East, 800.05 feet and South 07 degrees 04 minutes 50 seconds
East, 692.22 feet to the point of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15, Block 1, Lot 2.3

 

--------------------------------------------------------------------------------


 

TRACT IV:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Town of Mount Pleasant, County of Westchester and State of New York, being
designated as Section 116.15, Block 1, Tax Lots 5 and 6 of the Tax Records of
the Town of Mount Pleasant and as more particularly described as follows:

 

BEGINNING at the intersection of the Northerly boundary line of Saw Mill River
Road (State Highway No. 52), also known as Route 9A, as widened, with the
Northerly boundary line of Grasslands Road;

 

THENCE along said Northerly boundary line of Grasslands Road South 86 degrees 43
minutes 47 seconds, West 34.19 feet to a point of curvature;

 

THENCE Westerly along a 225.00 foot radius curve deflecting to the right through
a central angle of 47 degrees 34 minutes 53 seconds, an arc distance of 185.81
feet to a point on the Easterly boundary line of Old Saw Mill River Road;

 

THENCE Northerly along the Easterly boundary line of Old Saw Mill River Road the
following courses and distances:

 

North 23 degrees 24 minutes 20 seconds West 18.96 feet;

North 33 degrees 37 minutes 30 seconds West 33.32 feet;

North 30 degrees 41 minutes 10 seconds West 79.50 feet to a point;

 

THENCE Northerly on a course connecting the Easterly boundary line of Old Saw
Mill River Road with the Southerly boundary line of a ramp connecting Old Saw
Mill River Road with Saw Mill River Road, North 31 degrees 19 minutes 17 seconds
East 52.17 feet to the intersection of a 185 foot radius curve, to which
intersection a radial line bears South 05 degrees 46 minutes 57 seconds West;

 

THENCE Easterly along said Southerly boundary line of the ramp along said 185.00
foot radius curve deflecting to the left through a central angle of 53 degrees
28 minutes 04 seconds, an arc distance of 172.64 feet;

 

THENCE continuing along said Southerly boundary line of the ramp North 42
degrees 18 minutes 53 seconds East 80.44 feet to a point on the aforesaid
Westerly boundary line of the Saw Mill River Road;

 

THENCE Southerly along said Westerly boundary line of the Saw Mill River Road,
South 05 degrees 38 minutes 30 seconds East 277.85 feet and South 06 degrees 07
minutes 00 seconds East 62.61 feet to the point or place of BEGINNING.

 

NOTE FOR INFORMATION ONLY: Known as Tax Parcel 116.15,  Block 1, Lots 5 & 6

 

The above property has street addresses of:

 

--------------------------------------------------------------------------------


 

735 Old Saw Mill River Road (Building 5);

745 Old Saw Mill River Road (Building 6);

755 Old Saw Mill River Road (Building 7);

763 Old Saw Mill River Road (Power Station);

765 & 777 Old Saw Mill River Road (Buildings 1, 3 and 4);

767 Old Saw Mill River Road (Building 2);

769 Old Saw Mill River Road;

771 Old Saw Mill River Road;

785 Old Saw Mill River Road (Building 8);

795 Old Saw Mill River Road (Building 9);

799 Old Saw Mill River Road (Parking Garage);

each in Tarrytown, New York 10591;

 

and

 

1 Saw Mill River Road (Home Depot), Hawthorne, New York 10532.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PERMITTED DEVELOPMENT PLANS

 

I. Existing Development Plans with respect to Undeveloped Areas

 

Project Description: Construction of a new four (4) story building totaling
128,564 square feet, off-street parking, landscaping and related amenities,
which will affect certain real property known and designated on Tax Assessment
Map of the Town of Greenburgh as Parcel ID: 7.71-6- 1, and situated on the south
side of Old Saw Mill River Road approximately 500 ft. from the intersection of
Saw Mill River Road (NCYS Route 9A) and Old Saw Mill River Road.

 

II. Existing Development Plans with respect to Permitted Developed Areas

 

Current Entitlements: While current development entitlements allow for
demolition of two (2) outdated buildings totaling 137,110 square feet of
building space and the redevelopment of certain real property known and
designated on the Tax Assessment Map of the Town of Mount Pleasant as
Section 116.15, Block 1, Tax Lot 2.1, which totals 69.88 acres, to support four
(4) new laboratory and research buildings totaling 519,140 square feet, the
Project Development Plans are as follows:

 

Project Description: Demolition of one (1) outdated building totaling 72,894
square feet of building space and the redevelopment of certain real property
known and designated on the Tax Assessment Map of the Town of Mount Pleasant as
Section 116.15, Block 1, Tax Lot 2.1, which totals 69.88 acres, to support two
(2) or three (3) new laboratory and research buildings totaling approximately
416,440 square feet. The new buildings are intended to be supported by cafe and
amenity spaces for the building tenants, accessory parking garage structures
accommodating up to two parking garages with between 1,045 and 1,880 parking
spaces, related storm water management, utility, landscaping and associated site
improvements.

 

SCHEDULE A
(to Lease)

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PERMITTED DEVELOPMENT AREAS

 

[A copy of Schedule B to the Lease
is on file with the Lessee and the Lessor]

 

SCHEDULE B
(to Lease)

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

PERMITTED 767 IMPROVEMENTS

 

1.1                               Description

 

The project is known as “Building 767 Renovation Project” and will deliver a
lab, specialty lab and office fit out in the three level plus basement and
penthouse, 78,000 SF fully demolished shell space. The building does have core
HVAC and fire protection services installed, although it has not been determined
to the extent that these services will remain or be replaced. Levels 1 & 2 will
be configured at roughly 70% laboratories and 30% open office workstations,
private offices, conference rooms, general circulation and ancillary support and
amenities. The third level will be fully dedicated to specialty lab operations.

 

1.2                               Location

 

The project is located at Regeneron Pharmaceuticals, Inc.

767 Old Saw Mill River Road

Tarrytown, NY 10591

 

1.3                               Project Scope

 

The project consists of the following scope:

 

·                  Curtainwall Replacement

·                  Entrance canopy

·                  Building Structural Upgrades

·                  MEP Equipment

·                  Roofing Modifications

·                  Penthouse Modifications

·                  Building prep work

·                  New loading dock

·                  Interior Fit-out Lab/Lab Support/Specialty Lab

·                  BMS/IT/AV/DAS/Security

·                  FF&E

·                  Site Work

·                  Landscaping

·                  LEED Silver requirements (minimum)

 

Exclusions from scope are:

 

·                  Fuel Cell (outside of contract but coordination with building
renovation scope included)

·                  DNA Learning Center

 

*** Exact scope of work is subject to change and will be adjusted as design
progresses.

 

SCHEDULE C
(to Lease)

 

--------------------------------------------------------------------------------


 

1.4                               Value

 

Preliminary estimates place the value of the project at $55M — $65M. The
anticipated Architectural/Engineering design, site works, project management,
other consulting services, and construction budget based on the Scheme Design
(titled the Design Development progress set dated 12/20/16) has yet to be
defined.

 

1.5                               High Level Construction Plan

 

Scheduled Start:                                                       June 2017

Scheduled Completion:                 May 2018

 

--------------------------------------------------------------------------------